

 
CREDIT AGREEMENT
Dated as of April 18, 2018
among
NU SKIN ENTERPRISES, INC.,
as the Borrower,
the Guarantors party hereto,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,
The Other Lenders Party Hereto,
HSBC BANK USA, NATIONAL ASSOCIATION, BANK OF THE WEST and FIFTH THIRD BANK
as Co-Syndication Agents
and
SUNTRUST BANK, INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
KEYBANK NATIONAL ASSOCIATION, ZB, N.A., COMPASS BANK, BMO HARRIS BANK N.A., U.S.
BANK NATIONAL ASSOCIATION and CITIBANK, N.A.,
as Co-Documentation Agents
__________________________________________________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
HSBC SECURITIES (USA) INC., BANK OF THE WEST and FIFTH THIRD BANK,
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------







TABLE OF CONTENTS


Page
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
1
 
Section 1.01.
Defined Terms 
1
 
Section 1.02.
Other Interpretive Provisions 
43
 
Section 1.03.
Accounting Terms 
44
 
Section 1.04.
Rounding 
44
 
Section 1.05.
Times of Day; Rates 
45
 
Section 1.06.
Letter of Credit Amounts 
45
 
Section 1.07.
Currency Equivalents Generally 
45
 
Section 1.08.
Limited Condition Acquisitions 
46
 
Section 1.09.
Pro Forma and Other Calculations 
47
 
 
ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS
49
 
Section 2.01.
The Loans 
49
 
Section 2.02.
Borrowings, Conversions and Continuations of Loans 
50
 
Section 2.03.
Letters of Credit 
52
 
Section 2.04.
Swing Line Loans 
62
 
Section 2.05.
Prepayments 
65
 
Section 2.06.
Termination or Reduction of Commitments 
67
 
Section 2.07.
Repayment of Loans 
67
 
Section 2.08.
Interest 
69
 
Section 2.09.
Fees 
69
 
Section 2.10.
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
70
 
Section 2.11.
Evidence of Debt 
71
 
Section 2.12.
Payments Generally; Administrative Agent's Clawback 
71
 
Section 2.13.
Sharing of Payments by Lenders 
73
 
Section 2.14.
Incremental Commitments 
74
 
Section 2.15.
Cash Collateral 
77
 
Section 2.16.
Defaulting Lenders 
78
 
 
ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY
81
 
Section 3.01.
Taxes 
81
 
Section 3.02.
Illegality 
86
 
Section 3.03.
Inability to Determine Rates 
86
 
Section 3.04.
Increased Costs; Reserves on Eurocurrency Rate Loans 
87
 
Section 3.05.
Compensation for Losses 
89
 
Section 3.06.
Mitigation Obligations; Replacement of Lenders 
90
 
Section 3.07.
Survival 
91
 
 

 
 
i

--------------------------------------------------------------------------------

 
 
 
ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
91
 
Section 4.01.
Conditions to Initial Credit Extensions 
91
 
Section 4.02.
Conditions to All Credit Extensions 
93
 
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
94
 
Section 5.01.
Existence, Qualification and Power 
94
 
Section 5.02.
Authorization; No Contravention 
94
 
Section 5.03.
Governmental Authorization; Other Consents 
94
 
Section 5.04.
Binding Effect 
95
 
Section 5.05.
Financial Statements; No Material Adverse Effect 
95
 
Section 5.06.
Litigation 
95
 
Section 5.07.
No Default 
95
 
Section 5.08.
Ownership of Property; Liens; Investments 
95
 
Section 5.09.
Environmental Compliance 
96
 
Section 5.10.
Insurance 
96
 
Section 5.11.
Taxes 
97
 
Section 5.12.
ERISA Compliance 
97
 
Section 5.13.
Subsidiaries; Equity Interests; Loan Parties 
98
 
Section 5.14.
Margin Regulations; Investment Company Act 
98
 
Section 5.15.
Disclosure 
99
 
Section 5.16.
Compliance with Laws 
99
 
Section 5.17.
Intellectual Property; Licenses, Etc. 
99
 
Section 5.18.
Solvency 
100
 
Section 5.19.
Use of Proceeds 
100
 
Section 5.20.
Sanctions 
100
 
Section 5.21.
Anti-Corruption Laws 
100
 
Section 5.22.
Money Laundering and Counter-Terrorist Financing Laws 
100
 
Section 5.23.
Valid Liens 
100
 
Section 5.24.
Senior Debt 
101
 
 
ARTICLE 6
AFFIRMATIVE COVENANTS
101
 
Section 6.01.
Financial Statements 
101
 
Section 6.02.
Certificates; Other Information 
102
 
Section 6.03.
Notices 
104
 
Section 6.04.
Payment of Taxes 
105
 
Section 6.05.
Preservation of Existence, Etc. 
105
 
Section 6.06.
Maintenance of Properties 
105
 
Section 6.07.
Maintenance of Insurance 
105
 
Section 6.08.
Compliance with Laws 
106
 
Section 6.09.
Books and Records 
106
 
Section 6.10.
Inspection Rights 
106
 
Section 6.11.
Use of Proceeds 
107
 
Section 6.12.
Covenant to Guarantee Obligations and Give Security 
107
 
Section 6.13.
Further Assurances 
108
 
Section 6.14.
Information Regarding Collateral 
108
 
Section 6.15.
Anti-Corruption Laws and Sanctions 
108
 
Section 6.16.
Intercompany Note 
109
 
 

 
ii
 

--------------------------------------------------------------------------------

 
 
ARTICLE 7
NEGATIVE COVENANTS
109
 
Section 7.01.
Liens 
109
 
Section 7.02.
Indebtedness 
113
 
Section 7.03.
Investments 
116
 
Section 7.04.
Fundamental Changes 
119
 
Section 7.05.
Dispositions 
120
 
Section 7.06.
Restricted Payments 
121
 
Section 7.07.
Change in Nature of Business 
123
 
Section 7.08.
Transactions with Affiliates 
123
 
Section 7.09.
Burdensome Agreements 
124
 
Section 7.10.
Use of Proceeds 
126
 
Section 7.11.
Financial Covenants 
126
 
Section 7.12.
[Reserved] 
126
 
Section 7.13.
Amendments of Organization Documents and Junior Financing 
126
 
Section 7.14.
Accounting Changes 
126
 
Section 7.15.
Prepayments, Etc. of Junior Financing 
126
 
 
ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
127
 
Section 8.01.
Events of Default 
127
 
Section 8.02.
Remedies upon Event of Default 
129
 
Section 8.03.
Application of Funds 
130
 
 
ARTICLE 9
ADMINISTRATIVE AGENT
131
 
Section 9.01.
Appointment and Authority 
131
 
Section 9.02.
Rights as a Lender 
132
 
Section 9.03.
Exculpatory Provisions 
132
 
Section 9.04.
Reliance by Administrative Agent 
133
 
Section 9.05.
Delegation of Duties 
133
 
Section 9.06.
Resignation of Administrative Agent 
134
 
Section 9.07.
Non-Reliance on Administrative Agent and Other Lenders 
135
 
Section 9.08.
No Other Duties, Etc. 
136
 
Section 9.09.
Administrative Agent May File Proofs of Claim; Credit Bidding 
136
 
Section 9.10.
Collateral and Guaranty Matters 
137
 
Section 9.11.
Secured Cash Management Agreements and Secured Hedge Agreements
138
 
 

 
iii
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 10
CONTINUING GUARANTY
138
 
Section 10.01.
Guaranty 
138
 
Section 10.02.
Rights of Lenders 
138
 
Section 10.03.
Certain Waivers 
139
 
Section 10.04.
Obligations Independent 
139
 
Section 10.05.
Subrogation 
139
 
Section 10.06.
Termination; Reinstatement 
139
 
Section 10.07.
Subordination 
140
 
Section 10.08.
Stay of Acceleration 
140
 
Section 10.09.
Condition of Borrower 
140
 
Section 10.10.
Limit of Liability 
140
 
 
ARTICLE 11
MISCELLANEOUS
140
 
Section 11.01.
Amendments, Etc. 
140
 
Section 11.02.
Notices; Effectiveness; Electronic Communications 
143
 
Section 11.03.
No Waiver; Cumulative Remedies; Enforcement 
145
 
Section 11.04.
Expenses; Indemnity; Damage Waiver 
146
 
Section 11.05.
Payments Set Aside 
148
 
Section 11.06.
Successors and Assigns 
148
 
Section 11.07.
Treatment of Certain Information; Confidentiality 
154
 
Section 11.08.
Right of Setoff 
155
 
Section 11.09.
Interest Rate Limitation 
155
 
Section 11.10.
Counterparts; Integration; Effectiveness 
156
 
Section 11.11.
Survival of Representations and Warranties 
156
 
Section 11.12.
Severability 
156
 
Section 11.13.
Replacement of Lenders 
157
 
Section 11.14.
Governing Law; Jurisdiction; Etc. 
157
 
Section 11.15.
Waiver of Jury Trial 
159
 
Section 11.16.
No Advisory or Fiduciary Responsibility 
159
 
Section 11.17.
Electronic Execution of Assignments and Certain Other Documents 
159
 
Section 11.18.
USA PATRIOT Act 
160
 
Section 11.19.
Judgment Currency 
160
 
Section 11.20.
Release of Collateral. 
160
 
Section 11.21.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
162
 
Section 11.22.
Certain ERISA Matters 
162
         
SIGNATURES
 
S-1
 


iv
 

--------------------------------------------------------------------------------

 
SCHEDULES

1.01
Existing Letters of Credit

2.01
Commitments and Applicable Percentages

4.01
Intercompany Note Subsidiaries

5.06
Litigation

5.12(d)
Pension Plans

5.13
Subsidiaries; Loan Parties

6.12
Guarantors

7.01
Liens

7.02
Indebtedness

7.03
Investments

7.08
Transactions with Affiliates

7.09
Burdensome Agreements

11.02
Administrative Agent's Office, Certain Addresses for Notices



EXHIBITS
Form of

A
Committed Loan Notice

B
Swing Line Loan Notice

C-1
Term Note

C-2
Revolving Credit Note

D
Compliance Certificate

E-1
Assignment and Assumption

E-2
Administrative Questionnaire

F
Intercompany Note

G
Pledge Agreement

H
[Reserved]

I
Perfection Certificate

J
[Reserved]

K
[Reserved]

L
[Reserved]

M
United States Tax Compliance Certificate

N
Solvency Certificate


v

--------------------------------------------------------------------------------

CREDIT AGREEMENT
This CREDIT AGREEMENT ("Agreement") is entered into as of April 18, 2018, among
NU SKIN ENTERPRISES, INC., a Delaware corporation (the "Borrower"), the
Guarantors from time to time party hereto, each lender from time to time party
hereto (collectively, the "Lenders" and individually, a "Lender"), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, the proceeds of which shall be used (i) for working
capital, capital expenditures and other lawful corporate purposes, including
(without limitation) investments, acquisitions, stock repurchases and dividends
not prohibited by the Loan Documents (as defined herein) and (ii) to consummate
the Closing Date Refinancing, and the Lenders have indicated their willingness
to lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE 1 
Definitions and Accounting Terms
Section 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
"Acquired EBIT" means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBIT of such Acquired Entity
or Business (determined as if references to the Borrower and the Subsidiaries in
the definition of the term "Consolidated EBIT" were references to such Acquired
Entity or Business and its subsidiaries which will become Subsidiaries), all as
determined on a consolidated basis for such Acquired Entity or Business.
"Acquired Entity or Business" has the meaning set forth in the definition of the
term "Consolidated EBIT".
"Additional Lender" means, at any time, any Person that is not an existing
Lender and that agrees to provide any portion of any Incremental Commitments in
accordance with Section 2.14; provided that (x) such Additional Lender shall be,
with respect to Incremental Term Commitments, an Eligible Assignee in respect of
Term Loans and (y) with respect to Incremental Revolving Commitments, an
Eligible Assignee with respect to Revolving Credit Commitments.
"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
 

--------------------------------------------------------------------------------

"Administrative Agent Fee Letter" means that certain Administrative Agent Fee
Letter, dated as of March 9, 2018, among the Borrower, Merrill Lynch, Pierce,
Fenner & Smith, Incorporated and Bank of America.
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
"Affected Tranche" has the meaning specified in Section 11.01.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
"Aggregate Commitments" means the Commitments of all the Lenders.
"Agreement" means this Credit Agreement.
"Applicable Fee Rate" means, at any time, in respect of the Revolving Credit
Facility, (a) from the Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02 (a) for the
first full fiscal quarter following the Closing Date, 0.350% per annum and (b)
thereafter, the applicable percentage per annum set forth below determined by
reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):
Applicable Fee Rate
Pricing Level
Consolidated Leverage Ratio
Applicable
Fee Rate
1
<1.00:1.00
0.300%
2
≥1.00:1.00 but <2.00:1.00
0.350%
3
>2.00:1.00
0.400%



Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 3
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.
 
 
2

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
"Applicable Percentage" means (a) in respect of the Term Facility, with respect
to any Term  Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term  Facility represented by such Term Lender's Term
Loans at such time, and (b) in respect of the Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, the percentage (carried out
to the ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender's Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.16.  If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
"Applicable Rate" means, at any time, in respect of the Term Facility and the
Revolving Credit Facility, (i) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to Section
6.02(b) for the first full fiscal quarter ending after the Closing Date, 1.25%
per annum for Base Rate Loans and 2.25% per annum for Eurocurrency Rate Loans
and Letter of Credit Fees and (ii) thereafter, the applicable percentage per
annum set forth below determined by reference to the Consolidated Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 Applicable Rate
Pricing
Level
Consolidated
Leverage Ratio
Applicable Rate for
Eurocurrency Rate Loans /
Letter of Credit Fees
Applicable Rate for
Base Rate Loans
1
<1.00:1.00
1.75%
0.75%
2
≥1.00:1.00 but <2.00:1.00
2.25%
1.25%
3
>2.00:1.00
2.75%
1.75%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 3 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.
 
3

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of  Section2.10(b).
"Applicable Revolving Credit Percentage" means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender's Applicable Percentage
in respect of the Revolving Credit Facility at such time.
"Appropriate Lender" means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.03, the
Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Arrangers" means Merrill Lynch, Pierce, Fenner & Smith, Incorporated, HSBC
Securities (USA) Inc., Bank of the West and Fifth Third Bank, in their
capacities as joint lead arrangers and joint bookrunners.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
 "Attributable Indebtedness" means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
"Availability Period" means the period from and including the Closing Date to
the earliest of (i) the Maturity Date for the Revolving Credit Facility, (ii)
the date of termination of the Revolving Credit Commitments pursuant to Section
2.06, and (iii) the date of termination of the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
4

--------------------------------------------------------------------------------

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Bank of America" means Bank of America, N.A. and its successors.
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate", and (c) the Eurocurrency Rate plus 1.00%; provided that, if such
rate is less than zero, the Base Rate shall be deemed zero for the purposes of
this Agreement.  The "prime rate" is a rate set by Bank of America based upon
various factors including Bank of America's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
"Base Rate Loan" means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.  All Base Rate Loans shall be denominated in
Dollars.
"Benefit Plan" means any of (a) an "employee benefit plan" (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a "plan" as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such "employee benefit plan" or "plan".
"Board of Directors" shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
"Borrower" has the meaning specified in the introductory paragraph hereto.
"Borrower Materials" has the meaning specified in Section 6.02.
"Borrowing" means a Revolving Credit Borrowing, a Term  Borrowing and/or a Swing
Line Borrowing, as the context may require.
 
 
5

--------------------------------------------------------------------------------

"Business Day" means (a) any day excluding Saturday, Sunday and any day that
shall be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close, and
(b) if the applicable Business Day relates to any Eurocurrency Rate Loans, any
day that is a Business Day described in clause (a) and that is also a day on
which dealings in deposits in Dollars are carried on in the London interbank
eurodollar market.
"Capitalized Leases" means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or Swing
Line Lender (as applicable) and the Revolving Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Revolving Lenders to fund participations in respect of either thereof (as the
context may require), cash or deposit account balances or, if the Administrative
Agent, the L/C Issuer or Swing Line Lender shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
L/C Issuer or the Swing Line Lender (as applicable).  "Cash Collateral" shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
"Cash Consideration" means, in respect of any Disposition by the Borrower or any
Subsidiary, (a) cash or Cash Equivalents received by it in consideration of such
Disposition, (b) any liabilities (as shown on the most recent balance sheet of
the Borrower provided hereunder or in the footnotes thereto) of the Borrower or
such Subsidiary, other than liabilities that are by their terms subordinated in
right of payment to the Loan Document Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Subsidiaries shall have been validly released by all applicable
creditors in writing, and (c) any securities received by the Borrower or such
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition.
"Cash Equivalents" means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other
Permitted Liens):
(a) Dollars and, with respect to any Foreign Subsidiary, local currencies held
by such Foreign Subsidiary;
(b) obligations issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof having maturities of
not more than one year from the date of acquisition thereof; provided that the
full faith and credit of the United States of America is pledged in support
thereof;
 
 
6

--------------------------------------------------------------------------------

(c) securities issued by any state or commonwealth of the United States of
America or any political subdivision or taxing authority of any such state or
commonwealth or any public instrumentality thereof or any political subdivision
or taxing authority of any such state or commonwealth or any public
instrumentality, in each case maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody's;
(d) demand or time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
or any domestic office under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, and (ii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one year from the
date of acquisition thereof;
(e) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated, at the date of acquisition, at least
"Prime-1" (or the then equivalent grade) by Moody's or at least "A-1" (or the
then equivalent grade) by S&P, in each case with maturities of not more than 270
days from the date of acquisition thereof;
(f) money market funds that (i) comply with the criteria set forth in Rule 2a‑7
under the Investment Company Act of 1940, (ii) are rated at least A-1 by S&P or
P-1 by Moody's and (iii) have portfolio assets of at least $1,000,000,000;
(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (b), (c) and (d) above and entered into
with a financial institution satisfying the criteria described in clause (d)
above; and
(h) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, credit or debit card, electronic funds
transfer, automated clearinghouse, e-payable, wire transfer, controlled
disbursement, overdraft, information reporting, lockbox and stop payment
services.
"Cash Management Bank" means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
"Cash Management/Hedge Obligations" means all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party or any other
Subsidiary arising under any Secured Cash Management Agreement or Secured Hedge
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Cash Management/Hedge Obligations shall
exclude any Excluded Swap Obligations.
 
7

--------------------------------------------------------------------------------

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
"CERCLIS" means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
"CFC" means a Person that is a controlled foreign corporation under Section 957
of the Code.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.
"Change of Control" means an event or series of events by which any "person" or
"group" (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person, "group" or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the "beneficial owner" (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 35% or more of the Equity Interests of the Borrower entitled to
vote for members of the Board of Directors or equivalent governing body of the
Borrower on a fully-diluted basis. For purposes of this definition and any
related definition to the extent used for purposes of this definition, (i)
"beneficial ownership" shall be as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act and (ii) a Person or group shall not be deemed to beneficially
own securities subject to an equity or asset purchase agreement, merger
agreement or similar agreement (or voting or option or similar agreement related
thereto) until the consummation of the transactions contemplated by such
agreement.
 
8

--------------------------------------------------------------------------------

"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
"Closing Date Refinancing" means the repayment in full of all principal, accrued
and unpaid interest, fees, premium, if any, and other amounts outstanding under
the Existing Credit Agreement and the Existing Indenture (in each case other
than contingent obligations that by their terms expressly survive the
termination thereof) and, to the extent applicable, the termination of all
commitments to extend credit thereunder and the termination and/or release of
any security interests and guarantees in connection therewith.
"Code" means the Internal Revenue Code of 1986, as amended.
"Collateral" means all of the "Collateral" or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
"Collateral Documents" means, collectively, the Pledge Agreement, the security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
"Commitment" means a Term  Commitment or a Revolving Credit Commitment, as the
context may require.
"Commitment Fee" has the meaning specified in Section 2.09.
"Committed Loan Notice" means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent, including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent, appropriately completed and signed by a Responsible
Officer of the Borrower.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
9

--------------------------------------------------------------------------------

"Consolidated EBIT" means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted (and not added back) in calculating such Consolidated Net
Income (without duplication): (i) Consolidated Interest Charges, (ii) provisions
for taxes based on income, profits or losses, including federal, foreign and
state income and similar taxes (including foreign withholding taxes), paid or
accrued during such period, (iii) other unusual or non-recurring charges for
such period (in the case of cash charges, not exceeding $50,000,000 for any
period or $75,000,000 in the aggregate for all periods during the term of this
Agreement), (iv) [reserved], (v) any Non-Cash Charges for such period (provided
that any cash payment made with respect to any Non-Cash Charges added back in
computing Consolidated EBIT for any prior period pursuant to this clause (a)(v)
(or that would have been added back had this Agreement been in effect during
such prior period) shall be subtracted in computing Consolidated EBIT for the
period in which such cash payment is made), (vi) any losses attributable to
early extinguishment of Indebtedness, (vii) one-time out-of-pocket costs and
expenses relating to the entering into this Agreement, the Closing Date
Refinancing and the related transactions, including, without limitation, legal
and advisory fees, (viii) losses incurred as a result of Dispositions, closures,
disposals or abandonments outside the ordinary course of business and (ix) costs
and expenses incurred in connection with Permitted Acquisitions outside the
ordinary course of the Borrower's normal business operations; minus (b) the
following to the extent included (and not deducted) in calculating such
Consolidated Net Income (without duplication): (i) any non-cash income
increasing Consolidated Net Income of the Borrower for such period (provided
that any cash receipt (or any netting arrangements resulting in reduced cash
expenses) with respect to any non-cash income deducted in computing Consolidated
EBIT for any prior period pursuant to this clause (b)(i) (or that would have
been deducted in computing Consolidated EBIT had this Agreement been in effect
during such prior period) shall be added in computing Consolidated EBIT for the
period in which such cash is received (or netting arrangement becomes
effective)), (ii) unusual or non-recurring gains (in the case of cash gains, not
exceeding $50,000,000 for any period or $75,000,000 in the aggregate for all
periods during the term of this Agreement), (iii) any gains attributable to the
early extinguishment of Indebtedness and (iv) gains as a result of Dispositions,
closures, disposals or abandonments outside the ordinary course of business;
provided, further that, in determining Consolidated EBIT for any period, the
foregoing adjustments, and the adjustments in clause (C) below, shall not result
in the exclusion of the effect of any gains or losses on currency derivatives
and any currency transaction and translation (whether realized or unrealized) to
the extent otherwise included in Consolidated Net Income for such period;
provided, further that, to the extent included in Consolidated Net Income,
Consolidated EBIT for any period shall be calculated so as to exclude (without
duplication of any adjustment referred to above) the effect of:
(A)
the cumulative effect of any changes in GAAP or accounting principles applied by
management during such period;

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(B)
any gains or losses that arise upon consolidation or upon remeasurement of
Indebtedness; and

(C)
any unrealized gains or losses attributable to the mark-to-market movement in
the valuation of Swap Contracts or other derivative instruments pursuant to
Accounting Standards Codification 815;

provided, further, that Consolidated EBIT for any period shall be calculated so
as to include (without duplication of any adjustment referred to above or made
pursuant to Section 1.03, if applicable) the Acquired EBIT of any Person,
property, business or asset acquired by the Borrower or any Subsidiary during
such period in a Material Acquisition to the extent not subsequently sold,
transferred or otherwise Disposed of (but not including the Acquired EBIT of any
related Person, property, business or asset to the extent not so acquired) (each
such Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Closing Date, and not subsequently so
Disposed of, an "Acquired Entity or Business") for the entire period determined
on a historical pro forma basis, based on the Acquired EBIT of such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) determined on a historical pro forma basis; and
provided, further, that Consolidated EBIT for any period shall be calculated so
as to exclude (without duplication of any adjustment referred to above or made
pursuant to Section 1.03, if applicable) the Disposed EBIT of any Person,
property, business or asset sold, transferred or otherwise Disposed of or closed
by the Borrower or any Subsidiary during such period in a Material Disposition
(each such Person, property, business or asset so sold, transferred or otherwise
Disposed of or closed, including pursuant to a transaction consummated prior to
the Closing Date, a "Sold Entity or Business") for the entire period determined
on a historical pro forma basis, based on the Disposed EBIT of such Sold Entity
or Business for such period (including the portion thereof occurring prior to
such sale, transfer, Disposition or closure) determined on a historical pro
forma basis.
"Consolidated EBITDA" means, at any date of determination, Consolidated EBIT,
plus, to the extent deducted (and not added back) in calculating Consolidated
Net Income, all depreciation and amortization expense, including any
amortization of intangibles.
"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes or other similar instruments, (b) all
purchase money Indebtedness, (c) all obligations in respect of the deferred
purchase price of property or services (other than (i) current accounts payable
and current trade payables incurred in the ordinary course of business, (ii)
deferred compensation payable to directors, officers or employees of such Person
and (iii) any purchase price adjustment or earnout incurred in connection with
an acquisition, until such obligation becomes a liability on the balance sheet
of such Person in accordance with GAAP, (d) the drawn and unreimbursed amount of
letters of credit, letters of guaranty and bankers acceptances (including
Unreimbursed Amounts, including all L/C Borrowings), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Consolidated Funded Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any of its
Subsidiaries, and (g) all Consolidated Funded Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Consolidated Funded Indebtedness is expressly made non-recourse to
the Borrower or such Subsidiary.
 
11

--------------------------------------------------------------------------------

"Consolidated Interest Charges" means, for any Measurement Period, for the
Borrower and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) all cash interest, premium payments, debt discount, fees,
charges and related expenses in connection with Consolidated Funded
Indebtedness, in each case to the extent treated as interest in accordance with
GAAP and (b) the portion of rent expense under Capitalized Leases that is
treated as interest in accordance with GAAP; including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers' acceptance financing and net costs under hedging agreements, but
excluding, for the avoidance of doubt, (i) amortization of deferred financing
costs, debt discounts or premiums, debt issuance costs, commissions, fees and
expenses, pay-in-kind interest expense and any other amounts of non-cash
interest (including as a result of the effects of acquisition method accounting
or pushdown accounting), (ii) the accretion or accrual of discounted liabilities
during such period, (iii) non-cash interest expense attributable to the movement
of the mark-to-market valuation of obligations under hedging agreements or other
derivative instruments pursuant to FASB Accounting Standards Codification No.
815-Derivatives and Hedging, (iv) any one-time cash costs associated with
breakage in respect of hedging agreements for interest rates and (v) all cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations, all as calculated on a consolidated basis
in accordance with GAAP.
"Consolidated Interest Coverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated EBIT to (b) Consolidated Interest Charges, in each
case, of or by the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period.
"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date of determination to (b)
Consolidated EBITDA of the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.
"Consolidated Net Income" means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any Law applicable to such Subsidiary
during such Measurement Period, and (c) any income (or loss) for such
Measurement Period of any Person if such Person is not a Subsidiary, except that
the Borrower's equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash or Cash Equivalents (or other property to the extent converted into cash
or Cash Equivalents) actually distributed by such Person during such Measurement
Period to the Borrower or a Subsidiary as a dividend or other distribution (and
in the case of a dividend or other distribution to a Subsidiary, such Subsidiary
is not precluded from further distributing such amount to the Borrower or any
other Loan Party as described in clause (b) of this proviso).
 
12

--------------------------------------------------------------------------------

"Consolidated Total Assets" means, as of any date of determination, the total
amount of all assets of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP as of the last day of the Measurement
Period most recently completed on or prior to such date of determination.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings correlative thereto.
"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Default Rate" means (a) when used with respect to Loan Document Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans under the
Facilities plus (iii) 2% per annum; provided, however, that with respect to a
Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.
 
13

--------------------------------------------------------------------------------

"Defaulting Lender" means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a Bail-In Action or a proceeding under any
Debtor Relief Law or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
"Disposed EBIT" means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBIT of such Sold Entity or
Business (determined as if references to the Borrower and the Subsidiaries in
the definition of the term "Consolidated EBIT" were references to such Sold
Entity or Business and its subsidiaries), all as determined on a consolidated
basis for such Sold Entity or Business.
 
14

--------------------------------------------------------------------------------

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including (x) any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and (y) the issuance of any Equity Interests by the
Subsidiaries of such Person.
"Disqualified Equity Interest" means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is putable or
exchangeable) or upon the happening of any event or condition, (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, other than solely as a
result of a change of control, asset sale event or casualty, eminent domain or
condemnation event so long as any rights of the holders thereof upon the
occurrence of a change of control, asset sale event or casualty, eminent domain
or condemnation event shall be subject to the prior repayment in full of the
Loans and all other Obligations (other than Cash Management/Hedge Obligations
under any Secured Hedge Agreement or Secured Cash Management Agreement and
contingent indemnification obligations and other contingent obligations not then
due and payable), (b) is redeemable or exchangeable at the option of the holder
thereof (other than solely for Qualified Equity Interests), other than as a
result of a change of control, asset sale event or casualty, eminent domain or
condemnation event so long as any rights of the holders thereof upon the
occurrence of a change of control, asset sale event or casualty, eminent domain
or condemnation event shall be subject to the prior repayment in full of the
Loans and all other Obligations (other than Cash Management/Hedge Obligations
under any Secured Hedge Agreement or Secured Cash Management Agreements and
contingent indemnification obligations and other contingent obligations not then
due and payable), in whole or in part, or (c) provides for the scheduled payment
of dividends in cash, in each case prior to the date that is ninety-one (91)
days after the Latest Maturity Date; provided that an Equity Interest in any
Person that is issued to any director, officer, employee or consultant or to any
plan for the benefit of directors, officers, employees or consultants or by any
such plan to such directors, officers, employees or consultants shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such
director's, officer's, employee's or consultant's termination, death or
disability.
"Dollar" and "$" mean lawful money of the United States.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any Person established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
15

--------------------------------------------------------------------------------

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
"Environment" means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws (including common law), regulations, ordinances, rules, binding
guidelines, codes, judgments, judicial decisions, orders, decrees, injunctions,
treaties, agreements or governmental restrictions or requirements relating to
pollution or the protection of the Environment or human health (to the extent
related to exposure to hazardous materials), including those relating to the
manufacture, generation, handling, transport, storage, treatment, Release or
threat of Release of hazardous materials.
"Environmental Liability" means any liability, accrued, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Borrower, any other Loan Party
or any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
"Environmental Permit" means any permit, approval, franchise, certificate
identification number, license or other approval or authorization required under
any Environmental Law.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
16

--------------------------------------------------------------------------------

"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of an intent to
terminate or any amendment to terminate a Pension Plan under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an "at-risk" plan within the meaning of Section 430 of the Code or
Section 303 of ERISA or that a Multiemployer Plan is in "endangered" or
"critical" status within the meaning of Section 432 of the Code or Section 305
of ERISA; (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any
ERISA Affiliate to meet the minimum funding standards under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by the
Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan pursuant to Sections 431 or 432 of the Code.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Eurocurrency Rate" means:
(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the London Interbank Offered Rate ("LIBOR") as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
 
17

--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined on such date for U.S. Dollar deposits with a term of one month
commencing that day;
provided that, (x) if the Eurocurrency Rate (including any LIBOR Successor Rate
or alternative rate of interest under Section 3.03(c)) shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement; (y) to the extent
a comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; and (z) to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:
(i)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary,

(ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the "Scheduled Unavailability Date"), or

(iii)
syndicated loans currently being executed, or that include language similar to
that contained in this definition, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, at the option of the Borrower, either (A) the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with an alternate benchmark
rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar Dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a "LIBOR Successor Rate"), and
make any proposed LIBOR Successor Rate Conforming Changes (as defined below),
and any such amendment shall become effective at 5:00 p.m. (New York time) on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment, or
(B) subject to 15 Business Days' prior written notice to the Administrative
Agent, the Borrower and the Required Lenders may amend this Agreement to replace
LIBOR with a LIBOR Successor Rate and make any proposed LIBOR Successor Rate
Conforming Changes; provided that any such amendment shall become effective
without any further action or consent of any other party to this Agreement,
notwithstanding anything to the contrary in Section 11.01.
 
18

--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
"Eurocurrency Rate Loan" means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of the Eurocurrency
Rate.
"Event of Default" has the meaning specified in Section 8.01.
"Exchange Act" means the United States Securities Exchange Act of 1934.
"Excluded Disregarded Entity" means any Subsidiary of the Borrower substantially
all the assets of which are Equity Interests in one or more Foreign Subsidiaries
that are CFCs.
"Excluded Subsidiary" means (a) any Immaterial Subsidiary, (b) any Subsidiary
that is prohibited (x) by any applicable Law or (y) by any contractual
obligation from guaranteeing the Obligations (and for so long as such
restrictions or any replacement or renewal thereof is in effect); provided that
in the case of clause (y), such contractual obligation existed on the Closing
Date or, with respect to any Subsidiary acquired by the Borrower or a Subsidiary
after the Closing Date (and so long as such contractual obligation was not
incurred in contemplation of such acquisition), on the date such Subsidiary is
so acquired, (c) any Foreign Subsidiary, unless otherwise agreed to by the
Borrower in writing, (d) any Domestic Subsidiary that is an Excluded Disregarded
Entity or a Subsidiary of a Foreign Subsidiary that is a CFC, unless otherwise
agreed to by the Borrower in writing, (e) not-for-profit Subsidiaries, if any,
(f) any Subsidiary that is not a Wholly-Owned Subsidiary, (h) those Subsidiaries
as to which the Borrower and the Administrative Agent shall reasonably determine
in writing that the costs or other consequences of providing a Guarantee are
excessive in relation to the value to be afforded thereby, and (i) any
Subsidiary that would require any consent, approval, license or authorization
from any Governmental Authority to provide a Guarantee unless such consent,
approval, license or authorization has been received, or is received after
commercially reasonable efforts by such Subsidiary to obtain the same, which
efforts may be requested by the Administrative Agent.
 
19

--------------------------------------------------------------------------------

"Excluded Swap Obligation" means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor's failure for any reason to constitute
an "eligible contract participant" as defined in the Commodity Exchange Act
(determined after giving effect to any "keepwell, support or other agreement"
for the benefit of such Guarantor and any and all guarantees of such Guarantor's
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation or (ii) in the case of a Swap
Obligation that is subject to a clearing requirement pursuant to section 2(h) of
the Commodity Exchange Act, because such Guarantor is a "financial entity," as
defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
Guaranty of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an "Excluded Swap Obligation" of
such Guarantor as specified in any agreement between the relevant Loan Parties
and Hedge Bank applicable to such Swap Obligations. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) pursuant to Section 3.01(a)(ii) or (e), amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient's failure
to comply with Section 3.01(e) and (d) any withholding Taxes imposed pursuant to
FATCA.
 
20

--------------------------------------------------------------------------------

"Existing Credit Agreement" means that certain Credit Agreement, dated as of
October 9, 2014, among the Borrower, Bank of America, as administrative agent,
and the financial institutions from time to time party thereto as lenders.
"Existing Indenture" means that certain Indenture, dated as of June 16, 2016,
between the Borrower and The Bank of New York Mellon Trust Company, N.A., as
trustee, which Indenture governs the Borrower's 4.75% convertible senior notes
due 2020.
"Existing Letters of Credit" means those letters of credit outstanding under the
Existing Credit Agreement and listed on Schedule 1.01.
"Facility" means the Term  Facility, the Revolving Credit Facility or any
combination thereof, as the context may require.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty, or
convention among Governmental Authorities and implementing such sections of the
Code.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
at any time be less than zero, it shall be deemed to be zero hereunder.
"Fee Letter" means the Administrative Agent Fee Letter.
"Foreign Lender" means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
"Foreign Subsidiary" means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.
 
21

--------------------------------------------------------------------------------

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the "primary obligor")
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment or performance of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
of any other Person, whether or not such Indebtedness is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term "Guarantee" as a verb has a corresponding meaning.
 
22

--------------------------------------------------------------------------------

"Guarantors" means, collectively, (a) the Subsidiaries of the Borrower listed on
Schedule  6.12 and each other Subsidiary of the Borrower (other than any
Excluded Subsidiary) that shall be required to execute and deliver a guaranty or
guaranty supplement pursuant to Section 6.12 and (b) with respect to (i) Cash
Management/Hedge Obligations owing by any Loan Party or any Subsidiary of a Loan
Party (other than the borrower or any Excluded Subsidiary) and (ii) the payment
and performance by each Loan Party that is not an "eligible contract
participant" under the Commodity Exchange Act of its obligations under its
Guaranty with respect to all Swap Obligations, the Borrower.
"Guaranty" means, collectively, the Guaranty made by the Guarantors under
Article 10 in favor of the Secured Parties, together with each other guaranty
and guaranty supplement delivered pursuant to Section 6.12.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to, or which can form the basis for liability under, any Environmental
Law.
"Hedge Bank" means any Person that, at the time it enters into a Swap Contract
permitted under Article 6 or 7, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.
"Immaterial Subsidiary" means, as at any date of determination, a Subsidiary of
the Borrower that, together with all other Immaterial Subsidiaries, (x) did not
have total assets as of the last day of the most recent Measurement Period that
equaled or exceeded 5% of Consolidated Total Assets as of such date and (y) did
not have gross revenues as of the last day of such period that equaled or
exceeded 5% of consolidated gross revenues of the Borrower and its Subsidiaries
as of such date.
"Impacted Loans" has the meaning assigned to such term in Section 3.03.
"Increase Effective Date" has the meaning assigned to such term in Section
2.14(a).
"Increase Joinder" has the meaning assigned to such term in Section 2.14(c).
"Incremental Commitments" means Incremental Revolving Commitments and/or the
Incremental Term Commitments.
 
23

--------------------------------------------------------------------------------

"Incremental Revolving Commitment" has the meaning assigned to such term in
Section 2.14(a).
"Incremental Term Commitments" has the meaning assigned to such term in Section
2.14(a).
"Incremental Term Loan Maturity Date" has the meaning assigned to such term in
Section 2.14(c).
"Incremental Term Loans" means any loans made pursuant to any Incremental Term
Commitments.
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;
(b) the maximum aggregate amount of all letters of credit, letters of guaranty
and bankers' acceptances in respect of which such Person is an account party (in
each case after giving effect to any prior reductions or drawings which may have
been reimbursed),
(c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) current accounts payable and trade payables
incurred in the ordinary course of business and intercompany obligations for
royalties and license fees incurred in the ordinary course of business (as long
as all such obligations shall be evidenced by the Intercompany Note and pledged
to the Administrative Agent pursuant to the Pledge Agreement for the benefit of
the Secured Parties), (ii) deferred compensation payable to directors, officers
or employees of such Person and (iii) any purchase price adjustment or earnout
incurred in connection with an acquisition, until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f) all Attributable Indebtedness of such Person;
(g) all obligations of such Person in respect of Disqualified Equity Interests;
and
(h) all Guarantees of such Person in respect of any of the foregoing.
 
24

--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of Indebtedness of any Person for purposes
of clause (e) above shall (unless such Indebtedness has been assumed by such
Person) be deemed to be equal to the lesser of (A) the aggregate unpaid amount
of such Indebtedness and (B) the fair market value of the property encumbered
thereby as determined by such Person in good faith.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
"Indemnitees" has the meaning specified in Section 11.04(b).
"Information" has the meaning specified in Section 11.07.
"Information Memorandum" means the confidential information memorandum dated as
of March 15, 2018, used by the Arrangers in connection with the syndication of
the Commitments.
"Intercompany Note" means the Intercompany Note, dated as of the Closing Date,
substantially in the form of Exhibit F hereto (or any other form approved by the
Administrative Agent (acting reasonably)) and executed by the Borrower and each
other Subsidiary of the Borrower, as supplemented from time to time.
"Interest Payment Date" means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
"Interest Period" means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice, or such other period that is twelve
months or less requested by the Borrower and consented to by all the Appropriate
Lenders; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
 
25

--------------------------------------------------------------------------------

(b) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.
"Investment" means, as to any Person, any investment by such Person, whether by
means of (a) the purchase or other acquisition of Equity Interests of another
Person, (b) a loan, advance or capital contribution (in each case except with
respect to intercompany obligations representing royalties and license fees
incurred in the ordinary course of business, as long as all such obligations
shall be evidenced by the Intercompany Note and pledged to the Administrative
Agent pursuant to the Pledge Agreement for the benefit of the Secured Parties)
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person.  The amount, as of any date of determination, of
(i) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, minus any cash payments actually
received by such investor representing a payment or prepayment of in respect of
principal of such Investment, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (ii) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, (iii) any Investment in the form of a
transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair market value of such Equity Interests or other property as of
the time of the transfer, minus any payments actually received by such investor
representing a return of capital of such Investment, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment,
and (iv) any Investment (other than any Investment referred to in clause (i),
(ii) or (iii) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), minus
the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment.  For purposes of Section 7.03, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the Persons acquired in such acquisition in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by the Borrower.
 
26

--------------------------------------------------------------------------------

"IP Rights" has the meaning specified in Section 5.17.
"IRS" means the United States Internal Revenue Service.
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
"Junior Financing" means any Indebtedness of the Borrower or any Subsidiary that
is (i) subordinated in right of payment to the Loan Document Obligations, (ii)
secured by the Collateral on a junior basis to the Loan Document Obligations or
(iii) unsecured Indebtedness incurred pursuant to Section 7.02(q).
"Latest Maturity Date" means the latest of (x) the Maturity Date for the
Revolving Credit Facility, (y) the Maturity Date for the Term Facility and (z)
any Incremental Term Loan Maturity Date applicable to existing Incremental Term
Loans, in each case as of any date of determination.
"Laws" means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
"LCA Election" has the meaning specified in Section 1.08.
"LCA Test Date" has the meaning specified in Section 1.08.
"L/C Advance" means, with respect to each Revolving Credit Lender, such Lender's
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.  All L/C Advances shall be denominated
in Dollars.
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.
 
27

--------------------------------------------------------------------------------

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
"L/C Issuer" means Bank of America in its capacity as (i) issuer of the Existing
Letters of Credit and (ii) issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be "outstanding" in the amount so remaining available
to be drawn.
"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent , which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
"Letter of Credit" means any standby letter of credit issued hereunder and each
Existing Letter of Credit.
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
"Letter of Credit Expiration Date" means the day that is five days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
"Letter of Credit Fee" has the meaning specified in Section 2.03(h).
"Letter of Credit Sublimit" means an amount equal to the lesser of (a) the
Revolving Credit Facility and (b) $20,000,000.  The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
"LIBOR Screen Rate" means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
 
28

--------------------------------------------------------------------------------

"LIBOR Successor Rate Conforming Changes" means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing); provided that in no event
shall an operating lease be deemed to be a Lien per se.
"Limited Condition Acquisition" means any acquisition by one or more of the
Borrower and its Subsidiaries of any assets, business or Person permitted to be
acquired by this Agreement, in each case whose consummation is not conditioned
on the availability of, or on obtaining, third party financing.
"Loan" means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
"Loan Document Obligations" means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, Letter of Credit, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
"Loan Documents" means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of  Section 2.15 of this Agreement, (d) the Guaranty, (e) the
Collateral Documents, (f) the Fee Letter and (g) each Issuer Document.
"Loan Parties" means, collectively, the Borrower and each Guarantor.
"Material Acquisition" means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or the assets constituting a business unit,
division, product line or line of business of) any Person by the Borrower or any
Subsidiary; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $25,000,000.
 
29

--------------------------------------------------------------------------------

"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties or financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document; or (c) a material impairment of the ability the Loan
Parties, taken as a whole, to perform their payment obligations under the Loan
Document.
"Material Disposition" means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Borrower or any Subsidiary or (b)
assets comprising all or substantially all the assets of (or the assets
constituting a business unit, division, product line or line of business of) the
Borrower or any Subsidiary; provided that the aggregate consideration therefor
(including Indebtedness assumed by the transferee in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $15,000,000.
"Material Subsidiary" means, as at any date of determination, a Subsidiary of
the Borrower that is not an Immaterial Subsidiary.
"Maturity Date" means, with respect to the Revolving Credit Facility and the
Term Facility, the date that is five years following the Closing Date; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
 "Measurement Period" means, at any date of determination, the most recently
completed four fiscal quarter period of the Borrower for which financial
statements have been delivered pursuant to Section 4.01 or Section 6.01(a) or
6.01(b).
"Minimum Collateral Amount" means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time and (ii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of  Section 2.15(a) or otherwise, an amount equal
to 103% of the Outstanding Amount of all L/C Obligations.
 
30

--------------------------------------------------------------------------------

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
"Net Cash Proceeds" means:
(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
or any Recovery Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) reasonable and customary fees, commissions, issuance costs,
discounts and out‑of‑pocket expenses (including reasonable and customary
attorney's fees, investment banking fees, survey costs, title insurance premiums
and search and recording charges, transfer taxes and deed or mortgage recording
taxes) paid in connection with such event by the Borrower and the Subsidiaries,
(C) the amount of all taxes paid (or reasonably estimated to be payable within
two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith) by the Borrower and the Subsidiaries, and
the amount of any reserves established by the Borrower and the Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout obligations) reasonably
estimated to be payable and that are directly attributable to the occurrence of
such event (as determined reasonably and in good faith by the Borrower; provided
that for purposes of this definition, in the event any contingent liability
reserve established with respect to any event as described in this clause
(ii)(C) shall be reduced, the amount of such reduction shall, except to the
extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities with respect to which such reserve has
been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event) and (D) in the case of any Disposition
or Recovery Event by any non-wholly owned Subsidiary, the pro rata portion of
the net cash proceeds thereof (calculated without regard to this clause (ii)(D))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Subsidiary as a result thereof;
provided that no such proceeds resulting from any Disposition or any Recovery
Event shall be considered Net Cash Proceeds (i) if the aggregate amount of such
proceeds of any Disposition or any Recovery Event individually (or series of
related Dispositions or Recovery Events collectively) not applied pursuant to
(i) Section 2.05 (b) does not exceed $2,000,000 or (ii) to the extent the
aggregate amount of such proceeds from all Dispositions or Recovery Events in
any fiscal year not applied pursuant to Section 2.05 (b)(i) does not exceed
$10,000,000; and
 
31

--------------------------------------------------------------------------------

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the sum
of (A) all taxes, issuance costs, underwriting discounts and commissions, and
other out-of-pocket fees and expenses incurred by the Borrower or such
Subsidiary in connection therewith and (B) in the case of the incurrence of any
Indebtedness the proceeds of which are required to be used to prepay any class
of Loans and/or reduce any class of Commitments under this Agreement, accrued
interest and premium, if any, on such Loans and any other amounts (other than
principal) required to be paid in respect of such Loans and/or Commitments in
connection with any such prepayment and/or reduction.
"Non-Cash Charges" means any non-cash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives or
stock-based compensation to any director, officer or employee of the Borrower or
any Subsidiary (excluding, for the avoidance of doubt, any cash payments of
income taxes made for the benefit of any such Person in consideration of the
surrender of any portion of such options, stock or other incentives upon the
exercise or vesting thereof) and (c) any non-cash charges resulting from (i) the
application of purchase accounting or (ii) investments in minority interests in
a Person, to the extent that such investments are subject to the equity method
of accounting; provided that Non-Cash Charges shall not include additions to bad
debt reserves or bad debt expense and any noncash charge that results from the
write-down or write-off of accounts receivable.
"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of  Section 11.01 or (ii) has been
approved by the Required Lenders and Lenders holding more than 50% of the
aggregate outstanding principal amount of all Loans (and unutilized Commitments,
if any) of any Affected Tranche.
"Non-Defaulting Lender" means , at any time, each Lender that is not a
Defaulting Lender at such time.
"Note" means a Term Note or a Revolving Credit Note, as the context may require.
"NPL" means the National Priorities List under CERCLA.
 
32

--------------------------------------------------------------------------------

"Obligations" means the Cash Management/Hedge Obligations and the Loan Document
Obligations.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
"Outstanding Amount" means (a) with respect to any Revolving Credit Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of any
Revolving Credit Loans and Swing Line Loans occurring on such date; (b) with
respect to any Term Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of any Term Loans occurring on such date; and (c) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
"Overnight Rate" means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, the L/C
Issuer, or the Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation.
 
33

--------------------------------------------------------------------------------

"Participant" has the meaning specified in Section 11.06(d).
"Participant Register" has the meaning specified in Section 11.06(d).
"Patriot Act" means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
"Payment in Full" means all Commitments and Letters of Credit have terminated
and all Loan Document Obligations have been paid in full (other than (x)
contingent indemnification obligations as to which no claim has been made or
notice has been given and (y) outstanding Letters of Credit which have been Cash
Collateralized or secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the L/C Issuer).
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
"Perfection Certificate" shall mean a certificate in the form of Exhibit I or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
"Permitted Acquisition" has the meaning specified in Section 7.03(k).
"Permitted Liens" means Liens permitted by Section 7.01.
 
34

--------------------------------------------------------------------------------

"Permitted Refinancing Indebtedness" means with respect to any Indebtedness (the
"Refinanced Indebtedness"), any Indebtedness incurred in exchange for, or as a
replacement of, or the net proceeds of which are used to modify, extend,
refinance, renew, replace, redeem, repurchase, defease, amend, supplement,
restructure, repay or refund (collectively to "Refinance" or a "Refinancing" or
"Refinanced"), the Refinanced Indebtedness (or previous refinancings thereof
constituting Permitted Refinancing Indebtedness); provided that (a) the
principal amount (or aggregate issue price or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
aggregate issue price or accreted value, if applicable) of the Refinanced
Indebtedness (plus unpaid accrued interest and premium thereon plus other
amounts paid and fees and expenses incurred in connection with such Refinancing
plus an amount equal to any letters of credit issued but undrawn thereunder),
(b) with respect to a Refinancing in respect of Indebtedness permitted pursuant
to Section 7.02(d) or Section 7.02(q), (i) the Weighted Average Life to Maturity
of such Permitted Refinancing Indebtedness shall be no shorter than the shorter
of the Weighted Average Life to Maturity of (A) the Term Loans and (B) the
Refinanced Indebtedness, and (ii) the final maturity date of such Permitted
Refinancing Indebtedness shall be no earlier than the earlier of (A) the Latest
Maturity Date and (B) the final maturity date of the Refinanced Indebtedness,
(c) with respect to a Refinancing in respect of Indebtedness permitted pursuant
to Section 7.02(d), if the Refinanced Indebtedness is subordinated in right of
payment to the Loan Document Obligations, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (d) other than
with respect to a Refinancing in respect of Indebtedness permitted pursuant to
Section 7.02(i), the direct and contingent obligors with respect to such
Permitted Refinancing Indebtedness are not changed (except that any Loan Party
may be added as an additional direct or contingent obligor in respect of such
Permitted Refinancing Indebtedness), (e) if the Indebtedness being Refinanced is
secured by any Collateral (whether ranking equal in priority with, or junior to,
the Liens on the Collateral securing the Loan Document Obligations or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
Collateral on terms, when taken as a whole, that are no less favorable to the
Secured Parties than those contained in the documentation (including any
customary intercreditor agreement, as applicable) governing the Refinanced
Indebtedness, and (f) other than with respect to a Refinancing in respect of
Indebtedness permitted pursuant to Section 7.02(i), the other terms of such
Permitted Refinancing Indebtedness are no more restrictive, taken as a whole,
than the terms governing the Refinanced Indebtedness (other than interest rates,
interest rate margins, rate floors, fees, funding discounts, original issue
discounts and redemption or prepayment terms and premiums).
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
"Plan Asset Regulations" means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
"Platform" has the meaning specified in Section 6.02.
 
35

--------------------------------------------------------------------------------

"Pledge Agreement" means a pledge agreement in substantially the form of
Exhibit G, together with each other security agreement and security agreement
supplement delivered pursuant to Section 6.12, in each case as amended.
"Pledge Agreement Supplement" means a supplement to the Pledge Agreement in the
form of Annex A thereto.
"Projections" shall have the meaning specified in Section 5.15.
"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
"Public Lender" has the meaning specified in Section 6.02.
"Qualified Equity Interest" means any Equity Interest that is not a Disqualified
Equity Interest.
"Recipient" means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
"Recovery Event" means any event that gives rise to the receipt by the Borrower
or any of its Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of the Borrower
or any of its Subsidiaries or (ii) under any policy of insurance maintained by
any of them.
"Refinance" has the meaning assigned to such term in the definition of the term
"Permitted Refinancing Indebtedness," and "Refinanced" and "Refinancing" shall
have meanings correlative thereto.
"Refinanced Indebtedness" has the meaning assigned to such term in the
definition of the term "Permitted Refinancing Indebtedness."
"Register" has the meaning specified in Section 11.06(c).
"Related Indemnified Party" means, with respect to any Indemnitee, (i) any
controlling person or controlled affiliate of such Indemnitee, (ii) the
respective directors, officers or employees of such Indemnitee or any of its
controlling persons or controlled affiliates and (iii) the respective agents of
such Indemnitee or any of its controlling persons or controlled affiliates, in
the case of this clause (iii), acting on behalf of, or at the express
instructions of, such Indemnitee, controlling person or such controlled
affiliate.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.
 
36

--------------------------------------------------------------------------------

"Release" means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, migrating, injection or leaching
into the Environment, or into, from or through any building, structure or
facility.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
"Request for Credit Extension" means (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, a Committed Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
"Required Lenders" means, as of any date of determination, at least two Lenders
holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Credit Lender's risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed "held" by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
"Required Revolving Lenders" means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender's
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed "held" by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
"Responsible Officer" means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president, general
counsel or controller of a Loan Party, or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent, (b) solely for purposes of
the delivery of incumbency certificates pursuant to Section 4.01(a)(v), the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent, and (c) solely for purposes of notices given
pursuant to Article 2, any other employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
 
37

--------------------------------------------------------------------------------

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of, or any
other return of capital with respect to, in each such case any Equity Interests
in the Borrower.
"Revolving Credit Borrowing" means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
"Revolving Credit Commitment" means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender's name on Schedule 2.01 under the caption "Revolving Credit Commitment"
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Revolving Credit
Commitments in effect on the Closing Date is $350,000,000.00.
"Revolving Credit Exposure" means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender's participation in L/C Obligations and Swing Line Loans at such time.
"Revolving Credit Facility" means, at any time, the aggregate amount of the
Revolving Credit Lenders' Revolving Credit Commitments at such time.
"Revolving Credit Lender" means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
"Revolving Credit Loan" has the meaning specified in Section 2.01(b).
"Revolving Credit Note" means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.
"S&P" means Standard & Poor's Ratings Services or any successor by merger or
consolidation to its business.
"Same Day Funds" means immediately available funds.
 
38

--------------------------------------------------------------------------------

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
OFAC or the U.S. Department of State, the United Nations Security Council, the
European Union or Her Majesty's Treasury.
"Sanctioned Country" means a country or territory that is the subject or target
of comprehensive Sanctions (at the time of this Agreement, Crimea, Cuba, Iran,
North Korea and Syria).
"Sanctioned Person" means a Person that (a) is named on any Sanctions-related
list of designated Persons maintained by OFAC, the U.S. Department of State, the
United Nations Security Council, the European Union or Her Majesty's Treasury,
(b) is 50 percent or more owned, directly or indirectly, individually or in the
aggregate, by one or more Persons included on any such list, (c) is (x) an
agency of the government of a Sanctioned Country, (y) an organization controlled
by a Sanctioned Country or (z) a Person located, organized or resident in a
Sanctioned Country, as such Sanctions may be applicable to such Person or (d) is
otherwise the subject or target of any Sanctions.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between any Loan Party or any Subsidiary and any Cash
Management Bank to the extent designated by the Borrower and such Cash
Management Bank as a Secured Cash Management Agreement in writing to the
Administrative Agent.
"Secured Hedge Agreement" means any Swap Contract permitted under Article 6 or 7
that is entered into by and between any Loan Party or any Subsidiary and any
Hedge Bank to the extent designated by the Borrower and such Hedge Bank as a
Secured Hedge Agreement in writing to the Administrative Agent.
"Secured Parties" means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
 "Sold Entity or Business" has the meaning set forth in the definition of the
term "Consolidated EBIT".
 "Solvent" and "Solvency" means, with respect to any Person, that (a) the Fair
Value and Present Fair Salable Value of the assets of such Person taken as whole
exceeds its Stated Liabilities and Identified Contingent Liabilities, (b) such
Person does not have Unreasonably Small Capital, and (c) such Person will be
able to pay its Stated Liabilities and Identified Contingent Liabilities as they
mature (with the terms "Fair Value", "Present Fair Salable Value", "Stated
Liabilities", "Identified Contingent Liabilities", "will be able to pay their
Stated Liabilities and Identified Contingent Liabilities as they mature" and "do
not have Unreasonably Small Capital" having the meanings as defined in Exhibit
N).
 
39

--------------------------------------------------------------------------------

"Specified Representations" means the representations set forth in Sections
5.01(a), 5.01(b)(ii), 5.02(a), 5.04, 5.14, 5.18, 5.20, 5.21, 5.22 and 5.23.
"Specified Transaction" means, with respect to any Measurement Period, any
Permitted Acquisition, Investment, Disposition, incurrence, issuance, assumption
or Refinancing, prepayment, repayment, retirement, redemption, satisfaction,
discharge or defeasance of Indebtedness (including the incurrence of any
Incremental Term Commitments), Restricted Payment, or any other event that by
the terms of this Agreement requires compliance on a "pro forma basis" with a
test or covenant hereunder, requires such test or covenant to be calculated on a
"pro forma basis" or which is to be given "pro forma effect".
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
"Swap Obligations" means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
40

--------------------------------------------------------------------------------

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
"Swing Line Loan" has the meaning specified in Section 2.04(a).
"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
"Swing Line Sublimit" means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Term Borrowing" means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
"Term Commitment" means, as to each Term Lender, its obligation to make Term
Loans to the Borrower in Dollars pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender's name on Schedule 2.01 under the caption "Term
Commitment" or in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of
Term Commitments in effect immediately prior to the initial Borrowing of the
Term Loans on the Closing Date is $400,000,000.00.
"Term Facility" means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term  Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term  Lenders outstanding at
such time.
 
41

--------------------------------------------------------------------------------

"Term Lender" means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.
"Term Loan" means an advance made by any Term  Lender in Dollars pursuant to 
Section 2.01(a).
"Term  Note" means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term  Loans made by such Term  Lender, substantially in the
form of Exhibit C‑1.
"Threshold Amount" means $50,000,000.
"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
"Total Revolving Credit Outstandings" means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
 "Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
"UCC" means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, "UCC" means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
"United States" and "U.S." mean the United States of America.
"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning specified in Section
3.01(e)(ii)(B)(3).
"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness.
 
42

--------------------------------------------------------------------------------

"Wholly-Owned" means, with respect to a Subsidiary of  Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which are owned by such
Person and/or by one or more wholly-owned Subsidiaries of such Person.
"Write-Down and Conversion Power" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02. Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words "include," "includes" and "including" shall be deemed to be followed
by the phrase "without limitation."  The word "will" shall be construed to have
the same meaning and effect as the word "shall."  Unless the context requires
otherwise, (i) the term "document" includes any and all agreements, instruments,
documents, Organization Documents, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, and any definition of, or reference to, any such document shall
be construed as referring to such document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "hereto," "herein,"
"hereof" and "hereunder," and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
 
43

--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d) If any item is required to be delivered, or any action is required to be
taken, on a day other than a Business Day, such item shall be required to be
delivered, and such action shall be required to be taken, on the next following
Business Day.
Section 1.03. Accounting Terms.  (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP.  Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
(b) Changes in GAAP.  If at any time any change in GAAP or any other accounting
principles would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein, but only to the extent that, without material burden or expense
(as determined by the Borrower in good faith), the Borrower, its auditors and/or
its financial systems are capable of interpreting such provisions as if such
accounting change had not occurred.  Notwithstanding the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto.
(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
Section 1.04. Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
44

--------------------------------------------------------------------------------

Section 1.05. Times of Day; Rates.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of "Eurocurrency Rate" or with respect to any comparable
or successor rate thereto.
Section 1.06. Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
Section 1.07. Currency Equivalents Generally
(a) For purposes of any determination under Article 6, Article 7 (other than for
purposes of calculating the Consolidated Leverage Ratio or the Consolidated
Interest Coverage Ratio) or Article 8 or any determination under any other
provision of this Agreement requiring the use of a current exchange rate, all
amounts incurred or proposed to be incurred in currencies other than Dollars
shall be translated into Dollars at the exchange rate then in effect on the date
of such determination; provided, however, that (x) for purposes of determining
compliance with Article 7 with respect to the amount of any Indebtedness,
Investment, Disposition, Restricted Payment or payment in respect of Junior
Financing or payment in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness or Investment is incurred
or Disposition, Restricted Payment or prepayment of Junior Financing is made,
(y) for purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, if such Indebtedness is incurred
under a particular basket to Refinance other Indebtedness denominated in a
foreign currency that was originally incurred under the same basket, and such
Refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such Refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the Dollar equivalent of the principal
amount of the Indebtedness that is incurred to Refinance such Indebtedness does
not exceed the Dollar equivalent of the principal amount of such Indebtedness
being Refinanced, except by an amount equal to the accrued interest, dividends
and premium (including tender premiums), if any, thereon plus defeasance costs,
underwriting discounts and other amounts paid and fees and expenses (including
OID, closing payments, upfront fees and similar fees) incurred in connection
with such Refinancing plus an amount equal to any existing commitment unutilized
and letters of credit undrawn thereunder and (z) for the avoidance of doubt, the
foregoing provisions of this Section 1.07(a) shall otherwise apply to such
Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition, Restricted Payment or prepayment of
Junior Financing may be made at any time under such Sections.  For purposes of
calculating the Consolidated Leverage Ratio and the Consolidated Interest
Coverage Ratio, amounts denominated in currencies other than Dollars shall be
translated into Dollars at the applicable exchange rates used in preparing the
most recently delivered financial statements pursuant to Section 6.01(a) or
Section 6.01(b).
 
45

--------------------------------------------------------------------------------



(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower's consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.


Section 1.08. Limited Condition Acquisitions.
(a) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement that requires that no Default, Event of Default or specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower (with written notice of the exercise of such option being provided to
the Administrative Agent not later than 5 Business Days after the date on which
the definitive acquisition agreements for such Limited Condition Acquisition are
entered into), be deemed satisfied, so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the date on which the
definitive acquisition agreements for such Limited Condition Acquisition are
entered.  For the avoidance of doubt, if the Borrower has exercised its option
under the first sentence of this clause (a), and any Default, Event of Default
or specified Event of Default occurs following the date on which the definitive
acquisition agreements for the applicable Limited Condition Acquisition were
entered into and prior to or on the date of the consummation of such Limited
Condition Acquisition, any such Default, Event of Default or specified Event of
Default shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Acquisition is permitted hereunder.
(b) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:


 (A) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated Leverage Ratio or the Consolidated Interest
Coverage Ratio (other than the covenants set forth in Sections 7.11(a) and
7.11(b)); or
 (B) testing baskets set forth in this Agreement (including baskets measured as
a percentage of Consolidated Total Assets or Consolidated EBITDA);


46

--------------------------------------------------------------------------------

in each case, at the option of the Borrower (with written notice of the exercise
of such option being provided to the Administrative Agent not later than 5
Business Days after the date on which the definitive acquisition agreements for
such Limited Condition Acquisition are entered into) (the Borrower's election to
exercise such option in connection with any Limited Condition Acquisition, an
"LCA Election"), the date of determination of whether any such action is
permitted hereunder shall be deemed to be the date on which the definitive
acquisition agreements for such Limited Condition Acquisition are entered into
(the "LCA Test Date"), and if, after giving pro forma effect to the Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the Measurement
Period most recently ended on or prior to the applicable LCA Test Date, the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with.  For the avoidance of doubt, if the Borrower has made
an LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA or Consolidated Total Assets of the Borrower or the Person
subject to such Limited Condition Acquisition, on or prior to the date of
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations.  If the
Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or test with respect to
the incurrence of Indebtedness or Liens, or the making of distributions or
Restricted Payments, Investments, payments pursuant to Section 7.15,
Dispositions, mergers, or Dispositions of all or substantially all of the assets
of the Borrower on or following the relevant LCA Test Date and prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
or the definitive agreement for such Limited Condition Acquisition is terminated
or expires without consummation of such Limited Condition Acquisition, any such
ratio or test shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.
Section 1.09. Pro Forma and Other Calculations.
(a) Notwithstanding anything to the contrary herein, financial ratios and tests
(including measurements of Consolidated Total Assets or Consolidated EBITDA),
including the Consolidated Leverage Ratio or the Consolidated Interest Coverage
Ratio, shall be calculated in the manner prescribed by this Section 1.09;
provided that, notwithstanding anything to the contrary in clauses (b), (c) or
(d) of this Section 1.09, when calculating the Consolidated Leverage Ratio for
purposes of the definition of "Applicable Rate" and Section 7.11, the events
described in this Section 1.09 that occurred subsequent to the end of the
applicable Measurement Period shall not be given pro forma effect.  In addition,
whenever a financial ratio or test is to be calculated on a pro forma basis or
requires pro forma compliance, the reference to "Measurement Period" for
purposes of calculating such financial ratio or test shall be deemed to be a
reference to, and shall be based on, the most recently ended Measurement Period
for which financial statements have been delivered pursuant to Section 4.01 or
Section 6.01(a) or6.01(b).
 
47

--------------------------------------------------------------------------------

(b) For purposes of calculating any financial ratio or test (including
Consolidated Total Assets or Consolidated EBITDA), Specified Transactions (with
any incurrence or Refinancing of any Indebtedness in connection therewith to be
subject to clause (d) of this Section 1.09) that have been made (i) during the
applicable Measurement Period or (ii) subsequent to such Measurement Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Measurement Period
(or, in the case of Consolidated Total Assets or "unrestricted" cash and Cash
Equivalents, on the last day of the applicable Measurement Period).  If, since
the beginning of any applicable Measurement Period, any Person that subsequently
became a Subsidiary or was merged, amalgamated or consolidated with or into the
Borrower or any Subsidiary since the beginning of such Measurement Period shall
have made any Specified Transaction that would have required adjustment pursuant
to this Section 1.09, then such financial ratio or test (including Consolidated
Total Assets and Consolidated EBITDA) shall be calculated to give pro forma
effect thereto in accordance with this Section 1.09.
(c) In the event that the Borrower or any Subsidiary incurs (including by
assumption or guarantee) or Refinances (including by redemption, repurchase,
repayment, retirement or extinguishment) any Indebtedness, in each case included
in the calculations of any financial ratio or test, (i) during the applicable
Measurement Period or (ii) subsequent to the end of the applicable Measurement
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then such financial ratio or test shall be calculated
giving pro forma effect to such incurrence or Refinancing of Indebtedness
(including pro forma effect to the application of the net proceeds therefrom),
in each case to the extent required, as if the same had occurred on the last day
of the applicable Measurement Period (except in the case of the Consolidated
Interest Coverage Ratio (or similar ratio), in which case such incurrence or
Refinancing of Indebtedness will be given effect, as if the same had occurred on
the first day of the applicable Measurement Period); provided that, with respect
to any incurrence of Indebtedness, creation of Lien, Investment or Restricted
Payment permitted by the provisions of this Agreement in reliance on the pro
forma calculation of the Consolidated Leverage Ratio and/or the Consolidated
Interest Coverage Ratio, as applicable, pro forma effect shall not be given to
any Indebtedness being incurred, Lien created or Investment or Restricted
Payment made (or expected to be incurred, created or made) substantially
simultaneously or contemporaneously with the incurrence of any such
Indebtedness, creation of such Lien or making of such Investment or Restricted
Payment, as applicable, in reliance on any "basket" set forth in this Agreement
(including any "baskets" measured as a percentage of Consolidated Total Assets
or Consolidated EBITDA) including any Credit Extension under the Revolving
Credit Facility or, except to the extent expressly required to be calculated
otherwise in Section 2.14, in respect of any Incremental Commitment.
 
48

--------------------------------------------------------------------------------

(d) Whenever pro forma effect is to be given to a pro forma event, the pro forma
calculations shall be made in good faith by a Responsible Officer of the
Borrower.  If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of the event for which the calculation of the
Consolidated Interest Coverage Ratio is made had been the applicable rate for
the entire period (taking into account any interest Swap Contracts applicable to
such Indebtedness).  To the extent interest expense generated by Swap
Obligations that have been terminated is included in Consolidated Interest
Charges prior to the date of the event for which the calculation of the
Consolidated Interest Coverage Ratio is being made, Consolidated Interest
Charges shall be adjusted to exclude such expense.  Interest on a Capitalized
Lease shall be deemed to accrue at an interest rate reasonably determined by a
Responsible Officer of the Borrower to be the rate of interest implicit in such
Capitalized Lease in accordance with GAAP.  Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower or applicable Subsidiary
may designate. For purposes of making the computations referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period or, if lower, the maximum commitments
under such revolving credit facility as of the date of the event for which the
calculation of the Consolidated Interest Coverage Ratio is being made, except as
set forth in Section 1.09(c).


(e) Any such pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act of 1933,
as amended.
ARTICLE 2 
The Commitments and Credit Extensions
Section 2.01. The Loans.  (a) The Term Borrowings.  Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a single
loan to the Borrower in Dollars on the Closing Date in an amount not to exceed
such Term Lender's Term Commitment.  The Term Borrowing shall consist of Term
Loans made simultaneously by the Term Lenders in Dollars in accordance with
their respective Term Commitments.  Amounts borrowed under this Section 2.01(a)
and repaid or prepaid may not be reborrowed.  Term Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.
(b) The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a "Revolving Credit Loan") in Dollars to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender's Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility, and (ii) the Revolving Credit Exposure of each
Revolving Credit Lender shall not exceed such Revolving Credit Lender's
Revolving Credit Commitment.  Within the limits of each Revolving Credit
Lender's Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.  For the avoidance of doubt, Revolving Credit Loans shall be made only
in Dollars.
 
49

--------------------------------------------------------------------------------

Section 2.02. Borrowings, Conversions and Continuations of Loans.  (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower's irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephone notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice. 
Each such Committed Loan Notice must be received by the Administrative Agent not
later than (i) 12:00 p.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, and (ii) 10:00 a.m. on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of "Interest Period," the applicable notice must be received by the
Administrative Agent not later than 12:00 p.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, whereupon the Administrative Agent shall give
prompt notice to the Appropriate Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them.  Not later than
12:00 p.m., three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.  Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans.  If the Borrower requests a Borrowing of, conversion
to, or continuation of Eurocurrency Rate Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan.
 
50

--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans as described in Section 2.02(a).  In the
case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent's Office not later than 1:00 p.m.
on the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  At the request of the Required Lenders, during the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurocurrency Rate Loans without the consent of the Required Lenders.
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America's prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than eight Interest Periods in effect in respect
of the Term Facility.  After giving effect to all Revolving Credit Borrowings,
all conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than eight Interest Periods in effect in respect of the Revolving Credit
Facility.
 
51

--------------------------------------------------------------------------------

Section 2.03. Letters of Credit.  (a) The Letter of Credit Commitment.  Subject
to the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and (B)
the Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the Revolving Credit
Exposure of any Lender shall not exceed such Lender's Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
(i)
The L/C Issuer shall not issue any Letter of Credit if:

(A)
subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B)
the expiry date of the requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless (x) all the Revolving Credit Lenders and the
L/C Issuer have approved such expiry date or (y) such Letter of Credit is cash
collateralized on terms and pursuant to arrangements reasonably satisfactory to
the L/C Issuer.

(ii)
The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 
52

--------------------------------------------------------------------------------

 
(B)
the issuance of such Letter of Credit would violate one or more policies of the
L/C Issuer applicable to letters of credit generally;

(C)
except as otherwise agreed by the Administrative Agent and the L/C Issuer, the
Letter of Credit is in an initial stated amount less than $100,000;

(D)
such Letter of Credit is to be denominated in a currency other than Dollars;

(E)
any Revolving Credit Lender is at that time a Defaulting Lender and there is any
Fronting Exposure (after giving effect to any reallocation pursuant to Section
2.16(a)(iv)) with respect to such Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer  (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer's Fronting Exposure (after
giving effect to any reallocation pursuant to Section 2.16(a)(iv)) with respect
to the Defaulting Lender arising from either the Letter of Credit then proposed
to be issued or that Letter of Credit and all other L/C Obligations as to which
the L/C Issuer has actual Fronting Exposure; or

(F)
such Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder.

(iii)
The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(iv)
The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v)
The L/C Issuer shall act on behalf of the Revolving Credit Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article 9 with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term "Administrative Agent" as used in
Article 9 included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 
53

--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii)
Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article 4 shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender's Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

 
 
54

--------------------------------------------------------------------------------

 
(iii)
If the Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an "Auto-Extension Letter of Credit");
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the "Non-Extension
Notice Date") in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Revolving Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv)
If the Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its discretion, agree to issue a Letter of Credit that
permits the automatic reinstatement of all or a portion of the stated amount
thereof after any drawing thereunder (each, an "Auto-Reinstatement Letter of
Credit").  Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement.  Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the "Non-Reinstatement Deadline"), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

 
 
55

--------------------------------------------------------------------------------

 
(v)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.
(i)
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  The Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing (A) within one Business Day of the date of such drawing, if the L/C
Issuer provides notice to the Borrower of such drawing prior to 11:00 a.m. (New
York City time) on such next succeeding Business Day after the date of such
drawing or (B) if such notice is received after such time, on the next Business
Day following the date of receipt of such notice (each such required date for
reimbursement under clause (A) or (B), as applicable, an "Honor Date").  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the "Unreimbursed Amount"), and the amount
of such Revolving Credit Lender's Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 
56

--------------------------------------------------------------------------------

 
 
(ii)
Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent's Office for Dollar-denominated payments in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Revolving Credit Loan that is a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii)
With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Credit Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(iii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

(iv)
Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender's
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v)
Each Revolving Credit Lender's obligation to make Revolving Credit Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender's obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 
 
 
57

--------------------------------------------------------------------------------

 
 
(vi)
If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender's Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.
(i)
At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03 (c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in Dollars and
in the same funds as those received by the Administrative Agent.

(ii)
If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Loan Document
Obligations and the termination of this Agreement.

(e) Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
 
58

--------------------------------------------------------------------------------

(i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

(ii)
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)
waiver by the L/C Issuer of any requirement that exists for the L/C Issuer's
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;

(v)
honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)
any payment made by the L/C Issuer in respect of an otherwise  complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii)
any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
59

--------------------------------------------------------------------------------

(f) Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower's pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of  Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer's willful misconduct or gross negligence or the L/C
Issuer's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication ("SWIFT") message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g) Applicability of ISP.  Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not
be responsible to the Borrower for, and the L/C Issuer's rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
 
60

--------------------------------------------------------------------------------

(h) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the "Letter of
Credit Fee") for each  Letter of Credit equal to the Applicable Rate for
Revolving Credit Loans that are Eurocurrency Rate Loans times the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. 
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit and on the
Letter of Credit Expiration Date and (ii) computed on a quarterly basis in
arrears.  If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer. 
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each  Letter of Credit, at the rate per annum equal to
0.125%, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit and on the Letter of Credit
Expiration Date.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of the Subsidiaries inures to the benefit of the Borrower, and
that the Borrower's business derives substantial benefits from the businesses of
such Subsidiaries.
 
61

--------------------------------------------------------------------------------

Section 2.04. Swing Line Loans.  (a) The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a "Swing Line Loan") to the Borrower in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender's Revolving Credit
Commitment; provided, however, that (i) after giving effect to any Swing Line
Loan, (A) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, and (B) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender's Revolving Credit
Commitment, (ii) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan and (iii) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall bear
interest only at a rate based on the Base Rate.  Immediately upon the making of
a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender's Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice. 
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000, and (ii) the requested borrowing date, which shall
be a Business Day.  Promptly after receipt by the Swing Line Lender of any Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article 4 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
Same Day Funds.
 
62

--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.  (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender's Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of  Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent's Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
(ii)
If for any reason any Swing Line Loan cannot be refinanced by such a Revolving
Credit  Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender's payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)
If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be.  A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 
63

--------------------------------------------------------------------------------

 
(iv)
Each Revolving Credit Lender's obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender's obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.  (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
(ii)
If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans. 
Until each Revolving Credit Lender funds its Revolving Credit Loans that are
Base Rate Loans or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender's Applicable Revolving Credit Percentage of any
Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the Swing Line Lender.
 
64

--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
Section 2.05. Prepayments.  (a) Voluntary Prepayments of Loans.  (i) Revolving
Credit Loans and Term Loans.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 12:00 p.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding).  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender's ratable portion of such
prepayment (based on such Lender's Applicable Percentage in respect of the
relevant Facility).  Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to the
principal repayment installments of Term Loans as directed by the Borrower, and
subject to Section 2.16, each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.  A notice of prepayment made pursuant to this Section
2.05(a)(i) may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied.
(ii)
Swing Line Loans.  The Borrower may, upon notice to the Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 (or, if less, the entire principal amount thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment.  A notice of prepayment made pursuant to this Section 2.05(a)(i) may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied.

 
65

--------------------------------------------------------------------------------

 
(b) Mandatory Prepayments of Term Loans.  (i) Dispositions and Recovery Events. 
Upon the receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds
from any Disposition or Recovery Event, the Borrower shall prepay an aggregate
principal amount of Term Loans equal to 100% of such Net Cash Proceeds within
five Business Days upon receipt thereof by such Person (such prepayments to be
applied as set forth in clause (iii) below); provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition or Recovery Event
described in this Section 2.05(b)(i), at the election of the Borrower (as
notified by the Borrower to the Administrative Agent within five Business Days
upon receipt thereof), the Borrower or such Subsidiary may reinvest all or any
portion of such Net Cash Proceeds in property that is used or useful in the
business of the Borrower and its Subsidiaries so long as within 365 days after
the receipt of such Net Cash Proceeds, such Net Cash Proceeds shall have been so
reinvested (as certified by the Borrower in writing to the Administrative Agent)
(or if any portion of such proceeds are not so reinvested within such 365-day
period but within such 365 day period are contractually committed to be
reinvested, such proceeds shall be reinvested within 180 days from the end of
such 365-day period); and provided further, however, that any Net Cash Proceeds
not subject to such definitive agreement or so reinvested by such 365th day
shall be immediately applied to the prepayment of the Term Loans as set forth in
this Section 2.05(b)(i).
(ii)
Upon the incurrence or issuance by the Borrower or any of its Subsidiaries of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by the Borrower or such Subsidiary
(such prepayments to be applied as set forth in clause (iii) below).

(iii)
Each prepayment of Term Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied to the remaining principal installments of the
Term Facility on a pro rata basis.

(c) Mandatory Prepayments of Revolving Credit Loans.
(i)
If for any reason the Total Revolving Credit Outstandings at any time exceed the
Revolving Credit Facility at such time, the Borrower shall immediately prepay
Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than L/C Borrowings) in an aggregate
amount equal to such excess.

(ii)
Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(c), first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Revolving Credit
Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

 
66

--------------------------------------------------------------------------------

Section 2.06. Termination or Reduction of Commitments.  (a) Optional.  The
Borrower may, upon notice to the Administrative Agent, terminate the Revolving
Credit Facility, or from time to time permanently reduce the Revolving Credit
Facility; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $2,500,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, (A) the Total Revolving Credit Outstandings would exceed
the Revolving Credit Facility, (B) the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (C) the Outstanding Amount of Swing Line Loans would exceed the Swing Line
Sublimit.  A notice of termination or reduction of Commitments made pursuant to
this  Section 2.06(a) may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of termination) if such condition is not satisfied.
(b) Mandatory.  (i) The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of the Term Borrowing.
(ii)
The Revolving Credit Commitments shall terminate on the Maturity Date for the
Revolving Credit Facility.  If after giving effect to any reduction or
termination of Revolving Credit Commitments under this Section 2.06, the Letter
of Credit Sublimit or the Swing Line Sublimit exceeds the Revolving Credit
Facility at such time, the Letter of Credit Sublimit or the Swing Line Sublimit,
as the case may be, shall be automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06.  Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender's Applicable Revolving Credit Percentage of such
reduction amount.  All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.
 
67

--------------------------------------------------------------------------------

Section 2.07. Repayment of Loans.  (a) Term Loans.  The Borrower shall repay to
the Term Lenders the aggregate principal amount of all Term Loans outstanding on
the following dates in the respective amounts set forth opposite such dates
(which amounts shall be reduced as a result of the application of prepayments
under Section 2.05, as directed by the Borrower):
Date
Amount
June 30, 2018
$5,000,000.00
September 30, 2018
$5,000,000.00
December 31, 2018
$5,000,000.00
March 31, 2019
$5,000,000.00
June 30, 2019
$5,000,000.00
September 30, 2019
$5,000,000.00
December 31, 2019
$5,000,000.00
March 31, 2020
$5,000,000.00
June 30, 2020
$7,500,000.00
September 30, 2020
$7,500,000.00
December 31, 2020
$7,500,000.00
March 31, 2021
$7,500,000.00
June 30, 2021
$7,500,000.00
September 30, 2021
$7,500,000.00
December 31, 2021
$7,500,000.00
March 31, 2022
$7,500,000.00
June 30, 2022
$10,000,000.00
September 30, 2022
$10,000,000.00
December 31, 2022
$10,000,000.00
March 31, 2023
$10,000,000.00



provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.
(b) Revolving Credit Loans.  The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
(c) Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.
 
68

--------------------------------------------------------------------------------

Section 2.08. Interest.  (a) Subject to the provisions of Section 2.08(b), (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)
If any amount (other than principal of any Loan) payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii)
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Subject to Section 2.08(b)(iii) above, interest on each Loan shall be due
and payable in arrears on each Interest Payment Date applicable thereto and at
such other times as may be specified herein.  Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
Section 2.09. Fees.  In addition to certain fees described in Sections 2.03(h)
and (i):
(a) Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the "Commitment Fee") in Dollars
equal to the product of (i) the Applicable Fee Rate times (ii) the actual daily
amount by which the Revolving Credit Facility exceeds the sum of (A) the
Outstanding Amount of Revolving Credit Loans and (B) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.16.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the Commitment Fee.  The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article 4 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.
 
69

--------------------------------------------------------------------------------

(b) Other Fees.  (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)
The Borrower shall pay to the Lenders, in Dollars, such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

Section 2.10. Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.  (a) All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurocurrency Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii). 2.03(i) or 2.08(b) or under Article 8.  The
Borrower's obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
Section 2.11. Evidence of Debt.  (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Loan
Document Obligations.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
70

--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
Section 2.12. Payments Generally; Administrative Agent's Clawback.  (a)
General.  All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the
date specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender's
Lending Office.  All payments received by the Administrative Agent after 2:00
p.m. shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.  Except as set
forth in the definition of Interest Period, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender's share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
71

--------------------------------------------------------------------------------

(ii)
Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).
 
72

--------------------------------------------------------------------------------

(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f) Insufficient Funds.  Except as provided in Section 8.03, if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.
Section 2.13. Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Loan Document Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Loan
Document Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Loan Document Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Loan Document Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Loan Document Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Loan Document Obligations owing (but not due and payable) to such
Lender at such time to (ii) the aggregate amount of the Loan Document
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Loan Document
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Loan Document
Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:
(iii)
if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 
73

--------------------------------------------------------------------------------

(iv)
the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
Section 2.14. Incremental Commitments.  (a) Borrower Request.  The Borrower may
by written notice to the Administrative Agent elect to request (x) prior to the
Maturity Date for the Revolving Credit Facility, an increase to the existing
Revolving Credit Commitments (each, an "Incremental Revolving Commitment")
and/or (y) an increase to the existing Term Facility or the establishment of one
new term loan commitment (each, an "Incremental Term Commitment"), in an
aggregate amount not to exceed $100,000,000, in each case from any existing
Lender (each of which shall be entitled to agree or decline to participate in
its sole discretion) or any Additional Lender.  Each such notice pursuant to
this Section 2.14(a) shall specify (i) the date (each, an "Increase Effective
Date") on which the Borrower proposes that the Incremental Commitments shall be
effective, which shall be the date on which the Incremental Term Commitment is
drawn in full, (ii) the identity of each Eligible Assignee to whom the Borrower
proposes any portion of such Incremental Commitments be allocated and the
amounts of such allocations and (iii) whether such Incremental Commitments are
Incremental Revolving Commitments or Incremental Term Commitments.  Each
Incremental Commitment shall be in an aggregate amount of $10,000,000 or any
whole multiple of $5,000,000 in excess thereof (provided that such amount may be
less than $10,000,000 if such amount represents all remaining availability under
the aggregate limit in respect of Incremental Commitments set forth in above).
(b) Conditions.  As of the Increase Effective Date, subject to Section 1.08:
(i)
no Event of Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;

(ii)
(A) except in the case of clause (B) below, the representations and warranties
contained in Article 5 and the other Loan Documents are true and correct in all
material respects (or, with respect to any such representation or warranty that
is qualified by materiality or Material Adverse Effect, in all respects), and
(B) in the case of any Incremental Commitment the proceeds of which are to be
used to consummate any acquisition, the Specified Representations are true and
correct in all material respects (or, with respect to any such representation or
warranty that is qualified by materiality or Material Adverse Effect, in all
respects), in each case on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall have been true and correct in all material
respects (or, with respect to any such representation or warranty that is
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date, and except that for purposes of this Section 2.14(b), the
representations and warranties contained in Section 5.05(a) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b) of  Section 6.01, mutatis mutandis; and

 
74

--------------------------------------------------------------------------------

(iii)
on a pro forma basis (assuming, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn), the
Borrower shall be in compliance with each of the covenants set forth in Section
7.11 for the Measurement Period most recently ended on or prior to such Increase
Effective Date.

(c) Terms of New Loans and Commitments.  The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:
(i)
any terms (including with respect to interest rates, interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and prepayment
terms and premiums) of, and documentation entered into in respect of, any
Incremental Term Commitments shall be on terms, and pursuant to documentation,
agreed between the Borrower and the lenders providing such Incremental
Commitments, other than as contemplated by clauses (ii), (iii), (iv), and (v)
below; provided that to the extent the terms and documentation in respect of any
Incremental Term Commitments are not consistent with the Term Loans (except to
the extent permitted by clause (ii), (iii), (iv) or (v) below) they shall be
reasonably satisfactory to the Administrative Agent (except for such terms which
are applicable only to periods after the Latest Maturity Date and it being
understood that to the extent any financial maintenance covenant is added or
made more restrictive with respect to the Incremental Term Commitments, such
financial maintenance covenant shall automatically and without any action of any
party hereto be added or made more restrictive for the benefit of the Term
Facility and the Revolving Credit Facility and no consent shall be required from
the Administrative Agent or any Lender therefor);

(ii)
the Weighted Average Life to Maturity of any Incremental Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans;

 
75

--------------------------------------------------------------------------------

(iii)
the maturity date of the Incremental Term Loans (the "Incremental Term Loan
Maturity Date") shall not be earlier than the then Latest Maturity Date;

(iv)
the Incremental Commitments shall (x) have the same guarantees as the existing
Commitments and Loans, (y) be secured only by the Collateral and (z) rank pari
passu in right of payment and of security with the Loans;

(v)
the Incremental Term Commitments may share no more than ratably in any mandatory
prepayment required with respect to the Term Facility;

(vi)
(x) the terms and provisions of any Incremental Revolving Commitments shall be
identical to, and pursuant to the same documentation as, the Revolving Credit
Loans (it being understood that the pricing, interest rate margins, rate floors
and undrawn fees on the Revolving Credit Facility may be increased for all the
Revolving Credit Lenders, but additional upfront or similar fees may be payable
to the Lenders participating in the Incremental Revolving Commitments without
any requirement to pay such amounts to any existing Revolving Credit Lenders),
(y) the maturity date of any Incremental Revolving Commitments shall be the same
as the maturity date for the Revolving Credit Facility and (z) the Incremental
Revolving Commitments shall require no scheduled amortization or mandatory
commitment reduction prior to the Maturity Date for the Revolving Credit
Facility.

The Incremental Commitments shall be effected by a joinder agreement (the
"Increase Joinder") executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them.  Notwithstanding the provisions of  Section 11.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14, including any such amendments necessary or
appropriate to ensure that Incremental Term Loans are "fungible" with any
existing class of Term Loans.  In addition, unless otherwise specifically
provided herein or in the Increase Joinder, all references in Loan Documents to
Revolving Credit Loans or Term Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Credit Loans made
pursuant to Incremental Revolving Commitments and Incremental Term Loans that
are Term Loans, respectively, made pursuant to this Agreement.  This Section
2.14 shall supersede any provisions in  Section 2.13 or Section 11.01 to the
contrary.
(d) Adjustment of Revolving Credit Loans.  To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, then each Revolving Credit Lender that is acquiring an Incremental
Revolving Commitment on the Increase Effective Date shall make a Revolving
Credit Loan, the proceeds of which will be used to prepay the Revolving Credit
Loans of the other Revolving Credit Lenders immediately prior to such Increase
Effective Date, so that, after giving effect thereto, the Revolving Credit Loans
outstanding are held by the Revolving Credit Lenders pro rata based on their
Revolving Credit Commitments after giving effect to such Increase Effective
Date.  If there is a new borrowing of Revolving Credit Loans on such Increase
Effective Date, the Revolving Credit Lenders after giving effect to such
Increase Effective Date shall make such Revolving Credit Loans in accordance
with  Section 2.01(b).
 
76

--------------------------------------------------------------------------------

Section 2.15. Cash Collateral.  (a) Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within two
Business Days (in all other cases), following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).  Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer.
(b) Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c).  If at any time the
Administrative Agent reasonably determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent or the L/C
Issuer as herein provided, other than Liens permitted under Section 7.01(m), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.  All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.04, 2.05, 2.06, 2.16, or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
77

--------------------------------------------------------------------------------

(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) in whole upon the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) in part at any
time at which the amount of Cash Collateral exceeds the amount required to be
provided as Cash Collateral to eliminate such excess; provided, however, any
such release shall be without prejudice to, and any disbursement or other
transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents.
Section 2.16. Defaulting Lenders.  (a) Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:
(i)
Waivers and Amendments.  Such Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 11.01 and in the definition of "Required
Lenders" and "Required Revolving Lenders."

(ii)
Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuer's Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 
78

--------------------------------------------------------------------------------

(iii)
Certain Fees.  (A) No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)
Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.15.

(C)
With respect to any fee payable under Section 2.09(a) or (b) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such De-faulting Lender with
respect to such Defaulting Lender's participation in L/C Obligations or Swing
Line Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer's or Swing Line Lender's
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 
79

--------------------------------------------------------------------------------

(iv)
Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender's participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Credit Lenders in accordance with their respective Applicable Percentages
(calculated without regard to such Defaulting Lender's Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender's
Revolving Credit Commitment.  Subject to Section 11.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender's increased exposure following such reallocation.

(v)
Cash Collateral, Repayment of Swing Line Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders' Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers' Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.16(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.
 
80

--------------------------------------------------------------------------------

 
 
ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
Section 3.01. Taxes.  (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.  (i) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Taxes from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)
If any Loan Party or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding Taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including withholdings and deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(iii)
If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including withholdings and deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
 
81

--------------------------------------------------------------------------------

(c) Tax Indemnifications.  (i) Each of the Loan Parties shall, and does hereby,
jointly and severally, indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.
(ii)
Each Lender and the L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender's failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by the applicable Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.
(e) Status of Lenders; Tax Documentation.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B and (ii)(D) below) shall not be required if in the
Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
82

--------------------------------------------------------------------------------

(ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,

(A)
any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the "business
profits" or "other income" article of such tax treaty;

 
83

--------------------------------------------------------------------------------

(2)
executed originals of IRS Form W-8ECI;

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code, and that no payments hereunder to such Lender are
effectively connected with the conduct of a U.S. trade or business (a "U.S. Tax
Compliance Certificate") and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M-4 on behalf of each such direct and indirect partner;

(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
applicable Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), "FATCA" shall include any amendments
made to FATCA after the date of this Agreement.

 
84

--------------------------------------------------------------------------------

(iii)
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.
(g) Survival.  Each party's obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
 
85

--------------------------------------------------------------------------------

Section 3.02. Illegality.  If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate,
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate
Loans, shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid  such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
Section 3.03. Inability to Determine Rates.  (a) If in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof,
(a) the Administrative Agent determines that (i) deposits are not being offered
to banks in the London interbank market for such currency the applicable amount
and Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, "Impacted Loans"), or (b) the Administrative Agent
or the Required Lenders reasonably determine that for any reason  the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Base Rate, the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
 
86

--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of the first sentence of this Section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
Section 3.04. Increased Costs; Reserves on Eurocurrency Rate Loans. 
(a) Increased Costs Generally.  If any Change in Law shall:
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or the L/C Issuer;

(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)
impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 
87

--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurocurrency Rate (or, in the case of clause (ii) above, any Loan), or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, the L/C Issuer or such other Recipient of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the L/C Issuer or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the L/C Issuer or other Recipient, the Borrower will pay
to such Lender, the L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the L/C Issuer or
other Recipient, as the case may be, for such additional costs incurred or
reduced amount received or receivable.
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender's or the L/C Issuer's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the L/C Issuer's capital or on
the capital of such Lender's or the L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender's or the L/C Issuer's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the L/C Issuer's policies and the policies of
such Lender's or the L/C Issuer's holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender's or the L/C
Issuer's holding company for any such reduction suffered.
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall (i) be
conclusive absent manifest and (ii) certify that the claim for compensation
referred to therein is generally consistent with such Lender's or L/C Issuer's
treatment of other borrowers of such Lender or L/C Issuer in the U.S. leveraged
loan market with respect to similarly affected commitments, loans and/or
participations under agreements with such borrowers having provisions similar to
this Section 3.04, but such Lender or L/C Issuer, as the case may be, shall not
be required to disclose any confidential or proprietary information therein. 
The Borrower shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender's or the L/C Issuer's
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
88

--------------------------------------------------------------------------------

(e) Reserves on Eurocurrency Rate Loans.  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as "Eurocurrency liabilities"), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided that the Borrower shall have
received at least 10 days' prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
Section 3.05. Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower; or
(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13.
Such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Eurocurrency
Rate Loan had such event not occurred, at the Eurocurrency Rate that would have
been applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Eurocurrency Rate Loan), over (ii) the amount of interest that would accrue
on such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market, and shall (x) exclude any losses of anticipated profits and
(y) include any foreign exchange losses.  A certificate of any Lender delivered
to the Borrower setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be conclusive absent manifest error.
 
89

--------------------------------------------------------------------------------

Section 3.06. Mitigation Obligations; Replacement of Lenders.  (a) Designation
of a Different Lending Office.  Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender or the L/C Issuer
requests compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
Section 3.07. Survival.  All of the Loan Parties' obligations under this Article
3 shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
90

--------------------------------------------------------------------------------

ARTICLE 4
Conditions Precedent to Credit Extensions
 
Section 4.01. Conditions to Initial Credit Extensions.  The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:
(a) The Administrative Agent's receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date):
(i)
executed counterparts of (A) this Agreement from each Loan Party and each
Lender, and (B) the Pledge Agreement from each Loan Party;

(ii)
a Note executed by the Borrower in favor of each Lender requesting a Note at
least three (3) Business Days before the Closing Date;

(iii)
a Perfection Certificate, in substantially the form of Exhibit I, duly executed
by each of the Loan Parties;

(iv)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(v)
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in such Loan Party's jurisdiction of organization or formation, as
applicable;

(vi)
a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Section 4.02(a) (other than with respect to (1)
the representation set forth in Section 5.18 and (2) the representations set
forth in any Loan Document dated the Closing Date) and Section 4.02(b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and

(vii)
a certificate attesting to the Solvency of the Borrower and its Subsidiaries,
taken as a whole, giving effect to the Transactions (as defined in the Solvency
Certificate attached hereto as Exhibit N) and the Borrowings hereunder as if
they occurred on the Closing Date, from the Borrower's chief financial officer,
substantially in the form of Exhibit N.

 
 
91

--------------------------------------------------------------------------------

(b) Stock Certificates.  The Administrative Agent shall have received all
certificates, if any, representing the securities pledged under the Pledge
Agreement, accompanied by undated stock powers executed in blank.
(c) Lien Searches.  The Administrative Agent shall have received certified
copies of UCC, tax and judgment lien searches, or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that the Administrative Agent
reasonably deems necessary or appropriate, none of which encumber the Collateral
covered or intended to be covered by the Collateral Documents (other than
Permitted Liens).
(d) Intercompany Note.  The Administrative Agent shall have received the
Intercompany Note, executed and delivered by the Borrower and each Subsidiary,
together with undated instruments of transfer with respect thereto endorsed in
blank; provided that the Subsidiaries listed on Schedule 4.01 hereto shall not
be required to execute the Intercompany Note as a condition to the occurrence of
the Closing Date.
(e) Historical Financial Statements. The Administrative Agent shall have
received the historical financial statements referred to in Section 5.05(a).
(f) USA Patriot Act. The Borrower and each of the Guarantors shall have provided
the documentation and other information to the Administrative Agent and Lenders
that are required by regulatory authorities under applicable
"know-your-customer" rules and regulations, including the USA Patriot Act, to
the extent the Borrower shall have received written requests therefor at least
three (3) Business Days prior to the Closing Date.
(g) Closing Date Refinancing.  Substantially simultaneously with the funding of
the Term Loans on the Closing Date, the Closing Date Refinancing shall have been
consummated.
(h) Legal Opinions.  The Administrative Agent shall have received customary
opinions of (A) Simpson Thacher & Bartlett LLP, counsel to the Loan Parties and
(B) Blaine Knight, Utah counsel to the Loan Parties, in each case addressed to
the Administrative Agent and each Lender.
(i) Fees and Expenses.  All fees required to be paid to the Administrative
Agent, the Arrangers and the Lenders shall have been paid, and all fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced a
reasonable period of time prior to the Closing Date, shall have been paid, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
 
92

--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Section 4.02. Conditions to All Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than (x) a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans or (y) in connection with any request
for Incremental Commitments (which shall be governed by Section 2.15)) is
subject to the following conditions precedent:
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to any such
representation or warranty that is qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, with respect to any such representation or warranty that is
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 5.05(a) shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
6.01(b), mutatis mutandis.
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
93

--------------------------------------------------------------------------------

ARTICLE 5
Representations and Warranties
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
Section 5.01. Existence, Qualification and Power.  Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, to the
extent the concept is applicable in such jurisdiction, in good standing  or
other comparable status under the Laws of the jurisdiction of its incorporation
or organization, (b) has all requisite corporate or other organizational power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing (to the extent the concept is applicable in such jurisdiction)
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in this Section 5.01 (other than clause
(a), with respect to the Borrower and clause (b)(ii), with respect to any Loan
Party), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
Section 5.02. Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) except as could not reasonably be
expected to have a Material Adverse Effect, conflict with or result in any
material breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation (other than
the Loan Documents) to which such Person is a party or affecting such Person or
the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material Law
in any material respects.
Section 5.03. Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, or (c) the
perfection of the Liens created under the Collateral Documents (including the
first priority nature thereof), except for (i) the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect and (ii) filings to perfect the Liens created
by the Collateral Documents.
Section 5.04. Binding Effect.  Each Loan Document has been duly executed and
delivered by each Loan Party that is party thereto.  Each Loan Document
constitutes a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Party that is party thereto in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally at law or by equitable principles,
regardless of whether considered in a proceeding in equity or at law.
 
94

--------------------------------------------------------------------------------

Section 5.05. Financial Statements; No Material Adverse Effect.  (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders' equity for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.
(b) [Reserved.]
(c) Since the date of the balance sheet included in the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
Section 5.06. Litigation.   Except as described on Schedule 5.06, (a) there are
no actions, suits, proceedings, investigations, claims or disputes pending or,
to the knowledge of the Borrower, threatened or contemplated, and (b) there have
been no developments in any existing actions, suits, proceedings,
investigations, claims or disputes, in each case at law, in equity, in
arbitration or before any Governmental Authority by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues, in each
case that (x) purport to effect or pertain to this Agreement or any other Loan
Document, or (y) could reasonably be expected to have a Material Adverse Effect.
Section 5.07. No Default.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
Section 5.08. Ownership of Property; Liens; Investments.  (a) Each of the
Borrower and its Subsidiaries has good record and marketable title in fee simple
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b) The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Permitted Liens.
Section 5.09. Environmental Compliance.  (a) The Loan Parties and their
respective Subsidiaries conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility under or relating to any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
95

--------------------------------------------------------------------------------

(b) (i) None of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or formally proposed for listing
on the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) there are no and to the knowledge of the
Loan Parties never have been any underground or above-ground storage tanks or
any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of the Loan Parties, on any property formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries; (iii)
there is no asbestos or asbestos-containing material on, at or in any property
currently owned, leased or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been Released on, at, under
or from any property currently or formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries, in the case of each of clauses (i) through
(iv), in a manner, form or amount which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(c) (i) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, no Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
Release of Hazardous Materials at, on, under or from any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and (ii) all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner which could not
reasonably be expected to result in a Material Adverse Effect.
(d) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the Loan Parties and their
respective Subsidiaries: (i) are, and at all prior times have been, in
compliance with all applicable Environmental Laws; (ii) hold all Environmental
Permits (each of which is in full force and effect) required for any of their
current or intended operations or for any property owned, leased, or otherwise
operated by any of them; and (iii) are, and at all prior times have been, in
compliance with all of their Environmental Permits.
Section 5.10. Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance which the Borrower believes is reasonable and prudent in light of
the size and nature of its business), with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.
 
96

--------------------------------------------------------------------------------

Section 5.11. Taxes.  The Borrower and each of its Subsidiaries have timely
filed all federal, state and other material Tax returns and reports required to
be filed, and, except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, have timely paid all federal,
state and other material Taxes (whether or not shown on a tax return), including
in its capacity as a withholding agent, levied or imposed upon it or its
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
Section 5.12. ERISA Compliance.  (a) Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, each
Pension Plan is in compliance in all respects with the applicable provisions of
ERISA, the Code and other Federal or state laws.  Each Pension Plan that is
intended to be  qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that the form of such
Pension Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS.  To the knowledge of the Borrower, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.
(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
(c) In each case except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, (i) no ERISA Event has
occurred, and neither the Borrower nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; and (iii)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA.
(d) Neither the Borrower or any ERISA Affiliate contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any terminated
Pension Plan other than, on the Closing Date, those listed on Schedule 5.12(d)
hereto.
 
97

--------------------------------------------------------------------------------

(e) With respect to each scheme or arrangement mandated by a government other
than the United States (a "Foreign Government Scheme or Arrangement") and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a "Foreign Plan"), except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect:
(i)
any employer and employee contributions required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;

(ii)
the fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance or the book
reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii)
each Foreign Plan required to be registered has been registered and has been
maintained in good standing (to the extent the concept is applicable in such
jurisdiction) with applicable regulatory authorities.

Section 5.13. Subsidiaries; Equity Interests; Loan Parties.  As of the Closing
Date, the Borrower has no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the percentages specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents and other Liens permitted under the Loan Documents.  Set
forth on Part (b) of Schedule 5.13 is a complete and accurate list of all Loan
Parties, showing as of the Closing Date (as to each Loan Party) the jurisdiction
of its incorporation.
Section 5.14. Margin Regulations; Investment Company Act.  (a) The Borrower is
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.  Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a consolidated basis) subject to the provisions of 
Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.
 
98

--------------------------------------------------------------------------------

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.
Section 5.15. Disclosure.  As of the Closing Date, (a) the written information
which has been made available by the Borrower or any of its representatives to
the Lenders in connection with the Facility (other than financial estimates,
projections, forecasts, and other projections and forward looking information
concerning the Borrower and its subsidiaries ("Projections") and information of
a general market or industry specific nature) and including and when taken
together with all other information contained in the public filings of the
Borrower and reports filed by the Borrower with or furnished to the SEC on or
prior to the Closing Date, when taken as a whole, is complete and correct in all
material respects and does not, when taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not materially misleading, and (b) any Projections which
have been made available by the Borrower or any of its representatives to the
Lenders in connection with the Facility are based on assumptions and estimates
developed by management of the Borrower in good faith and management believes
such assumption and estimates to be reasonable as of the Closing Date (it being
understood and acknowledged that (i) such Projections are not to be viewed as
facts, (ii) the Projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower's control, (iii) no
assurance can be given that such Projections will be realized, and (iv) actual
results may differ and such differences be material).
Section 5.16. Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Section 5.17. Intellectual Property; Licenses, Etc.  Except to the extent as
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (a) the Borrower and each of its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, "IP Rights") that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, (b) to the knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any of its Subsidiaries infringes upon any rights held by any other Person
and (c) no claim or litigation regarding any of the foregoing IP Rights is
pending or, to the knowledge of the Borrower, threatened.
 
99

--------------------------------------------------------------------------------

Section 5.18. Solvency.  As of the Closing Date, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.
Section 5.19. Use of Proceeds.  The proceeds of the Credit Extensions shall be
used for a purpose permitted by Section 6.11.
Section 5.20. Sanctions.  (a) None of the Borrower, any of its Subsidiaries, or
any director or officer thereof, nor, to the knowledge of the Borrower, any
employee of the Borrower or any of its Subsidiaries or any agent of the Borrower
or any of its Subsidiaries that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. 
The Borrower and its Subsidiaries are in compliance with all applicable
Sanctions in all material respects.
(b) The Borrower will not, except as permitted or authorized by OFAC or
applicable Sanctions, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, for the purpose of funding any activities of or
business with any Sanctioned Person, or in any Sanctioned Country, or in any
other manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.
Section 5.21. Anti-Corruption Laws.
(a) The Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees, agents and other Persons acting on
behalf of the Borrower or any of its Subsidiaries, are in compliance with all
applicable anti-corruption laws, except to the extent that the failure to so
comply would not, in the aggregate, have a material and adverse effect on the
business of the Borrower and its Subsidiaries, taken as a whole.  The Borrower
and its Subsidiaries have instituted and maintained policies and procedures
designed to promote and achieve compliance with all applicable anti-corruption
laws.
(b) No part of the proceeds of the Credit Extensions will be used, directly or
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any applicable anti-corruption law.
Section 5.22. Money Laundering and Counter-Terrorist Financing Laws.  The
Borrower and its Subsidiaries are in compliance in all material respects with
the Bank Secrecy Act, as amended by Title III of the Patriot Act, to the extent
applicable, and all other applicable anti-money laundering and counter-terrorist
financing laws and regulations.
Section 5.23. Valid Liens.  Each Collateral Document will, upon execution and
delivery thereof, be effective to create in favor of the Administrative Agent
for the benefit of the Secured Parties, legal, valid and enforceable Liens on,
and security interests in, the Collateral described therein, and (i) when
financing statements in appropriate form are filed in the offices required by
applicable Law and (ii) upon the taking of possession by the Administrative
Agent of such Collateral with respect to which a security interest may be
perfected only by possession (which possession shall be given to the
Administrative Agent to the extent possession by the Administrative Agent is
required by the Loan Documents), the Liens created by the Collateral Documents
shall constitute perfected Liens on, and security interests in, all right, title
and interest of the grantors in such Collateral to the extent perfection can be
obtained by such filing or possession (to the extent possession is required by
the Loan Documents), as the case may be, in each case prior to all Liens, and
subject to no Liens, in each case other than Permitted Liens.
 
100

--------------------------------------------------------------------------------

Section 5.24. Senior Debt.  The Loan Document Obligations constitute "Senior
Debt" or "Designated Senior Debt" (or any comparable term) under the
documentation governing any Junior Financing that is subordinated in right of
payment to the Loan Document Obligations.
ARTICLE 6
Affirmative Covenants
Until the Payment in Full of the Loan Document Obligations, the Borrower shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.10) cause each Subsidiary to:
Section 6.01. Financial Statements.  Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:
(a) promptly after the same is required to be filed with the SEC pursuant to the
Securities Exchange Act of 1934, and in any case within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended December
31, 2018), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders' equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any "going concern" or like qualification or any qualification as
to the scope of such audit;
(b) promptly after the same is required to be filed with the SEC pursuant to the
Securities Exchange Act of 1934, and in any case within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended June 30, 2018), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, changes in
shareholders' equity, and cash flows for such fiscal quarter and for the portion
of the Borrower's fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition, results of operations, shareholders' equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes; and
 
101

--------------------------------------------------------------------------------

(c) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, an annual business plan and budget of the Borrower
and its Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower of consolidated balance sheets and statements of
income or operations of the Borrower and its Subsidiaries on a quarterly basis
for the immediately following fiscal year.
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
Section 6.02. Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:
(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) (commencing with the delivery of the financial statements for
the first fiscal year ending after the Closing Date), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default under the financial covenants set forth in Section 7.11
or, if any such Default shall exist, describing such Default (which certificate
may be limited to the extent required by accounting rules or guidelines);
(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the first full fiscal quarter ending after the Closing Date), a
duly completed Compliance Certificate signed by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower (which delivery
may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;
 
102

--------------------------------------------------------------------------------

(d) [reserved];
(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency or other Governmental
Authority in any applicable non-U.S. jurisdiction) concerning any investigation
or other inquiry by such agency regarding financial or other operational results
of any Loan Party or any Subsidiary thereof;
(f) not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement
regarding or related to any breach or default by any party thereto in respect of
Indebtedness or any other event relating to such Indebtedness, in each case,
that could reasonably be expected to have a Material Adverse Effect; and
(g) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request;
provided, for the avoidance of doubt, that any document delivered pursuant to
this Section 6.02 shall be subject to Section 11.07, and provided, further, that
neither the Borrower nor any Subsidiary shall be required to disclose any
document that is subject to attorney-client or similar privilege or that
constitutes attorney work product (so long as the Borrower or such Subsidiary
shall have, to the extent permitted, provided notice to the Administrative Agent
that it is withholding disclosure pursuant to this proviso, so long as such
notice would not result in the loss of attorney-client privilege).
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower's website on the Internet at the website address listed on Schedule
11.02; (ii) on which such documents are posted on the Borrower's behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) or (iii) on which such documents
are made publicly available by the SEC; provided that the Borrower shall notify
the Administrative Agent, which shall notify each Lender, (by facsimile or
electronic mail) of the posting of any such documents by or on behalf of the
Borrower or the SEC and, upon request of the Administrative Agent or any Lender,
provide to the Administrative Agent or such Lender by electronic mail electronic
versions (i.e., soft copies) of such documents.  The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
103

--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or another similar electronic system (the "Platform") and (b) certain
of the Lenders (each, a "Public Lender") may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons' securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked "PUBLIC" which, at a minimum, shall
mean that the word "PUBLIC" shall appear prominently on the first page thereof;
(x) by marking Borrower Materials "PUBLIC," the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked "PUBLIC" are permitted to be made
available through a portion of the Platform designated "Public Side
Information;" and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked "PUBLIC" as being
suitable only for posting on a portion of the Platform not designated "Public
Side Information."  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials "PUBLIC".
Section 6.03. Notices.  Promptly, and in any event within five Business Days
after a Responsible Officer obtains knowledge thereof, notify the Administrative
Agent (which shall deliver such notices to each Lender):
(a) of the occurrence of any Default;
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (ii) the commencement of, or any material development
in, any litigation or proceeding affecting the Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
 
104

--------------------------------------------------------------------------------

(d) of the (i) receipt of Net Cash Proceeds from any Disposition or Recovery
Event for which the Borrower is required to make a mandatory prepayment pursuant
to Section 2.05(b)(i) and (ii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
Section 6.04. Payment of Taxes.  (a) Pay and discharge as the same shall become
due and payable, all Tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets (except where that the failure to do
so could not reasonably be expected to have a Material Adverse Effect), unless
the same are being contested in good faith by appropriate proceedings diligently
conducted (which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien) and adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary;
and (b) timely file all Tax returns required to be filed (except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect).
Section 6.05. Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing (to the extent
such concept is applicable to it) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05 (except,
other than with respect to the Borrower, to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect); provided,
however, that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 7.04; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its IP Rights, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
Section 6.06. Maintenance of Properties.  Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, (a)
maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear, casualty losses and Recovery Events excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof.
Section 6.07. Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
which the Borrower believes is reasonable and prudent in light of the size and
nature of its business) as are customarily carried under similar circumstances
by such other Persons.
 
105

--------------------------------------------------------------------------------

Section 6.08. Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
Section 6.09. Books and Records.  Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.
Section 6.10. Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent (and Lenders acting in conjunction with
the Administrative Agent) to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that (i) when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; (ii) excluding any such visits and inspections
during the continuance of an Event of Default, the Borrower will only be
responsible for the costs and expenses of the Administrative Agent for one such
visit and inspections in any fiscal year of the Borrower and shall not be
responsible for the costs and expenses of independent visits and inspections of
Lenders; (iii) no such discussion with any such independent accountants shall be
permitted unless the Borrower shall have received reasonable notice thereof and
a reasonable opportunity to participate therein.  Notwithstanding anything to
the contrary in this Section, none of the Borrower or any Subsidiary will be
required to permit representatives and independent contractors of the
Administrative Agent or any Lenders acting in conjunction with the
Administrative Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs (i) that constitutes trade secrets or
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any requirement of Law or any binding third party
agreement or (iii) that is subject to attorney-client privilege or constitutes
attorney work product; provided that, in the event that the Borrower does not
permit visitation, inspection or examination or otherwise disclose information
in reliance on this sentence, the Borrower shall provide notice to the
Administrative Agent that such visitation, inspection or examination is not
being permitted and/or such information is being withheld and the Borrower shall
use commercially reasonable efforts to communicate the applicable information in
a way that would not violate the applicable obligation or risk waiver of
attorney-client privilege.
 
106

--------------------------------------------------------------------------------

Section 6.11. Use of Proceeds.  Use the proceeds of the Credit Extensions (i)
for working capital, capital expenditures, and other lawful corporate purposes,
including (without limitation) investments, acquisitions, stock repurchases and
dividends not prohibited by the Loan Documents and (ii) to consummate the
Closing Date Refinancing.
Section 6.12. Covenant to Guarantee Obligations and Give Security.  (a) Upon the
formation or acquisition of any new direct or indirect Subsidiary (other than an
Excluded Subsidiary) by any Loan Party, then the Borrower shall, at the
Borrower's expense:
(i)
within 45 days (or such longer period as the Administrative Agent may agree)
after such formation or acquisition, cause such Subsidiary, and cause each
direct and indirect parent of such Subsidiary (if it has not already done so),
to duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement guaranteeing the other Loan Parties' obligations under the Loan
Documents on terms consistent with Article 10 hereof, with such changes thereto
as may be reasonably acceptable to the Administrative Agent,

(ii)
within 45 days (or such longer period as the Administrative Agent may agree)
after such formation or acquisition, cause such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to duly
execute and deliver to the Administrative Agent Pledge Agreement Supplements and
take all other actions required to be taken by a grantor pursuant to the Pledge
Agreement (including delivery of all certificates, if any, representing the
Equity Interests in and of such Subsidiary), securing payment of all the
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all Collateral of such Subsidiary or
such parent, and

(iii)
within 45 days (or such longer period as the Administrative Agent may agree)
after such formation or acquisition, cause such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to take
whatever action (including the filing of UCC financing statements) may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) Liens on the properties purported to be subject to the
Pledge Agreement Supplements and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms.

(b) At any time upon reasonable request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, Pledge Agreement Supplements and
other security and pledge agreements.
 
107

--------------------------------------------------------------------------------

(c) With respect to any Indebtedness owed by a Subsidiary that is not a Loan
Party to a Loan Party, including any loan or advance or any intercompany
receivable, having a term in excess of, or that is outstanding for more than,
364 days, take all actions required to ensure that such Indebtedness or
intercompany receivable is evidenced by the Intercompany Note and pledged to the
Administrative Agent pursuant to the Pledge Agreement for the benefit of the
Secured Parties.
Section 6.13. Further Assurances.  Promptly upon request by the Administrative
Agent, (a) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Loan Document, and (b)
execute, acknowledge, deliver, file and re-file any and all such further
certificates, assurances and other instruments as the Administrative Agent may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Laws, subject any Loan Party's Collateral to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
Section 6.14. Information Regarding Collateral.  Furnish to the Administrative
Agent prompt written notice of any change in (i) any Loan Party's legal name,
(ii) the location of any Loan Party's chief executive office, (iii) any Loan
Party's identity or organizational structure, (iv) any Loan Party's Federal
Taxpayer Identification Number or organizational identification number, if any,
or (v) any Loan Party's jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction). With respect to any
change referred to in the preceding sentence, the Borrower shall, within 30 days
of such change (or such longer period as the Administrative Agent may reasonably
agree), provide the Administrative Agent with certified Organization Documents
reflecting such change and make all filings under the UCC or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.
Section 6.15. Anti-Corruption Laws and Sanctions.  Conduct its businesses in
compliance with applicable anti-corruption laws and Sanctions and maintain
policies and procedures designed to promote and achieve compliance with all
applicable anti-corruption laws and Sanctions, except to the extent that the
failure to so comply or maintain would not, in the aggregate, have a material
and adverse effect on the business of the Borrower and its Subsidiaries, taken
as a whole.
 
108

--------------------------------------------------------------------------------

Section 6.16. Intercompany Note.  In the case of the Subsidiaries listed on
Schedule 4.01, execute and deliver the Intercompany Note to the Administrative
Agent no later than ten Business Days after the Closing Date (or such later date
as the Administrative Agent may agree, acting in its sole discretion), it being
understood that any requirement under the Loan Documents that any obligations
owed to or by such Subsidiaries shall be evidenced by or subordinated pursuant
to the Intercompany Note shall not apply until such date.
ARTICLE 7
Negative Covenants
Until the Payment in Full of the Loan Document Obligations, the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly:
Section 7.01. Liens.  Create, incur, assume or permit to exist any Lien on any
asset now owned or hereafter acquired by it, other than the following:
(a) Liens pursuant to any Loan Document;
(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, replacements, refinancings or extensions thereof, provided that (i)
such Lien does not extend to any property of the Borrower or any Subsidiary
other than (A) the property covered by such Lien on the date hereof, (B) the
proceeds and products thereof and (C) after-acquired property that is affixed or
incorporated into the property covered by such Lien, or that is subject to a
Lien securing obligations that require or include a pledge of after-acquired
property, (ii) in the case of any Lien securing obligations constituting
Indebtedness, the amount secured or benefited thereby is not increased except as
contemplated by Section 7.02(d), and (iii) in the case of any Lien securing
obligations constituting Indebtedness, any renewal, replacement, refinancing or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(d);
(c) Liens for taxes, assessments or other governmental charges not yet due or
Liens for taxes, assessments or other governmental charges which are being
contested in good faith and by appropriate proceedings diligently conducted
(which proceedings have the effect of preventing the forfeiture or sale of the
property or assets subject to any such Lien), if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(d) landlords', carriers', warehousemen's, mechanics', materialmen's,
repairmen's or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;
 
109

--------------------------------------------------------------------------------

(e) deposits and other Liens (i) in the ordinary course of business in
connection with workers' compensation, Environmental Laws or similar
legislation, unemployment insurance and other social security legislation, other
than any Lien imposed by ERISA, (ii) to secure liabilities to insurance carriers
under insurance or self-insurance arrangements in respect of obligations of the
type set forth described in clause (i) above or (iii) in respect of letters of
credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;
(f) deposits and other Liens (i) to secure the performance of bids, tenders,
trade contracts, leases (other than Capitalized Leases), statutory obligations
(including deposits and other Liens in respect of direct selling licenses or to
satisfy similar regulatory requirements), surety, stay, customs and appeal
bonds, performance and return-of-money bonds, government contracts, trade
contracts (other than for Indebtedness) and other obligations of a like nature,
in each case in the ordinary course of business and (ii) in respect of letters
of credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;
(g) easements, rights-of-way, licenses, restrictions (including zoning
restrictions or right reserved to, or vested in, any Governmental Authority to
control or regulate the use of any real property), minor defects, exceptions or
irregularities in title, encroachments, protrusions and other similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not materially detract from the value of the affected real
property of the Borrower and its Subsidiaries, when taken as a whole, or
interfere in any material respect with the ordinary conduct of business of the
Borrower and its Subsidiaries, taken as a whole;
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
(i) Liens securing Indebtedness permitted under Section 7.02(i); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, replacements thereof and accessions and additions
to such property and ancillary rights thereto and the proceeds and the products
thereof and customary security deposits, related contract rights and payment
intangibles and other assets related thereto and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
(j) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens (i) were not
created in contemplation of such merger, consolidation or Investment, (ii)
secure only those obligations (or, in the case of any such obligations
constituting Indebtedness, any Permitted Refinancing Indebtedness in respect
thereof permitted by Section 7.02) that they secure on the date of such
acquisition or the date such Person becomes a Subsidiary (or is so merged or
consolidated), (iii) do not attach to any property of the Borrower or any
Subsidiary other than (A) the property covered by such Lien on such date, (B)
the proceeds and products thereof and (C) after-acquired property that is
affixed or incorporated into the property covered by such Lien, or that is
subject to a Lien securing obligations that require or include a pledge of
after-acquired property, and (iv) if any such Lien secures Indebtedness, the
applicable Indebtedness secured by such Lien is permitted under Section 7.02(p);
 
110

--------------------------------------------------------------------------------

(k) Liens on accounts receivable sold in the ordinary course of business in
accordance with Section 7.05(f) arising in connection with the sale of such
accounts receivable; provided that any such Liens extend solely to the accounts
receivable so sold and do not encumber any additional assets or properties of
the Borrower or any of its Subsidiaries;
(l) any interest or title of a lessor, sublessor, licensor or sublicensor under
any leases, subleases, licenses or sublicenses entered into by the Borrower or
any Subsidiary as lessee, sublessee, sublessor, licensor or sublicensor in the
ordinary course of business (other than licenses or sublicenses of IP Rights,
which are covered in Section 7.01(p));
(m) Liens that are contractual rights of set-off; (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the incurrence of indebtedness, (ii)
relating to pooled deposit, sweep accounts, reserve counts or similar accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Subsidiaries in the ordinary
course of business.
(n) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law or pursuant to terms and
conditions generally imposed by such banking institution on its customers
encumbering deposits (including the right of set-off) and which are (x) within
the general parameters customary in the banking industry and (y) not incurred in
connection with the incurrence of indebtedness for borrowed money;
(o) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 7.02(h) and covering the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;
(p) licenses, sublicenses or cross-licenses of IP Rights granted by the Borrower
or its Subsidiaries, to the extent that grant of such license does not
materially interfere with the ordinary course of conduct of the business of the
Borrower and its Subsidiaries, taken as a whole;
(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
 
111

--------------------------------------------------------------------------------

(r) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder with respect to any acquisition that would
constitute an Investment permitted by this Agreement;
(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(t) Liens securing Indebtedness or other obligations of the Borrower or a
Subsidiary in favor of any Loan Party and Liens securing Indebtedness or other
obligations of any Subsidiary that is not a Loan Party in favor of any
Subsidiary that is not a Loan Party;
(u) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings or consignments entered into in connection with
any transaction otherwise permitted under this Agreement;
(v) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(w) leases, subleases, licenses and sublicenses (not constituting Capitalized
Leases) granted to others in the ordinary course of business that do not,
individually or in the aggregate, materially interfere with the ordinary conduct
of the business of the Borrower and its Subsidiaries, taken as a whole (other
than licenses or sublicenses of IP Rights, which are covered in Section
7.01(p));
(x) Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness, if such satisfaction or discharge is permitted hereunder;
(y) ground leases or subleases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;
(z) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers' acceptance issued or
created for the account of the Borrower or any Subsidiary; provided that such
Lien secures only the obligations of the Borrower or such Subsidiary in respect
of such letter of credit;
(aa) Liens on any property consisting of agreements to Dispose of such property
in a transaction permitted by Section 7.05 (other than Section 7.05(e));
(bb) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
Organizational Documents of such Subsidiary or such other Person or any related
joint venture, shareholders' or similar agreement;
 
112

--------------------------------------------------------------------------------

(cc) Liens on property of any Subsidiary that is not a Loan Party; provided that
if such Liens secure Indebtedness, such Indebtedness is permitted under Section
7.02(s); and
(dd) other Liens securing Indebtedness in an aggregate principal amount not to
exceed $50,000,000.
Section 7.02. Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person to hedge or mitigate interest or foreign exchange risks to which the
Borrower or any Subsidiary has actual exposure;
(b) Indebtedness of the Borrower or a Subsidiary of the Borrower owed to the
Borrower or a Subsidiary of the Borrower; provided that (i) any such
Indebtedness owing by any Loan Party to any Subsidiary that is not a Loan Party
shall be unsecured, evidenced by the Intercompany Note and subordinated in right
of payment to the Obligations and (ii) any Indebtedness owing by a Subsidiary
that is not a Loan Party to any Loan Party shall be otherwise permitted under
the provisions of  Section 7.03 (other than 7.03(m)) and shall be evidenced by
the Intercompany Note and pledged to the Administrative Agent pursuant to the
Pledge Agreement for the benefit of the Secured Parties;
(c) Indebtedness under the Loan Documents;
(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
(e) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary; provided that,
notwithstanding anything to the contrary in this Section 7.02, (i) the Loan
Parties shall not Guarantee the Indebtedness of any Subsidiary that is not a
Loan Party unless such Guarantee is permitted under Section 7.03 (other than
7.03 (m)) and (ii) any Guarantees by any Loan Party under this paragraph (e) of
any other Indebtedness of a Person that is subordinated to other Indebtedness of
such Person shall be expressly subordinated to the Loan Document Obligations on
terms not less favorable to the Lenders than the subordination terms of such
other Indebtedness;
(f) Obligations under any Cash Management Agreement and other Indebtedness in
respect of netting services, automatic clearing house arrangements, employees'
credit or purchase cards, overdraft protections and similar arrangements, in
each case, incurred in the ordinary course of business;
(g) Indebtedness of the Borrower and the Subsidiaries owed to (including
obligations in respect of letters of credit or bank guarantees, banker's
acceptances, warehouse receipts or similar instruments for the benefit of) any
Person providing workers' compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
Person, in each case, provided in the ordinary course of business;
 
113

--------------------------------------------------------------------------------

(h) Indebtedness of the Borrower and its Subsidiaries in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations, including those incurred to secure health, safety,
insurance and environmental obligations of the Borrower and its Subsidiaries, in
each case, incurred in the ordinary course of business and not in connection
with the borrowing of money;
(i) (A) Indebtedness (including obligations under Capitalized Leases) of the
Borrower or any Subsidiary (1) incurred to finance the acquisition,
construction, repair, replacement, expansion or improvement of any fixed or
capital assets; provided that such Indebtedness is incurred prior to or within
270 days after such acquisition or the completion of such construction, repair,
replacement, expansion or improvement and the principal amount of such
Indebtedness does not exceed the cost or fair market value, whichever is lower,
of the property being acquired on the date of acquisition or (2) assumed in
connection with such acquisition; provided, however, that the aggregate amount
of all such Indebtedness incurred pursuant to this clause (A) at any one time
shall not exceed $50,000,000, and (B) any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;
(j) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price (including earn
outs) or similar obligations, in each case, incurred or assumed in connection
with the Disposition of any business, assets or Equity Interests or the making
of Investments, other than Guarantees of Indebtedness incurred in connection
with the acquisition of all or any portion of such business, assets or Equity
Interests for the purpose of financing such acquisition, in each case, to the
extent such obligation or transaction is permitted by this Agreement;
(k) Indebtedness consisting of the financing of insurance premiums and
obligations of the Borrower or any Subsidiary to pay insurance premiums arising
in the ordinary course of business and not in connection with the borrowing of
money;
(l) to the extent constituting Indebtedness, all premium (if any), interest
(including post-petition interest and capitalized interest), fees, expenses,
charges and additional or contingent interest on Indebtedness otherwise
permitted to be incurred pursuant to this Section 7.02;
(m) (i) Indebtedness representing deferred compensation or stock based or
similar compensation to employees, consultants or independent contractors of the
Borrower and its Subsidiaries incurred in the ordinary course of business; (ii)
Indebtedness consisting of obligations of the Borrower or its Subsidiaries under
deferred compensation to their employees, consultants or independent contractors
or other similar arrangements incurred by such Persons in connection with any
Investment permitted under  Section 7.03 (other than 7.03(m)) and (iii)
unsecured Indebtedness consisting of promissory notes issued by any Loan Party
to current or former officers, managers, consultants, directors and employees
(or their spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees) to finance the purchase or redemption of Equity
Interests of the Borrower, in each case to the extent permitted by Section
7.06(k);
 
114

--------------------------------------------------------------------------------

(n) Guarantees incurred in the ordinary course of business in respect of
obligations (not constituting Indebtedness) to suppliers, customers,
franchisees, lessors, licensees, sublicensees or distribution partners;
(o) Indebtedness in respect of (A) obligations of the Borrower or any Subsidiary
to pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services; provided that such obligations are
incurred in connection with open accounts extended by third party suppliers on
customary trade terms in the ordinary course of business and not in connection
with the borrowing of money and (B) intercompany obligations of the Borrower or
any Subsidiary in respect of accounts payable incurred in connection with goods
sold or services rendered in the ordinary course of business and not in
connection with the borrowing of money, which obligations are due within, and
are not outstanding longer than, one year after the incurrence thereof;
(p) Indebtedness of any Person that becomes a Loan Party after the Closing Date
in accordance with the terms of Section 7.03(k), which Indebtedness is existing
at the time such Person becomes a Loan Party (other than Indebtedness incurred
solely in contemplation of such Person's becoming a Loan Party);
(q) (A) other Indebtedness; provided that (i) the Borrower shall be in
compliance, on a pro forma basis, with a Consolidated Leverage Ratio of
2.00:1.00 for the Measurement Period most recently ended on or prior to the date
of such incurrence, (ii) no Default or Event of Default shall exist after giving
effect thereto, (iii) the final maturity date of any such Indebtedness shall be
no earlier than the Latest Maturity Date, (iv) the Weighted Average Life to
Maturity of any such Indebtedness shall be equal to or greater than the Weighted
Average Life to Maturity of the Term Loans, (v) any other terms of such
Indebtedness shall be no more restrictive, taken as a whole, than the terms
applicable to the Facilities (except as to interest rates, interest margins,
rate floors, upfront and other fees, funding discounts, original issue discounts
and prepayment terms and premiums) and (vi) the amount of Indebtedness owed by
Subsidiaries that are not Loan Parties under this Section 7.02(q)(A), together
with all Indebtedness owed on the date of such incurrence by non-Loan Parties
under Section 7.02(s) and Section 7.02(d), shall not exceed the greater of (x)
$150,000,000 and (y) 25% of Consolidated EBITDA for the Measurement Period most
recently ended on or prior to such date of incurrence; and (B) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;
(r) [reserved];
 
115

--------------------------------------------------------------------------------

(s) Indebtedness in an aggregate principal amount not to exceed $150,000,000;
provided that the amount of Indebtedness owed by Subsidiaries that are not Loan
Parties under this Section 7.02(s), together with all Indebtedness owed on the
date of such incurrence by non-Loan Parties under Section 7.02(q)(A) and Section
7.02(d), shall not exceed the greater of (x) $150,000,000 and (y) 25% of
Consolidated EBITDA for the Measurement Period most recently ended on or prior
to the date of such incurrence;
(t) Indebtedness of the Borrower or any Subsidiary in the form of
indemnifications, purchase price adjustments, earn-outs, or deferred payments
incurred in connection with any Investment permitted by Section 7.03 (other than
Section 7.03(m)) and not constituting debt for borrowed money; and
(u) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (t) above.
For purposes of determining compliance with this Section 7.02, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (u) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify all or a portion of such item of Indebtedness (or any portion
thereof) in a manner that complies with this Section 7.02 and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents and any Permitted Refinancing Indebtedness incurred to Refinance (in
whole or in part) such Indebtedness will be deemed to have been incurred in
reliance only on the exception set forth in Section 7.02(c).  The accrual of
interest, the accretion of accreted value and the payment of interest in the
form of additional Indebtedness shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 7.02.
Section 7.03. Investments.  Make any Investments, except:
(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents at the time such Investments are made;
(b) (A) loans and advances to officers, directors, employees, independent
contractors and consultants of the Borrower or any of its Subsidiaries; provided
that after giving effect to the making of any such loan or advance, the
aggregate principal amount of all loans and advances outstanding under this
Section 7.03(b)(A) shall not exceed $10,000,000 (calculated without regard to
write-downs or write-offs thereof) and (B) payroll, travel, business
entertainment and similar advances to officers, directors, employees,
independent contractors and consultants of the Borrower or any Subsidiary to
cover matters that are expected at the time of such advances to be treated as
expenses of the Borrower or such Subsidiary for accounting purposes and that are
made in the ordinary course of business;
(c) (i) Investments in the Borrower or any other Loan Party, (ii) Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iii) so long as no Event of Default has occurred
and is continuing or would result from such Investment, Investments by the Loan
Parties in Subsidiaries that are not Loan Parties in an aggregate amount
invested after the date hereof, together with the total consideration paid
pursuant to Section 7.03(k)(iii), not to exceed the greater of (x) $150,000,000
and (y) 6.5% of Consolidated Total Assets as of the last day of the Measurement
Period most recently ended on or prior to the date such Investment is made;
provided that any such Investment pursuant to clause (iii) constituting a loan
or advance, or any intercompany receivable, shall be evidenced by the
Intercompany Note and (x) if owing by a Subsidiary that is not Loan Party to a
Loan Party, pledged to the Administrative Agent pursuant to the Pledge Agreement
for the benefit of the Secured Parties and (y) if owing by a Loan Party to a
Subsidiary that is not Loan Party, subordinated in right of payment to the
Obligations;
 
116

--------------------------------------------------------------------------------

(d) Investments (excluding Investments by the Borrower or any Subsidiary in any
other Subsidiary which are not due within, or are outstanding longer than, one
year after the making thereof) consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(e) Guarantees of obligations (other than Indebtedness) of the Borrower and its
Subsidiaries not prohibited hereunder and incurred in the ordinary course of
business;
(f) Swap Contracts permitted pursuant to Section 7.02(a);
(g) Investments resulting from pledges and deposits referred to in Sections
7.01(e), (f), (m), (n) and (r);
(h) Investments received (i) in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business, or (ii) upon
foreclosure (or transfer of title in lieu of foreclosure) with respect to any
secured Investment in a Person other than the Borrower or a Subsidiary and that,
in each case, was made without contemplation of such foreclosure (or transfer of
title in lieu of foreclosure);
(i) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.03 and (ii) any modification, renewal or extension thereof, so
long as the aggregate amount of all Investments pursuant to clause (i) of this
Section 7.03(i) is not increased at any time above the amount of such
Investments under clause (i) existing on the Closing Date, except pursuant to
the terms of any such Investment under clause (i) existing as of the Closing
Date and set forth on Schedule 7.03 or as otherwise permitted by this Section
7.03 and the terms of any Investment are not otherwise modified from the terms
that are in effect on the Closing Date in a manner that is materially adverse to
the Lenders;
 
117

--------------------------------------------------------------------------------

(j) Investments of a Subsidiary acquired after the Closing Date or of a Person
merged into or consolidated with a Subsidiary in accordance with Section 7.04
after the Closing Date to the extent that (i) such acquisition, merger or
consolidation is otherwise permitted under this Section 7.03, (ii) such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and (iii) such Investments were in
existence on the date of such acquisition, merger or consolidation;
(k) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the business of such Person, or the purchase of Equity
Interests of any Person that, upon the consummation thereof, will be a
Subsidiary of the Borrower (including as a result of a merger or consolidation)
(each of the foregoing, a "Permitted Acquisition"); provided that, with respect
to each purchase or other acquisition made pursuant to this Section 7.03 (k):
(i)
any such newly-created or acquired Subsidiary shall comply with the requirements
of  Section 6.12;

(ii)
after giving effect to such purchase or acquisition, the Borrower shall be in
compliance with Section 7.07;

(iii)
the total consideration paid by or on behalf of Loan Parties for all purchases
or other acquisitions pursuant to this Section 7.03(k) attributable to
acquisitions of Persons that do not become Guarantors, together with all
Investments in non-Loan Parties made pursuant to Section 7.03(c)(iii), shall not
exceed the greater of (x) $150,000,000 and (y) 6.5% of Consolidated Total Assets
as of the last day of the Measurement Period most recently ended on or prior to
the date such Investment is made;

(iv)
subject to Section 1.08, (A) after giving pro forma effect to any such purchase
or other acquisition, no Event of Default shall have occurred and be continuing
and (B) after giving effect to such purchase or other acquisition, the Borrower
shall be in compliance, on a pro forma basis, with a Consolidated Leverage Ratio
of 2.00:1.00 for the Measurement Period most recently ended on or prior to the
date of such incurrence;

(v)
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer, in a form reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this Section 7.03(k)
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition (or, in the case of the requirements of clause
(i), will, to the extent applicable, be satisfied within the time periods
specified for such satisfaction in Section 6.12); and

(vi)
in the case of an acquisition, such acquisition is not opposed by the Board of
Directors of the relevant selling Person or the Person whose Equity Interests
are being acquired, as applicable.

 
118

--------------------------------------------------------------------------------

(l) Investments in the ordinary course of business consisting of Article
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices and loans;
(m) Investments consisting of Indebtedness, fundamental changes, Dispositions,
Restricted Payments and debt payments permitted under Section 7.02 (other than 
Section 7.02(b)(ii),7.02(e)(i) and 7.02(m)(ii)), Section 7.04 (other than
Section 7.04(b)(iii)), Section 7.05  (other than Section 7.05(e) and Section
7.05(j), Section 7.06 (other than Section 7.06(e)) and  Section 7.15;
(n) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.03; provided that, with respect to each Investment made
pursuant to this Section 7.03(n), subject to Section 1.08, (i) after giving pro
forma effect to any such Investment, no Default or Event of Default shall have
occurred and be continuing and (ii) after giving effect to such Investment, the
Borrower and its Subsidiaries shall be in compliance, on a pro forma basis, with
a Consolidated Leverage Ratio of 2.00:1.00 for the most recently ended
Measurement Period;
(o) contributions of the Equity Interests of one or more "first-tier" Foreign
Subsidiaries to a newly-created "first-tier" Foreign Subsidiary in connection
with bona fide tax planning;
(p) so long as no Event of Default has occurred and is continuing or would
result from such Investment, Investments by the Borrower and its Subsidiaries
(in the case of Investments in any Subsidiary that is not a Loan Party, subject
to such Investment being evidenced by the Intercompany Note and pledged to the
Administrative Agent pursuant to the Pledge Agreement) in an aggregate amount
not to exceed $50,000,000 minus (i) the amount of all Restricted Payments made
pursuant to Section 7.06(i) minus (ii) the amount of all prepayments,
redemptions, purchases, defeasances or other satisfactions of Junior Financings
by the Borrower and its Subsidiaries made pursuant to Section 7.15(c);
(q) Investments to the extent that the consideration for such Investments is
made solely with the Equity Interests of the Borrower; and
(r) Investments made as a result of the receipt of noncash consideration from a
Disposition of any asset in compliance with the Loan Documents.
Section 7.04. Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole (whether now owned or hereafter acquired) to or in
favor of any Person, except that:
(a) (i) any Person may be merged, amalgamated or consolidated with or liquidated
into the Borrower, so long as (A) the Borrower is the continuing or surviving
Person and (B) at the time thereof and immediately after giving effect thereto
no Event of Default has occurred and is continuing, and (ii) any Subsidiary may
merged, amalgamated or consolidated with or liquidated into any other
Subsidiary, provided that when any Loan Party is merging, amalgamating or
consolidating with or liquidating into another Subsidiary that is not a Loan
Party (except in connection with an Investment permitted under Section 7.03
(other than 7.03 (m)), a Loan Party shall be the continuing or surviving Person;
 
119

--------------------------------------------------------------------------------

(b) any Loan Party (other than the Borrower) may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to (i) the Borrower,
(ii) another Loan Party or (iii) any Subsidiary that is not a Loan Party in
connection with an Investment permitted under Section 7.03 (other than 7.03(m));
(c) any Subsidiary that is not a Loan Party may Dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) a Loan
Party;
(d) in the case of any Subsidiary of the Borrower, pursuant to a transaction
otherwise permitted by Section 7.05 (other than Section 7.05(e));
(e) any Subsidiary of the Borrower may be merged, amalgamated or consolidated
with or liquidated into any other Person other than the Borrower in order to
effect an Investment permitted by Section 7.03; provided that if such merger,
amalgamation, consolidated or liquidation involves a Loan Party, the continuing
or surviving entity shall be a Loan Party; and
(f) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.
Section 7.05. Dispositions.  Make any Disposition, except:
(a) Dispositions of obsolete, worn-out, used or surplus assets to the extent
such assets are no longer used or useful or necessary for the operation of the
Borrower's and the Subsidiaries' business, in each case in the ordinary course
of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of cash and Cash Equivalents in the ordinary course of
business;
(d) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(e) Dispositions that otherwise constitute Liens permitted by Section 7.01,
Investments permitted by Section 7.03 (other than Section 7.03(m)), fundamental
changes permitted by Section 7.04 (other than Section 7.04(d)) or Restricted
Payments permitted by Section 7.06;
 
120

--------------------------------------------------------------------------------

(f) the sale or discount without recourse of receivables arising in the ordinary
course of business in connection with the compromise or collection thereof, and
not as part of a receivables purchase, securitization or financing facility;
(g) the abandonment or other Disposition of IP Rights (including any
registrations or applications of or for IP Rights) determined by the management
of the Borrower in good faith to be no longer used, useful or necessary in the
operation of the business of the Borrower or any of its Subsidiaries;
(h) the lease, assignment, sublease, license or sublicense of any real or
personal property (except IP Rights) in the ordinary course of business, in each
case that do not materially interfere with the business of the Borrower and its
Subsidiaries, taken as a whole;
(i) transfers of property subject to Recovery Events upon receipt of the Net
Cash Proceeds of such Recovery Event;
(j) Dispositions of property to the Borrower or any of its Subsidiaries;
provided that any such Disposition involving a Subsidiary that is not a Loan
Party, (i) to the extent such Disposition constitutes an Investment (including
because such Disposition is made by a Loan Party to a non-Loan Party at less
than fair market value), shall be made in compliance with Section 7.03 and (ii)
otherwise, shall be made in compliance with Section 7.08; and
(k) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) no Default or Event of Default shall
exist, (ii) the aggregate fair market value of all property Disposed of in
reliance on this clause (k) in any fiscal year shall not exceed an amount equal
to twenty five percent (25%) of Consolidated Total Assets on the last day of the
immediately preceding fiscal year; (iii) the Borrower or such Subsidiary shall
receive not less than 75% of the consideration for such Disposition in the form
of Cash Consideration; and (iv) the Borrower shall apply the proceeds of such
Disposition in accordance with Section 2.05(b)(i) to the extent required
thereby.
Section 7.06. Restricted Payments.  Make any Restricted Payment, except that:
(a) each Subsidiary may make Restricted Payments to the Borrower or any other
Subsidiary and to any other Person that owns a direct Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests or with the proceeds of any
substantially concurrent equity contribution;
 
121

--------------------------------------------------------------------------------

(d) [reserved];
(e) any Person may make Restricted Payments to minority shareholders of any
Subsidiary that is acquired pursuant to a Permitted Acquisition or similar
Investment permitted by Section 7.03 (other than 7.03(m)) pursuant to appraisal
or dissenters' rights with respect to shares of such Subsidiary held by such
shareholders;
(f) any Person may make non-cash repurchases of Equity Interests deemed to occur
upon exercise of options or warrants if such Equity Interests represent all or a
portion of the exercise price of such options or warrants;
(g) the Borrower and its Subsidiaries may make Restricted Payments not otherwise
permitted under this Section 7.06; provided that, with respect to each
Restricted Payment made pursuant to this Section 7.06 (g), (i) after giving pro
forma effect to any such Restricted Payment, no Default or Event of Default
shall have occurred and be continuing and (ii)  after giving effect to such
Restricted Payment, the Borrower and its Subsidiaries shall be in compliance, on
a pro forma basis, with a Consolidated Leverage Ratio of 2.00:1.00 for the
Measurement Period most recently ended on or prior to the date of such
Restricted Payment;
(h) [reserved];
(i) the Borrower and each Subsidiary may make additional Restricted Payments in
an aggregate amount not to exceed $50,000,000 minus (i) the amount of all
Investments made pursuant to Section 7.03 (p) minus (ii) the amount of all
prepayments, redemptions, purchases, defeasances or other satisfactions of
Junior Financings by the Borrower and its Subsidiaries made pursuant to Section
7.15(c);
(j) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower;
(k) so long as no Default or Event of Default has occurred, is continuing or
would result therefrom, the Borrower may redeem, acquire, retire or repurchase
(including through the issuance of promissory notes by the Borrower or any other
Loan Party) its Equity Interests (or any options or warrants or stock
appreciation or similar rights issued with respect to any of such Equity
Interests) held by current or former officers, managers, consultants, directors
and employees (or their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees) of the Borrower and
its Subsidiaries upon the death, disability, retirement or termination of
employment of any such Person or otherwise in accordance with any stock option
or stock appreciation or similar rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders'
agreement; provided that the aggregate amount of all cash and Cash Equivalents
paid in respect of all such Equity Interests (or any options or warrants or
stock appreciation or similar rights issued with respect to any of such Equity
Interests) so redeemed, acquired, retired or repurchased in any calendar year
does not exceed the sum of (i) $10,000,000 plus (ii) all Net Cash Proceeds
obtained by the Borrower during such calendar year from the sale of such Equity
Interests to other present or former managers, officers, consultants, employees
and directors in connection with any permitted compensation and incentive
arrangements plus (iii) all Net Cash Proceeds obtained from any key-man life
insurance policies received during such calendar year; and
 
122

--------------------------------------------------------------------------------

(l) the Borrower may make Restricted Payments in an amount equal to withholding
or similar Taxes payable or expected to be payable by any present or former
employee, director, manager or consultant (or their respective Affiliates,
estates or immediate family members) in connection with the exercise of stock
options and the vesting of restricted stock and may redeem, acquire, retire or
repurchase (including through deemed repurchases) its Equity Interests from such
Persons; provided that all payments made under this clause (l) shall not exceed
$25,000,000 in any fiscal year.
Section 7.07. Change in Nature of Business.  Fundamentally and substantively
alter the character of the business conducted by the Borrower and its
Subsidiaries, taken as a whole, from the business conducted by the Borrower and
the Subsidiaries, taken as a whole, on the Closing Date and other business
activities reasonably related or incidental thereto.
Section 7.08. Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm's length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to:
(a) transactions between or among the Borrower and any Subsidiary (or any Person
that will become a Subsidiary);
(b) the existence of, or the performance by the Borrower or any of its
Subsidiaries of its obligations under the terms of, any agreements set forth on
Schedule 7.08 and any amendment thereto or replacement agreement which it may
enter into thereafter; provided, however, that the existence of, or the
performance by the Borrower or any of its Subsidiaries of its obligations under,
any future amendment to any such existing agreement or under any replacement
agreement entered into after the Closing Date shall only be permitted by this
clause  (b) to the extent that the terms of any such existing agreement together
with all amendments thereto, taken as a whole, or replacement agreement are not
otherwise more disadvantageous to the Lenders in any material respect than the
original agreement as in effect on the Closing Date;
(c) employment agreements and severance and other compensation arrangements and
health, disability and similar insurance or benefit plans between the Borrower
and its Subsidiaries and their respective directors, officers, employees
(including management and employee benefit plans or agreements, subscription
agreements or similar agreements pertaining to the repurchase of Equity
Interests pursuant to put/call rights or similar rights with present or former
employees, officers or directors and stock option or incentive plans and other
compensation arrangements) in the ordinary course of business or as otherwise
approved by the Board of Directors of the Borrower;
 
123

--------------------------------------------------------------------------------

(d) Restricted Payments permitted by, and complying with the provisions of,
Section 7.06;
(e) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the Borrower and
its Subsidiaries;
(f) the payment of fees and reasonable out-of-pocket costs to, and indemnities
to, directors, managers, officers, employees and consultants of the Borrower and
its Subsidiaries in the ordinary course of business;
(g) licenses, sublicenses and cross-licenses involving any IP Rights of the
Borrower or any Subsidiary between the Borrower and its Subsidiaries in the
ordinary course of business, and otherwise in compliance with the terms of this
Agreement and on terms that are fair to the Borrower and its Subsidiaries;
(h) [reserved];
(i) issuances by the Borrower and any Subsidiary of Equity Interests, and
receipt by the Borrower and any Subsidiary of capital contributions;
(j) loans, advances and other Investments permitted under Section 7.03; and
(k) payments by any Subsidiary to the Borrower (either directly or indirectly
through such Subsidiary's parent entity or entities) made to permit Borrower to
pay any Taxes imposed on it as the common parent of a group filing a
consolidated, combined, unitary or affiliated Tax return of Borrower and the
Subsidiaries are members in such amounts as required by the Borrower to pay the
Tax liability in respect of such Tax return to the extent such liability is
directly attributable to the income of the Subsidiaries or the Borrower;
provided that such payments by the Subsidiaries to the Borrower shall not exceed
the amount owed to any Governmental Authority pursuant to such consolidated,
combined, unitary, or affiliated Tax return.
 
124

--------------------------------------------------------------------------------

Section 7.09. Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability (i) of any Subsidiary that is not a Loan Party to pay
dividends or make other distributions with respect to its Equity Interests or to
make or repay loans or advances, in each case to the Borrower or any Loan Party
or (ii) of the Borrower or any other Loan Party to create, incur, assume or
suffer to exist Liens on Equity Interests in Material Subsidiaries owned by such
Person to secure the Loan Document Obligations, except, in each case:
(a) any agreement in effect on the Closing Date and set forth on Schedule 7.09,
as such agreement may be amended from time to time in a manner not materially
adverse to the Lenders;
(b) restrictions imposed by applicable Law;
(c) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 7.05 applicable to the asset to be
sold pending the consummation of such sale;
(d) customary provisions contained in leases, subleases, licenses, sublicenses,
cross licenses, contracts and other similar agreements entered into in the
ordinary course of business that impose restrictions on the property subject to
such agreements;
(e) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Leases Obligations that impose restrictions on
transferring the property so acquired;
(f) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary, or a business unit, division, product line or line of
business, that are applicable solely pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such sale is
permitted hereunder;
(g) restrictions and conditions imposed by agreements relating to Indebtedness
of Subsidiaries that are not Loan Parties permitted under Section 7.02, provided
that such restrictions and conditions apply only to such Subsidiaries;
(h) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(i) restrictions and conditions imposed on any Subsidiary in existence at the
time such Subsidiary became a Subsidiary (but shall not apply to any amendment
or modification expanding the scope of any such restriction or condition which
makes such restrictions and conditions, taken as a whole, materially more
restrictive); provided that such restrictions and conditions apply only to such
Subsidiary and are not entered into in contemplation thereof; and
(j) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Subsidiary, or assumed in
connection with the acquisition of assets from such Person, in each case that is
in existence at the time of such transaction (but not created in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person and its
Subsidiaries, or the property or assets of the Person and its Subsidiaries, so
acquired or designated.
 
125

--------------------------------------------------------------------------------

Section 7.10. Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
Section 7.11. Financial Covenants.  (a) Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio for any Measurement Period to be
less than 3.00:1.00.
(b) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio at any
time during any period of four fiscal quarters of the Borrower to be greater
than 2.25:1.00.
Section 7.12. [Reserved].
Section 7.13. Amendments of Organization Documents and Junior Financing.  (a)
Amend any of its Organization Documents, in any manner that is materially
adverse to the Lenders or (b) amend the terms of any Junior Financing, except to
the extent such amendment, modification or change could not reasonably be
expected to be adverse in any material respect to the Lenders or such amendment,
modification or change could have been implemented as Permitted Refinancing
Indebtedness.
Section 7.14. Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, which would be materially
adverse to the Lenders or (b) its fiscal year.
Section 7.15. Prepayments, Etc. of Junior Financing.  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Junior Financing, except:
(a) the conversion of any such Indebtedness to Equity Interests;
(b) any Refinancings of any such Indebtedness with Permitted Refinancing
Indebtedness to the extent permitted by Section 7.02;
(c) prepayments, redemptions, purchases, defeasances or other satisfactions of
Junior Financings by the Borrower and its Subsidiaries for consideration in an
aggregate amount not to exceed $50,000,000 minus (i) the amount of all
Restricted Payments made pursuant to Section 7.06(i) minus (ii) the amount of
all Investments made pursuant to  Section 7.03(p);
(d) prepayments, redemptions, purchases, defeasances or other satisfactions of
Junior Financings by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.15; provided that, with respect to each prepayment, 
redemption, purchase, defeasance or other satisfaction made pursuant to this 
Section 7.15(d), (i) after giving pro forma effect to any such Investment, no
Default or Event of Default shall have occurred and be continuing and (ii) after
giving effect to such prepayment, redemption, purchase, defeasance or other
satisfaction, the Borrower and its Subsidiaries shall be in compliance, on a pro
forma basis, with a Consolidated Leverage Ratio of 2.00:1.00; and
 
126

--------------------------------------------------------------------------------

(e) repayments or prepayments of intercompany subordinated Indebtedness in
accordance with the provisions of the Intercompany Note.
ARTICLE 8
Events of Default and Remedies
Section 8.01. Events of Default.  Any of the following shall constitute an Event
of Default:
(a) Non-Payment.  The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within five Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
(b) Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) (with respect
to the legal existence of the Borrower only) or Section 6.16 or Article 7; or
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in  Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for a period of 30 days after the earlier of (x) receipt of
written notice thereof by the Administrative Agent to the Borrower or (y)
knowledge thereof by a Responsible Officer of the Borrower.; or
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or
(e) Cross-Default.  Any Loan Party or any Subsidiary (i) fails to make any
payment (whether of principal, interest, termination payment or other payment
obligation and regardless of amount) in respect of any Indebtedness, or (ii)
fails to observe or perform any other agreement or condition relating to any
Indebtedness, or contained in any instrument or agreement evidencing, securing
or relating thereto and, in the case of this clause (ii), such failure shall
continue beyond the period of grace, if any, provided in the agreement or
instrument under which such Indebtedness was created, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e) shall not apply to
(A) Indebtedness outstanding under any Swap Contract that becomes due pursuant
to the occurrence of a termination event or equivalent event under the terms of
such Swap Contract, in each case, other than as a result of the occurrence of a
default or event of default under, or breach of the terms of, such Swap
Contract, (B) any secured Indebtedness that becomes due as a result of the
voluntary Disposition of, or any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any of the assets securing such Indebtedness, (C) any Indebtedness that
becomes due as a result of a Refinancing thereof permitted under Section 7.02 or
(D) any Indebtedness permitted to exist or be incurred under the terms of this
Agreement that is required to be repurchased, prepaid, defeased, redeemed or
satisfied (or as to which an offer to repurchase, prepay, defease, redeem or
satisfy is required to be made) in connection with any asset sale event,
casualty or condemnation event, change of control, excess cash flow or other
customary provision in such Indebtedness giving rise to such requirement to so
offer or repurchase, prepay, defease, redeem or satisfy in the absence of any
default thereunder; provided further that it shall not constitute an Event of
Default pursuant to this paragraph (e) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) then exceeds the Threshold
Amount; or
 
127

--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc.  Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes a general assignment for the benefit of creditors;
or applies for or consents to the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer for it or
for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g) Attachment.  Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 60 days
after its issue or levy; or
(h) Judgments.  There is entered against any Loan Party or any Subsidiary
thereof one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the claim and does not dispute coverage),
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively satisfied, vacated, discharged,
stayed or bonded pending appeal; or
 
128

--------------------------------------------------------------------------------

(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan which,
alone or taken together with any other ERISA Events that have occurred, has
resulted or could reasonably be expected to result in liability of the Borrower
to the Pension Plan or the PBGC, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan, in each such case of (i) and (ii), which
such event or circumstance would be reasonably likely to result in a Material
Adverse Effect; or
(j) Invalidity of Loan Documents.  Any Guarantee shall cease to be, or shall be
asserted by any Loan Party not to be, in full force and effect, except upon the
consummation of any transaction permitted under this Agreement as a result of
which a Subsidiary that is providing such Guarantee ceases to be a Subsidiary or
upon the termination of such Loan Document in accordance with its terms;
(k) Change of Control.  There occurs any Change of Control; or
(l) Collateral Documents.  Any Lien purported to be created under any Collateral
Document shall cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any Collateral having, individually or in the
aggregate, a fair market value in excess of $5,000,000, with the priority
required by the applicable Collateral Document, except as a result of (A) a
Disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or other release or termination of such Lien in accordance with
the Loan Documents or (B) the Administrative Agent's failure to maintain
possession of any stock certificate, stock power or other instrument delivered
to it under the Collateral Agreement or to file or record any document delivered
to it for filing or recording (including any continuation statement).
Section 8.02. Remedies upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
 
129

--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
Section 8.03. Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Loan Document Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Loan Document Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) arising under the Loan Documents and amounts payable under Article 3,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Loan Document Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;
Fourth, to (x) payment of that portion of the Obligations constituting (i)
unpaid principal of the Loans, (ii) L/C Borrowings and (iii) Cash
Management/Hedge Obligations then owing under Secured Hedge Agreements and
Secured Cash Management Agreements and (y) the Administrative Agent for the
account of the L/C Issuer, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Sections 2.03 and
2.15, ratably among such parties in proportion to the respective amounts
described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
130

--------------------------------------------------------------------------------

Subject to Sections 2.03(c) and 2.14(d), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Cash Management/Hedge Obligations shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article 9 hereof for itself and its Affiliates as if a "Lender" party hereto.
ARTICLE 9
Administrative Agent
Section 9.01. Appointment and Authority.  (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
"agent" herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
(b) The Administrative Agent shall also act as the "collateral agent" under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as "collateral agent" and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article 9 and Article 11 (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the "collateral agent" under the Loan Documents) as if set forth in full
herein with respect thereto.
 
131

--------------------------------------------------------------------------------

Section 9.02. Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 9.03. Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer; and
 
132

--------------------------------------------------------------------------------

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
Section 9.04. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 9.05. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
133

--------------------------------------------------------------------------------

Section 9.06. Resignation of Administrative Agent.  (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Required Lenders) (the "Resignation Closing Date"), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that in no event shall such successor
Administrative Agent be a Defaulting Lender.  Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Closing Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the "Removal Closing Date"), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Closing Date.
(c) With effect from the Resignation Closing Date or the Removal Closing Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in  Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Closing Date or the Removal Closing Date, as applicable), and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent's
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
 
134

--------------------------------------------------------------------------------

(d) Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment by the Borrower of a successor L/C Issuer or Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
Section 9.07. Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
135

--------------------------------------------------------------------------------

Section 9.08. No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
Section 9.09. Administrative Agent May File Proofs of Claim; Credit Bidding. 
(a) In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in
such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09  and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Document Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer or in any such proceeding.
 
136

--------------------------------------------------------------------------------

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Loan Document Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Loan Document Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Loan Document Obligations
owed to the Secured Parties shall be entitled to be, and shall be, credit bid on
a ratable basis (with Loan Document Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any Disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of  Section 11.01 of this Agreement), (iii) the Administrative Agent
shall be authorized to assign the relevant Loan Document Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Loan Document Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Loan Document Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Loan Document Obligations assigned to the acquisition vehicle exceeds the amount
of debt credit bid by the acquisition vehicle or otherwise), such Loan Document
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Loan Document Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.
Section 9.10. Collateral and Guaranty Matters.  Without limiting the provisions
of Section 9.09, the Lenders (including in their capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent to effect any release or subordination of
Liens or the Guarantees contemplated by Section 11.20 without further action or
consent by the Lenders. Notwithstanding the foregoing, upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent's authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to Section 11.20.
 
137

--------------------------------------------------------------------------------

Section 9.11. Secured Cash Management Agreements and Secured Hedge Agreements. 
No Cash Management Bank or Hedge Bank that obtains the benefits of  Section
8.03, the Guaranty or any Collateral by virtue of the provisions hereof or of
any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash
Management/Hedge Obligations unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
ARTICLE 10
Continuing Guaranty
Section 10.01. Guaranty.  Each Guarantor hereby absolutely and unconditionally
guarantees, jointly and severally, as a guaranty of payment and performance and
not as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, to
the Secured Parties, and whether arising hereunder or under any other Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys' fees and expenses incurred by
the Secured Parties in connection with the collection or enforcement thereof). 
The Administrative Agent's books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors, and conclusive for the purpose of
establishing the amount of the Obligations.  This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Guarantors under this
Guaranty, and each of the Guarantors hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to any or all of the
foregoing.
Section 10.02. Rights of Lenders.  Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuer and the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Obligations. 
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.
 
138

--------------------------------------------------------------------------------

Section 10.03. Certain Waivers.  Each Guarantor waives (a) any defense arising
by reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrower; (b) any defense
based on any claim that such Guarantor's obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting such Guarantor's liability hereunder; (d) any right to
proceed against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties.  Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.
Section 10.04. Obligations Independent.  The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against any Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.
Section 10.05. Subrogation.  No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments and the Facilities are
terminated.  If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Obligations, whether matured or unmatured.
Section 10.06. Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until the Payment in Full of the Loan Document
Obligations.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.
 
139

--------------------------------------------------------------------------------

Section 10.07. Subordination.  Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to such Guarantor as subrogee of the Secured Parties
or resulting from such Guarantor's performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations.  If the Secured Parties
so request, any such obligation or indebtedness of the Borrower to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for the
Secured Parties and the proceeds thereof shall be paid over to the Secured
Parties on account of the Obligations, but without reducing or affecting in any
manner the liability of such Guarantor under this Guaranty.
Section 10.08. Stay of Acceleration.  If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by such Guarantor
immediately upon demand by the Secured Parties.
Section 10.09. Condition of Borrower.  Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as such Guarantor requires, and that none of the Secured Parties has
any duty, and no Guarantor is relying on the Secured Parties at any time, to
disclose to any Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other guarantor (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).
Section 10.10. Limit of Liability.  Each Guarantor shall be liable under this
Guaranty only for amounts aggregating up to the largest amount that would not
render its obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable Law.
ARTICLE 11
Miscellaneous
Section 11.01. Amendments, Etc.  Except as otherwise expressly provided in this
Agreement or any other Loan Document, no amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing and signed by the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent (such acknowledgment not to be
unreasonably withheld or delayed), and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that any provision of this Agreement or any other Loan
Document may be amended (1) by an agreement in writing entered into by the
Borrower and the Administrative Agent without the consent of any other Lender or
party hereto to cure any ambiguity, omission, defect or inconsistency so long as
the Lenders shall have received at least five Business Days' prior written
notice thereof and the Administrative Agent shall not have received, within such
five Business Days' of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment and (2) in accordance with Section 3.03(c); provided, further, that no
amendment, waiver or consent pursuant to this Section 11.01 shall:
 
140

--------------------------------------------------------------------------------

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that a waiver of any condition precedent or the waiver of
any Default, Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Commitment);
(b) extend any scheduled maturity hereunder or postpone any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under
such other Loan Document without the written consent of each Lender directly and
adversely affected thereby (it being understood that a waiver of any Default,
Event of Default or mandatory prepayment shall not constitute an extension or
postponement under this clause);
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the third proviso to this
Section 11.01(c)) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of "Default Rate" or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(d) change Section 2.12 (f), Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly and adversely affected thereby;
(e) change the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Sections 2.05(b), 2.05(c) or 2.06(c),
respectively, without the written consent of each Lender directly and adversely
affected thereby;
 
141

--------------------------------------------------------------------------------

(f) change (i) any provision of this Section 11.01 or the percentage specified
in the definition of the term "Required Lenders" or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender or (ii) the
percentage specified in the definition of the term "Required Revolving Lenders"
without the written consent of each Revolving Credit Lender;
(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or
(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 or Section
11.20 (in which case such release may be made by the Administrative Agent acting
alone);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or consent shall, unless in writing and signed by the Required
Revolving Lenders, directly, adversely and disproportionately affect the rights
or duties of the Revolving Lenders under this Agreement; (v) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; and (vi) the consent of the Lenders or the Required
Lenders, as the case may be, shall not be required (A) to make any changes
necessary to be made to this Agreement in connection with any borrowing of
Incremental Term Loans to effect the provisions of Section 2.14, (B) to provide
for any Incremental Revolving Commitment or (C) otherwise to effect the
provisions of Section 2.14 in accordance with the terms thereof.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
 
142

--------------------------------------------------------------------------------

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
Section 11.02. Notices; Effectiveness; Electronic Communications.  (a) Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i)
if to any Loan Party, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

(ii)
if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to any Loan
Party).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to  Article 2 if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender, the L/C Issuer or any Loan Party may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
143

--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
receipt by the intended recipient or the sender's receipt of an acknowledgement
from the intended recipient (such as by the "return receipt requested" function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(c) The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE."  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party's or the Administrative Agent's transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet.
(d) Change of Address, Etc.  Each Loan Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to
each Loan Party, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the "Private Side Information" or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender's
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the "Public Side Information" portion of the Platform and that
may contain material non-public information with respect to any Loan Party or
its securities for purposes of United States Federal or state securities laws.
 
144

--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 11.03. No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
145

--------------------------------------------------------------------------------

Section 11.04. Expenses; Indemnity; Damage Waiver.  (a) Costs and Expenses.  The
Borrower shall pay (i) all reasonable costs and expenses incurred by the
Administrative Agent and its Affiliates (including, without limitation, the
reasonable fees, charges and disbursements of one single counsel in each
applicable jurisdiction for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation, due
diligence, administration, syndication and closing of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable costs and expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable costs and expenses incurred by the Administrative Agent,
any Lender or the L/C Issuer (including the fees, charges and disbursements of
one outside counsel for each applicable jurisdiction for the Administrative
Agent, any Lender or the L/C Issuer (and, in the case of any actual or
reasonably perceived conflict of interest, one additional legal counsel for the
affected Persons in each applicable jurisdiction)) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such reasonable costs and expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (but
limited, with respect to legal expenses, to the reasonable and documented fees,
disbursements and other charges of one outside counsel for each applicable
jurisdiction for all similarly situated Indemnitees (and, in the case of any
actual or reasonably perceived conflict of interest, one additional legal
counsel for all similarly situated Indemnitees in each applicable
jurisdiction)), that may be incurred by or asserted or awarded against any
Indemnitee, in each case arising out of, by reason of or in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection with (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or emanating from any property currently or formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower's or such Loan Party's directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses have resulted from (i) the gross negligence, bad faith or
willful misconduct of such Indemnitee or any of its Related Indemnified Parties
(as determined by a court of competent jurisdiction by final and nonappealable
judgment), (ii) any claims, actions, suits, inquiries, litigation, investigation
or proceeding (other than such claims arising directly or indirectly out of an
act or omission on the part of the Borrower or its Affiliates) that does not
involve an act or omission of any Loan Party or any of its Subsidiaries and that
is brought by an Indemnitee against another Indemnitee (other than any claim,
actions, suits, inquiries, litigation, investigation or proceeding against the
Administrative Agent or any Arranger in its capacity as such or in fulfilling
its role as such under the Loan Documents) or (iii) a material breach by such
Indemnitee or one of its Related Indemnified Parties of this Agreement (as
determined by a court of competent jurisdiction by final and nonappealable
judgment).  Without limiting the provisions of  Section 3.01(c), this Section
11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
 
146

--------------------------------------------------------------------------------

(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender's pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that (x) the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Indemnified Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in connection with such capacity and (y) only the Revolving Credit
Lenders shall be required to pay any amounts required to be paid to the L/C
Issuer or Swing Line Lender pursuant to this subsection (c).  For purposes
hereof, a Lender's "pro rata share" shall be determined based upon its share of
the aggregate Revolving Credit Exposures, outstanding Term Loans and unused
Commitments at such time.  The obligations of the Lenders under this subsection
(c) are subject to the provisions of  Section 2.12(d).
 
147

--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, none of the Borrower, any other Loan Party or any Indemnitee
shall assert, and the Borrower, each other Loan Party and each Indemnitee hereby
waive and acknowledge that no other Person shall have, any claim against the
Borrower, any other Loan Party or any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
other Person of any information or other materials distributed to such Person by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby except to the
extent such damage is found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee's gross negligence,
bad faith or willful misconduct (or the gross negligence, bad faith or willful
misconduct of any Related Indemnified Party).
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f) Survival.  The agreements in this Section and the indemnity provision of 
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Loan Document Obligations.
Section 11.05. Payments Set Aside.  To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
148

--------------------------------------------------------------------------------

Section 11.06. Successors and Assigns.  (a) Successors and Assigns Generally. 
The provisions of this Agreement and the other Loan Documents shall be binding
upon and inure to the benefit of the parties hereto and thereto and their
respective successors and assigns permitted hereby; provided that, except in
accordance with Section 7.04 or 7.05, neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this Section 11.06(b), participations
in L/C Obligations and in Swing Line Loans) at the time owing to it); provided
that (in each case with respect to any Facility) any such assignment shall be
subject to the following conditions:
(i)
Minimum Amounts.  (A) in the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment under any Facility and/or the Loans
at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

 
149

--------------------------------------------------------------------------------

(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender's rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to the Swing Line Lender's rights
and obligations in respect of Swing Line Loans;

(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is in respect
of (i) any unfunded Term Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment of a Term Loan if it has not
responded to the Administrative Agent within ten (10) Business Days after having
received a written request for such consent;

(B)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Commitment or any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

(C)
the consent of the L/C Issuer and the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 
 
150

--------------------------------------------------------------------------------

 
(v)
No Assignment to Certain Persons.  No such assignment shall be made (A) to the
Borrower or any of the Borrower's Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for, the primary benefit of a
natural person).

(vi)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(vii)
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 
151

--------------------------------------------------------------------------------

(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the "Register").  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender (solely with
respect to its own outstanding Loans and Commitments), at any reasonable time
and from time to time upon reasonable prior notice.
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for, the primary benefit of a natural person),
a Defaulting Lender or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 11.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under  Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of  Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of  Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans or other
obligations under the Loan Documents (the "Participant Register"); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
152

--------------------------------------------------------------------------------

(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f) Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days'
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days' notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder that agrees in its sole discretion to serve as L/C Issuer or
Swing Line Lender, as applicable; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
153

--------------------------------------------------------------------------------

Section 11.07. Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties who need to
know such Information (it being understood the Administrative Agent, such Lender
or the L/C Issuer, as applicable, will (i) inform any Persons to whom such
disclosure is made of the confidential nature of such Information and (ii) will
be responsible for any breach of the terms hereof by any Persons to whom such
disclosure is made), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) pursuant to the order of any court
or administrative agency or in any pending legal, judicial or administrative
proceeding or to the extent required by applicable laws or compulsory legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions not materially less restrictive than those of this
Section, which shall in any event require "click through" or other affirmative
actions on the part of the recipient to access such information, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or any Eligible Assignee
invited to become an Additional Lender pursuant to Section 2.14 or (ii) any
actual or prospective direct or indirect party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers of other market identifiers
with respect to the credit facilities provided hereunder, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or any other confidentiality obligation to the Borrower with
respect to such Information or (ii) becomes available to the Administrative
Agent, any Lender, the L/C Issuer or any of their respective Affiliates from a
source other than the Borrower that is not, to the Administrative Agent's
knowledge, subject to a confidentiality obligation to the Borrower with respect
to such Information or (i) for purposes of establishing a "due diligence"
defense.
 
154

--------------------------------------------------------------------------------

For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.
Section 11.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time then due and owing by such Lender, the L/C Issuer or any such Affiliate to
or for the credit or the account of any Loan Party against any and all of the
obligations of such Loan Party then due and owing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer, irrespective of whether or
not such Lender or the L/C Issuer shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party are owed to a branch or office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
155

--------------------------------------------------------------------------------

Section 11.09. Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the "Maximum Rate").  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 11.10. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g. "pdf" or "tif")
shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section 11.11. Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Section 11.12. Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12 if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
156

--------------------------------------------------------------------------------

Section 11.13. Replacement of Lenders.  If the Borrower is entitled to replace a
Lender pursuant to the provisions of  Section 3.06 or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections  3.01 and 3.04) and obligations under this Agreement and
the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d) such assignment does not conflict with applicable Laws; and
(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Notwithstanding anything herein to the contrary, each party
hereto agrees that any assignment pursuant to the terms of this Section 11.13
may be effected pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent, and the assignee and that the Lender making
such assignment need not be a party thereto.
Section 11.14. Governing Law; Jurisdiction; Etc.
 
157

--------------------------------------------------------------------------------

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY OTHER PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (D) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
 
158

--------------------------------------------------------------------------------

Section 11.15. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.16. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm's-length commercial
transactions between the Loan Parties, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (B) each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Loan Parties is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Loan Party or any other Person and (B)
neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to any Loan Party with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties, and neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to any Loan Party. To the fullest extent
permitted by law, each Loan Party hereby agrees that it will not claim any
breach or alleged breach of agency or fiduciary duty by the Administrative
Agent, the Arrangers or the Lenders in connection with any aspect of any
transaction contemplated hereby.
Section 11.17. Electronic Execution of Assignments and Certain Other Documents. 
The words "execution," "execute", "signed," "signature," and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
159

--------------------------------------------------------------------------------

Section 11.18. USA PATRIOT Act.  Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.  The Loan
Parties shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including the Act.
Section 11.19. Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the "Judgment Currency") other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).
 
160

--------------------------------------------------------------------------------

Section 11.20. Release of Collateral.
(a) The Administrative Agent shall:
(i)
release any Lien on any property granted to or held by the Administrative Agent
under any Loan Document (A) upon Payment in Full, (B) that is sold or otherwise
Disposed of or to be sold or otherwise Disposed of as part of or in connection
with any sale or other Disposition permitted hereunder or under any other Loan
Document to a Person that is not a Loan Party, (C) that constitutes "Excluded
Collateral" (as such term is defined in the Pledge Agreement), or (D) if
approved, authorized or ratified in writing in accordance with Section 11.01;
provided, however, that with respect to clause (B), the Borrower shall have
delivered to the Administrative Agent a certificate in form and substance
reasonably satisfactory to the Administrative Agent, certifying that the
transaction is permitted by this Agreement or any other Loan Document, as
applicable;

(ii)
release any Guarantor from its obligations under the Guaranty (and release any
Lien on any property of such Guarantor granted to or held by the Administrative
Agent under any Loan Document) if such Person ceases to be a Subsidiary or
becomes an Excluded Subsidiary; provided, however, that the release of any
Guarantor from its obligations under this Agreement if such Guarantor becomes an
Excluded Subsidiary of the type described in clause (f) of the definition
thereof shall only be permitted if at the time such Guarantor becomes an
Excluded Subsidiary of such type (1) no Default or Event of Default shall have
occurred and be outstanding, (2) after giving pro forma effect to such release
and the consummation of the transaction that causes such Person to be an
Excluded Subsidiary of such type, the Borrower is deemed to have made a new
Investment in such Person for purposes of Section 7.03 (as if such Person were
then newly acquired) and such Investment is permitted hereunder at such time and
(3) a Responsible Officer of the Borrower certifies to the Administrative Agent
the Borrower's compliance with preceding clauses (1) and (2); provided, further,
that the Borrower shall have delivered to the Administrative Agent a certificate
in form and substance reasonably satisfactory to the Administrative Agent,
certifying that the transaction is permitted by this Agreement or any other Loan
Document, as applicable; and

(iii)
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i).

(b) In each case as specified in this Section 11.20, the Administrative Agent
will, at the Borrower's expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
11.20.
 
161

--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
Section 11.21. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any the parties
hereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

Section 11.22. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for reliance by the Borrower, that at least
one of the following is and will be true:
 
162

--------------------------------------------------------------------------------

(i)
such Lender is not using "plan assets" (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments

(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii)
(A) such Lender is an investment fund managed by a "Qualified Professional Asset
Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender's entrance into, participation in, administration of and
performance of the Loans,  the Letters of Credit, the Commitments and this
Agreement, or

(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for reliance by the Borrower, that:
(i)
none of the Administrative Agent, any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 
163

--------------------------------------------------------------------------------

 
(ii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

(iv)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

(v)
no fee or other compensation is being paid directly to the Administrative Agent,
any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

 
 
164

--------------------------------------------------------------------------------

 
(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit, the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker's acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


165

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
NU SKIN ENTERPRISES, INC., as
Borrower
 
 
By:
/s/ Ritch Wood
 
Name: Ritch Wood
 
Title: Chief Executive Officer





NU SKIN ENTERPRISES UNITED STATES, INC., as Guarantor
 
 
By:
/s/ Mark Lawrence
 
Name:
Mark Lawrence
 
Title:
Vice President





NU SKIN INTERNATIONAL, INC., as Guarantor
 
 
By:
/s/ Mark Lawrence
 
Name:
Mark Lawrence
 
Title:
Vice President





NSE PRODUCTS, INC., as Guarantor
 
 
By:
/s/ Mark Lawrence
 
Name:
Mark Lawrence
 
Title:
Vice President





NSE INVESTMENT, INC., as Guarantor
 
 
By:
/s/ Mark Lawrence
 
Name:
Mark Lawrence
 
Title:
President



 
[Signature page to Credit Agreement]
 

 
166

--------------------------------------------------------------------------------





TREVISO, LLC, as Guarantor
 
 
By:
/s/ Ritch Wood
 
Name:
Ritch Wood
 
Title:
President and Chief Executive Officer





WASATCH PRODUCT DEVELOPMENT, LLC, as Guarantor
 
 
By:
/s/ Ritch Wood
 
Name:
Ritch Wood
 
Title:
President





ELEVATE NUTRACEUTICALS LLC, as Guarantor
 
 
By:
/s/ Ritch Wood
 
Name:
Ritch Wood
 
Title:
Manager





INNUVATE HEALTH SCIENCES LLC, as Guarantor
 
 
By:
/s/ Ritch Wood
 
Name:
Ritch Wood
 
Title:
Chief Executive Officer





L&W HOLDINGS, INC., as Guarantor
 
 
By:
/s/ Ritch Wood
 
Name:
Ritch Wood
 
Title:
President





VERTICAL EDEN LLC, as Guarantor
 
 
By:
/s/ Ritch Wood
 
Name:
Ritch Wood
 
Title:
Chief Executive Officer

 
[Signature page to Credit Agreement]

 
167

--------------------------------------------------------------------------------

GROW SOLUTIONS TECH LLC, as Guarantor
 
 
By:
/s/ Ritch Wood
 
Name:
Ritch Wood
 
Title:
Chief Executive Officer





GROWGENIX SOLUTIONS LLC, as Guarantor
 
 
By:
/s/ Ritch Wood
 
Name:
Ritch Wood
 
Title:
Chief Executive Officer



[Signature page to Credit Agreement]





168

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as
Administrative Agent
By:
/s/ Elizabeth Uribe
 
Name: Elizabeth Uribe
 
Title: Assistant Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]
 

169

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:
/s/ Donald Schulke
 
Name: Donald Schulke
 
Title: Senior Vice-President



 
 
 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]

170

--------------------------------------------------------------------------------





Bank of America N.A., as a Lender
By:
/s/ Donald Schulke
 
Name: Donald Schulke
 
Title: Senior-Vice President



 
 
 
 
 
 
 
[Signature page to Credit Agreement]

171

--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
By:
/s/ Jean Frammolino
 
Name: Jean Frammolino
 
Title: SVP

 
 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]

172

--------------------------------------------------------------------------------





BANK OF THE WEST, as a Lender
By:
/s/ Robert J. Likos
 
Name: Robert J. Likos
 
Title: Director

 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]



173

--------------------------------------------------------------------------------



FIFTH THIRD BANK, as a Lender
By:
/s/ David Musicant
 
Name: David Musicant
 
Title: Managing Director

 
 
 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]



174

--------------------------------------------------------------------------------



SUNTRUST BANK, as a Lender
By:
/s/ David J. Sharp
 
Name: David J. Sharp
 
Title: Director



 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]



175

--------------------------------------------------------------------------------

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH, AS A LENDER
By:
/s/ Xiaoyu Yang
 
Name: Xiaoyu Yang
 
Title: Vice President




 
By:
/s/ Christopher McKay
 
Name: Christopher McKay
 
Title: Director

 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]



176

--------------------------------------------------------------------------------

KeyBank National Association, as a Lender
By:
/s/ Matthew Dent
 
Name: Matthew Dent
 
Title: Senior Vice President

 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]

177

--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender
By:
/s/ Michael Dantuono
 
Name: Michael Dantuono
 
Title: Vice President

 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]



178

--------------------------------------------------------------------------------



ZB, N.A. DBA ZIONS FIRST NATIONAL BANK, as a Lender
By:
/s/ Thomas C. Etzel
 
Name: Thomas C. Etzel
 
Title: Executive Vice President

 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]



179

--------------------------------------------------------------------------------



COMPASS BANK, as a Lender
By:
/s/ Charles Randolph
 
Name: Charles Randolph
 
Title: Senior Vice President
   



 
 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]

180

--------------------------------------------------------------------------------



BMO HARRIS BANK N.A., as a Lender
By:
/s/ Robert H. Wolohan
 
Name: Robert H. Wolohan
 
Title: Director



 
 
 
 
 
 
 
[Signature page to Credit Agreement]

181

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Dustin Shepherd
 
Name: Dustin Shepherd
 
Title: Vice President




 
By:
/s/ David Lincoln
 
Name: David Lincoln
 
Title: Vice President

 
 
 
 
 
 
 
[Signature page to Credit Agreement]

182

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, as a Lender
By:
/s/ Nikhil Madhok
 
Name: Nikhil Madhok
 
Title: Authorized Signatory



 
 
 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]

183

--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH as a Lender
By:
/s/ Marguerite Sutton
 
Name: Marguerite Sutton
 
Title: Vice President




 
By:
/s/ Alicia Schug
 
Name: Alicia Schug
 
Title: Vice President

 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]



184

--------------------------------------------------------------------------------



Bangkok Bank Public Company Limited- New York Branch, as a Lender
By:
/s/ Thitipong Prasertsilp
 
Name: Thitipong Prasertsilp
 
Title: VP & Branch Manager

 
 
 
 
 
 
 
 
 
 
 
 

 
[Signature page to Credit Agreement]
 
 

185

--------------------------------------------------------------------------------



TAIWAN COOPERATIVE BANK, LTD., acting through its New York Branch, as a Lender
By:
/s/ Li Hua Huang
 
Name: Li Hua Huang
 
Title: SVP & General Manager

 
 
 
 
 
 
 
 
 
 
 
[Signature page to Credit Agreement]
 
 

 
186

--------------------------------------------------------------------------------





CTBC BANK CORP. (USA)
By:
/s/ Ira Pinsker
 
Name: Ira Pinsker
 
Title: SVP





 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


[Signature page to Credit Agreement]
 
 
 
187

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:  ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 18, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Nu Skin Enterprises, Inc., a Delaware corporation
(the "Borrower"), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.
The undersigned hereby requests (select one):
  ☐   A Borrowing of [Term][Revolving Credit] Loans
  ☐   A conversion of [Term][Revolving Credit] Loans
  ☐   A continuation of [Term][Revolving Credit] Loans
1. On _______________________________________ (a Business Day).
2. In the amount of $_____________________________ 
3. Comprised of ________________________________ 
 [Type of Loan requested]
4. For Eurocurrency Rate Loans:  with an Interest Period of ____ months.1
[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]2





--------------------------------------------------------------------------------

1 To be one, two, three or six months, or such other period that is twelve
months or less and consented to by all the Appropriate Lenders.
2 Include this sentence in the case of a Revolving Credit Borrowing.
A - 1


Form of Committed Loan Notice
 
 

--------------------------------------------------------------------------------



[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Agreement have been satisfied on and as of the
date of the applicable Credit Extension.]3
NU SKIN ENTERPRISES, INC.


By: 
Name: 
Title: 




A -







--------------------------------------------------------------------------------

3 Do not include this sentence in the case of a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans.
A - 1


Form of Committed Loan Notice
 
 
 

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:  ___________, _____
To: Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 18, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Nu Skin Enterprises, Inc., a Delaware corporation
(the "Borrower"), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.
The undersigned hereby requests a Swing Line Loan:
1. On _________________________________ (a Business Day).
2. In the amount of $_______________________________.4
 The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Agreement have been satisfied on and as of the
date of the applicable Credit Extension.
NU SKIN ENTERPRISES, INC.


By: 
Name: 
Title: 

 



--------------------------------------------------------------------------------

4 Must be a minimum principal amount of $100,000.
 
 
B-1
Form of Swing Line Loan Notice
 

--------------------------------------------------------------------------------



EXHIBIT C-1
FORM OF TERM NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of April 18, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among Nu Skin Enterprises, Inc., a Delaware corporation (the "Borrower"), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Loan is denominated and in Same Day Funds at the Administrative Agent's Office
for such currency.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement.  The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.
 
C-1-1
Form of Term Note
 

--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
NU SKIN ENTERPRISES, INC.


By: 
Name: 
Title:
 
 
C-1-2
Form of Term Note
 
 
 

--------------------------------------------------------------------------------


LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                               
           

 
 
 
C-1-3
Form of Term Note

--------------------------------------------------------------------------------







EXHIBIT C-2
FORM OF REVOLVING CREDIT NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of April 18, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Agreement;" the terms defined therein being used herein as
therein defined), among Nu Skin Enterprises, Inc., a Delaware corporation (the
"Borrower"), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent's Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
 
C-2-1
Form of Revolving Credit Note

--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
NU SKIN ENTERPRISES, INC.


By: 
Name: 
Title:
 
 
 
C-2-2
Form of Revolving Credit Note
 
 

--------------------------------------------------------------------------------


LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                               
           



C-2 - 3


Form of Revolving Credit Note
 
 
196

--------------------------------------------------------------------------------





EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:  ________, ____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of April 18, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Nu Skin Enterprises, Inc., a Delaware corporation
(the "Borrower"), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.
The undersigned Responsible Officer5 hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate
(this "Certificate") to the Administrative Agent on the behalf of the Borrower,
and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date.  Such consolidated financial statements fairly present the
financial condition, results of operations, shareholders' equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements, and



--------------------------------------------------------------------------------

5 This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.
D-1
Form of Compliance Certificate
 

--------------------------------------------------------------------------------



[select one:]
[to the best knowledge of the undersigned, during such accounting period no
Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such accounting period the
following Default(s) have occurred and are/is continuing and the following is a
list of each such Default and its nature and status:]
3. The representations and warranties of the Borrower contained in Article 5 of
the Agreement and all representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects (or, with respect
to any such representation or warranty that is qualified by materiality or
Material Adverse Effect, in all respects) on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or, with respect to any such representation or warranty that is qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date, and except that for purposes of this Certificate, the representations and
warranties contained in subsection (a) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, mutatis mutandis,
including the statements in connection with which this Certificate is delivered.
4. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of , .
NU SKIN ENTERPRISES, INC.


By: 
Name: 
Title:
 
D-2
                    Form of Compliance Certificate 


 
 

--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________, ____ ("Statement Date")
SCHEDULE 1
to the Compliance Certificate
($ in 000's)
I.
Section 7.11 (a) – Consolidated Interest Coverage Ratio.
           
A.
Consolidated EBIT for Measurement Period ending on above date ("Subject Period")
for the Borrower and its Subsidiaries on a consolidated basis:
               
1.
Consolidated Net Income for Subject Period:6
$______
             
2.
Consolidated Interest Charges for Subject Period:
$______
             
3.
Provisions for taxes based on income, profits or losses, including federal,
foreign and state income and similar taxes (including foreign withholding
taxes), paid or accrued during Subject Period:
$______
             
4.
Other unusual or non-recurring charges for Subject Period (in the case of cash
charges, not exceeding $50,000,000 for any period or $75,000,000 in the
aggregate for all periods during the term of the Agreement):
$______
             
5.
Non-Cash Charges for Subject Period:7
$______
             
6.
Losses attributable to early extinguishment of Indebtedness for Subject Period:
$______
             
7.
One-time out-of-pocket costs and expenses for Subject Period relating to
entering into the Agreement, the Closing Date Refinancing and the related
transactions, including, without limitation, legal and advisory fees:
$______
             
9.
Losses incurred as a result of Dispositions, closures, disposals or abandonments
outside the ordinary course of business for Subject Period:
$______

 



--------------------------------------------------------------------------------

6 Items added to Consolidated Net Income in Section I.A should be added only to
the extent deducted (and not added back) in calculating Consolidated Net Income
(without duplication). Items deducted from Consolidated Net Income in Section
I.A should be deducted only to the extent included (and not deducted) in
calculating Consolidated Net Income (without duplication).
7 Any cash payment made with respect to any Non-Cash Charges added back in
computing Consolidated EBIT for any prior period pursuant to Line I.A.6 (or that
would have been added back had the Agreement been in effect during such prior
period) shall be subtracted in computing Consolidated EBIT for the period in
which such cash payment is made.
 
 
D-3
Form of Compliance Certificate
 

--------------------------------------------------------------------------------

 
 
 

             
10.
Costs and expenses incurred in connection with Permitted Acquisitions outside
the ordinary course of the Borrower's normal business operations for Subject
Period:
$______
             
11.
Non-cash income increasing Consolidated Net Income of the Borrower for Subject
Period:8
$______
             
12.
Unusual or non-recurring gains for Subject Period (in the case of cash gains,
not exceeding $50,000,000 for any period or $75,000,000 in the aggregate for all
periods during the term of the Agreement):
$______
             
13.
Gains attributable to the early extinguishment of Indebtedness for Subject
Period:
$______
             
14.
Gains as a result of Dispositions, closures, disposals or abandonments outside
the ordinary course of business for Subject Period:
$______
             
15.
Consolidated EBIT for Subject Period (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 +
9 + 10 – 11 – 12 – 13 – 14):
$______
           
B.
Consolidated Interest Charges for Subject Period:
$______
           
C.
Consolidated Interest Coverage Ratio (Line I.A.16 ¸ Line I.B):
____ to 1
             
Minimum required:
3.00 to 1
       
II.
Section 7.11 (b) – Consolidated Leverage Ratio.
           
A.
Consolidated Funded Indebtedness at Statement Date
$______
         
B.
Consolidated EBITDA for Subject Period:
               
1.
Consolidated EBIT for Subject Period (Line I.A.16 above):
$______
             
2.
All depreciation and amortization expense, including any amortization of
intangibles, for Subject Period (to the extent deducted (and not added back) in
calculating Consolidated Net Income in Line I.A.1 above):
$______



--------------------------------------------------------------------------------

8 Any cash receipt (or any netting arrangements resulting in reduced cash
expenses) with respect to any non-cash income deducted in computing Consolidated
EBIT for any prior period pursuant to Line I.A.12 (or that would have been
deducted in computing Consolidated EBIT had the Agreement been in effect during
such prior period) shall be added in computing Consolidated EBIT for the period
in which such cash is received (or netting arrangement becomes effective).
 
 
D-4
Form of Compliance Certificate
 

--------------------------------------------------------------------------------

 

             
3.
Consolidated EBITDA for Subject Period (Lines II.B.1 + 2):
$______
           
C.
Consolidated Leverage Ratio (Line II.A ¸ Line II.B.3):
____ to 1
             
Maximum permitted:
2.25 to 1

 
D-5
Form of Compliance Certificate
 

--------------------------------------------------------------------------------

 
 
For the Quarter/Year ended ___________________("Statement Date")
SCHEDULE 2
to the Compliance Certificate
($ in 000's)
Consolidated EBIT
(in accordance with the definition of Consolidated EBIT
as set forth in the Agreement)


 
Consolidated  EBIT

Quarter
Ended

Quarter
Ended

Quarter
Ended

Quarter
Ended
Twelve
Months
Ended
Consolidated
Net Income
         
+ Consolidated Interest Charges
         
+ income taxes
         
+ unusual or non-recurring charges (cash charges capped at $50,000,000 for any
period and $75,000,000 in the aggregate for all periods during the term of the
Agreement)
         
+ Non-Cash Charges
         
+ losses attributable to early extinguishment of Indebtedness
         

 
           D - 6
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
 
+ one-time out-of-pocket costs and expenses related to entering into the
Agreement, the Closing Date Refinancing and the related transactions
         
+ losses from Dispositions, closures, disposals or abandonments outside the
ordinary course of business
         
+ costs and expenses from Permitted Acquisitions outside the ordinary course of
business
         
- non-cash income
         
- unusual or non-recurring gains (cash charges capped at $50,000,000 for any
period and $75,000,000 in the aggregate for all periods during the term of the
Agreement)
         
- gains attributable to early extinguishment of Indebtedness
         
- gains on Dispositions, closures, disposals or abandonments outside the
ordinary course of business
         
= Consolidated EBIT
         

 
D - 7
 
Form of Compliance Certificate
 

--------------------------------------------------------------------------------







EXHIBIT E-1
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]9 Assignor identified in item 1 below ([the][each, an] "Assignor")
and [the][each]10 Assignee identified in item 2 below ([the][each, an]
"Assignee").  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]11 hereunder are several and not joint.]12 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the "Credit Agreement"), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation
and to the extent applicable, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] "Assigned
Interest").  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.




--------------------------------------------------------------------------------

9 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
10 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
11 Select as appropriate.
12 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
E-1-1
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 
 
 
1. Assignor[s]: ______________________________
                     ______________________________
2. Assignee[s]: ______________________________
                     ______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender], if
applicable]
3. Borrower: ______________________________

4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement.

5.  Credit Agreement:  Credit Agreement, dated as of April 18, 2018, among Nu
Skin Enterprises, Inc., a Delaware corporation (the "Borrower"), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

6. Assigned Interest:
Assignor[s]13
Assignee[s]14
Facility
Assigned15
Aggregate
Amount of
Commitment/Loans
for all Lenders16
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans17
CUSIP
 Number
                 
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
 



[7. Trade Date: __________________]18
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
13 List each Assignor, as appropriate.
14 List each Assignee, as appropriate.
15 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. "Revolving
Credit Commitment" and/or "Term Loans").
16 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
17 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
18 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
E-1-2
Form of Assignment and Assumption
 
 
 
 
ASSIGNOR
[NAME OF ASSIGNOR]


By:  _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:  _____________________________
Title:
[Consented to and]19 Accepted:
BANK OF AMERICA, N.A., as
  Administrative Agent
By: _________________________________
 Title:
[Consented to:]20
By: _________________________________
 Title:
 
19 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
20 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.
E-1-3
Form of Assignment and Assumption
 

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[___________________]21
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.




--------------------------------------------------------------------------------

21 Describe Credit Agreement at option of Administrative Agent.
 
 
E-1-4
Form of Assignment and Assumption
 
 
207

--------------------------------------------------------------------------------

2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 
 
 
E-1-2
Form of Assignment and Assumption


 
 
 

--------------------------------------------------------------------------------





EXHIBIT E-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
[See attached]


E-2 -1


Form of Administrative Questionnaire
 
 
 

--------------------------------------------------------------------------------





EXHIBIT F
FORM OF INTERCOMPANY NOTE
[See attached]
 
 
 
 
 
F - 1


Form of Intercompany Note
 
 
 

--------------------------------------------------------------------------------





EXHIBIT G
FORM OF PLEDGE AGREEMENT
[See attached]
 
 
 
 
 
 
G - 1


Form of Pledge Agreement
 
 
211

--------------------------------------------------------------------------------





EXHIBIT H
[RESERVED]
 
 
 
 
 
 
 
 
 
 


H - 1
 
 
 

--------------------------------------------------------------------------------







EXHIBIT I
FORM OF PERFECTION CERTIFICATE
[  ], 2018
Reference is hereby made to (i) that certain Pledge Agreement to be dated as of
April 18, 2018 (the "Pledge Agreement"), among Nu Skin Enterprises, Inc., a
Delaware corporation ("Borrower"), the Guarantors party thereto (collectively,
the "Guarantors") and the Bank of America, N.A., as collateral agent
("Collateral Agent").  Capitalized terms used but not defined herein have the
meanings assigned in the Pledge Agreement.
As used herein, the term "Companies" means Borrower and each of its U.S.
Subsidiaries, other than Excluded Subsidiaries.
The undersigned hereby certify to the Collateral Agents as follows:
1. Names.  (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a).  Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a).  Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization and the jurisdiction of formation of each Company.
(b)
Set forth in Schedule 1(b) hereto is any other corporate or organizational names
each Company has had in the past five years, together with the date of the
relevant change.

(c)
Set forth in Schedule 1(c) is a list of all other names (including trade names
or similar appellations) used by each Company, or any other business or
organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years.  Also set forth
in Schedule 1(c) is the information required by Section 1 of this certificate
for any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time in the past five years. 
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

2. Current Locations.  The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.
3. Prior Locations.  Set forth in Schedule 3 is the information required by
Schedule 2 with respect to each location or place of business previously
maintained by each Company at any time during the past four months.
4. Schedule of Filings.  Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for UCC-1 financing statements.
 
I-1
Form of Perfection Certificate
 

--------------------------------------------------------------------------------

5. Stock Ownership and Other Equity Interests.  Attached hereto as Schedule 5 is
a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company (other than the Borrower) and
its Subsidiaries (other than Immaterial Subsidiaries) and the record and
beneficial owners of such stock, partnership interests, membership interests or
other equity interests.
[The Remainder of this Page has been intentionally left blank]
 
 
 
 
 
 
 
I-2
Form of Perfection Certificate
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this ____ day of _____________, 2018.




NU SKIN ENTERPRISES, INC.




By:  ______________________
Name:
Title:
 
 
 
                                                                            I-3
                            Form of Perfection Certificate
 

--------------------------------------------------------------------------------

Schedule 1(a)
Legal Names, Etc.
Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number
State of Formation
                                                                               
                             

 
I-4
Form of Perfection Certificate

--------------------------------------------------------------------------------

Schedule 1(b)
Prior Organizational Names
Company/Subsidiary
Prior Name
Date of Change
                             

 

 
I-5
Form of Perfection Certificate

--------------------------------------------------------------------------------

Schedule 1(c)
Changes in Corporate Identity; Other Names
Company/Subsidiary
Corporate Name of Entity
Action
Date of Action
State of Formation
List of All Other Names Used During Past Five Years
                                                                               
               

 
 


I-6
Form of Perfection Certificate
 

--------------------------------------------------------------------------------

Schedule 2
Chief Executive Offices
Company/Subsidiary
Address
County
State
                                                               

 
 
I-7
Form of Perfection Certificate

 

--------------------------------------------------------------------------------

Schedule 3
Prior Locations Maintained by Company/Subsidiaries
Company/Subsidiary
Address
County
State
                                                               

 
I-8
Form of Perfection Certificate

 

--------------------------------------------------------------------------------

Schedule 4
Filing Offices
Entity
Jurisdictions
                       



 
I-9
Form of Perfection Certificate
 

--------------------------------------------------------------------------------

 
Schedule 5
Equity Interests of Companies and Subsidiaries
Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares
                                       





I -


I-10
Form of Perfection Certificate
 

--------------------------------------------------------------------------------





EXHIBIT J
[RESERVED]
 
 
 
 
 
 
 
 
 

 
J - 1
 
 
 

--------------------------------------------------------------------------------







EXHIBIT K
[RESERVED]
 
 
 
 
 
 
 
 


K - 1
 
 
 

--------------------------------------------------------------------------------







EXHIBIT L
[RESERVED]
 
 
 
 
 
 
 


L - 1
 
 
 

--------------------------------------------------------------------------------







EXHIBIT M-1
FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE
(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)
Reference is made to that certain Credit Agreement, dated as of April 18, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among Nu Skin Enterprises, Inc., a
Delaware corporation (the "Borrower"), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.  Terms used herein
and not otherwise defined shall have the meaning assigned thereto in the Credit
Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a "10 percent
shareholder" of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a "controlled foreign corporation" related to the Borrower
as described in Section 881(c)(3)(C) of the Code and (v) the interest payments
in question are not effectively connected with the undersigned's conduct of a
U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E,
as applicable.  By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[NAME OF LENDER]
By: 
 
Name:
 
Title:



Date: ________ __, 20[  ]
 
 
M-1 - 1


Form of United States Tax Compliance Certificate
 
 
 

--------------------------------------------------------------------------------





EXHIBIT M-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)
Reference is made to that certain Credit Agreement, dated as of April 18, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among Nu Skin Enterprises, Inc., a
Delaware corporation (the "Borrower"), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.  Terms used herein
and not otherwise defined shall have the meaning assigned thereto in the Credit
Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a "controlled foreign
corporation" related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[NAME OF PARTICIPANT]
By: 
 
Name:
 
Title:



Date: ________ __, 20[  ]
 
 
 
M-2 - 1


Form of United States Tax Compliance Certificate
 
 
 

--------------------------------------------------------------------------------





EXHIBIT M-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)
Reference is made to that certain Credit Agreement, dated as of April 18, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among Nu Skin Enterprises, Inc., a
Delaware corporation (the "Borrower"), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.  Terms used herein
and not otherwise defined shall have the meaning assigned thereto in the Credit
Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a "bank" extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a "10 percent shareholder" of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a "controlled foreign corporation"
related to the Borrower as described in Section 881(c)(3)(C) of the Code and
(vi) the interest payments in question are not effectively connected with the
undersigned's or its direct or indirect partners/members' conduct of a U.S.
trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or Form W-8BEN-E, as applicable from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


[NAME OF PARTICIPANT]
By: 
 
Name:
 
Title:



Date: ________ __, 20[  ]
 
 
 
M-3 - 1


Form of United States Tax Compliance Certificate
 
 
 

--------------------------------------------------------------------------------





EXHIBIT M-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)
Reference is made to that certain Credit Agreement, dated as of April 18, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among Nu Skin Enterprises, Inc., a
Delaware corporation (the "Borrower"), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.  Terms used herein
and not otherwise defined shall have the meaning assigned thereto in the Credit
Agreement.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a "bank" extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a "10 percent shareholder" of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its direct
or indirect partners/members is a "controlled foreign corporation" related to
the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the
interest payments in question are not effectively connected with the
undersigned's or its direct or indirect partners/members' conduct of a U.S.
trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or Form W-8BEN-E, as applicable from each of
such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[Remainder of page intentionally left blank]
 
M-4 - 1


Form of United States Tax Compliance Certificate
 
 

--------------------------------------------------------------------------------



[NAME OF LENDER]
By: 
 
Name:
 
Title:
   



Date: ________ __, 20[  ]
M-4 -


 
M-4 -2


Form of United States Tax Compliance Certificate
 
 

--------------------------------------------------------------------------------





EXHIBIT N
FORM OF SOLVENCY CERTIFICATE
Date:  ________ __, 2018
To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:
I, the undersigned chief financial officer of Nu Skin Enterprises, Inc., a
Delaware corporation (the "Borrower"), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:
1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.01(a)(vii) of that certain Credit Agreement, dated as of
April 18, 2018, among the Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer (as amended, amended
and restated, supplemented or otherwise modified from time to time, the "Credit
Agreement").  Unless otherwise defined herein, capitalized terms used in this
certificate shall have the meanings set forth in the Credit Agreement.
2. For purposes of this certificate, the terms below shall have the following
definitions:
(a) "Fair Value"
The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.
(b) "Present Fair Salable Value"
The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its Subsidiaries taken as a whole are sold on a going concern basis
with reasonable promptness in an arm's-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.
(c) "Stated Liabilities"
The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of (i)
the execution and delivery of the Credit Agreement, (ii) the making of the loans
under the Credit Agreement and the use of proceeds of such loans on the date
hereof, (iii) the consummation of the other transactions contemplated by the
Credit Agreement and the other Loan Documents, (iv) the Closing Date Refinancing
and (v) the payment of fees and expenses in connection with the foregoing (items
(i) through (v) collectively, the "Transactions") determined in accordance with
GAAP consistently applied.
 
N-1
Form of Solvency Certificate
 

--------------------------------------------------------------------------------

(d) "Identified Contingent Liabilities"
The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Borrower.
(e) "Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature"
Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions have sufficient assets and cash flow to pay their respective Stated
Liabilities and Identified Contingent Liabilities as those liabilities mature or
(in the case of contingent liabilities) otherwise become payable.
(f) "Do not have Unreasonably Small Capital"
Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions have sufficient capital to ensure that it is a going concern.
3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.
(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section 4.01(e) of the Credit Agreement.
(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.
(c) As chief financial officer of the Borrower, I am familiar with the financial
condition of the Borrower and its Subsidiaries.
4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions, it is
my opinion that, in each case giving effect to the Transactions and the
Borrowings under the Credit Agreement as if they occurred on the Effective Date,
(i) each of the Fair Value and the Present Fair Salable Value of the assets of
Borrower and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) Borrower and its Subsidiaries taken
as a whole do not have Unreasonably Small Capital; and (iii) Borrower and its
Subsidiaries taken as a whole will be able to pay their Stated Liabilities and
Identified Contingent Liabilities as they mature.
[Remainder of page intentionally left blank]
N - 2


Form of Solvency Certificate
 
 
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date first written above.


NU SKIN ENTERPRISES, INC.




By:  
 Name:
 Title:


N - 3


Form of Solvency Certificate


 
 
 
 
 